[EXECUTION COPY]




Exhibit 10.1

--------------------------------------------------------------------------------

Deal CUSIP Number: G0506YAR8
Revolving Facility CUSIP: G0506YAT4



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of December 17, 2019
among
ARCH CAPITAL GROUP LTD.,
and
CERTAIN SUBSIDIARIES,
as the Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent,
Fronting Bank and L/C Administrator,
and
The Other Lenders Party Hereto

BOFA SECURITIES, INC.
as
Lead Arranger and Bookrunner



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




 
 
Page
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
39
1.03
Accounting Terms
40
1.04
Rounding
41
1.05
Exchange Rates; Currency Equivalents
41
1.06
Additional Alternative Currencies
41
1.07
Change of Currency
42
1.08
Times of Day
43
1.09
Letter of Credit Amounts
43
1.10
Allocation of Loans and Percentages at the Effective Time
43
1.11
Existing Letters of Credit
44
1.12
Interest Rates
45
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
45
2.01
Commitments
45
2.02
Borrowings, Conversions and Continuations of Loans
46
2.03
Letters of Credit.
49
2.04
Prepayments; Cash Collateralization
61
2.05
Termination or Reduction of Commitments
63
2.06
Repayment of Loans
64
2.07
Interest
64
2.08
Fees
65
2.09
Computation of Interest and Fees
65
2.10
Evidence of Debt
65
2.11
Payments Generally; Administrative Agent’s Clawback
66
2.12
Sharing of Payments by Lenders
68
2.13
Designated Subsidiary Borrowers
69
2.14
Increase in Commitments
71
2.15
Cash Collateral
73
2.16
Defaulting Lenders
74
2.17
Conversion of Revolving Loans
76
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
77
3.01
Taxes.
77
3.02
Illegality
82
3.03
Inability to Determine Rates
82
3.04
Increased Costs; Reserves on Eurocurrency Rate Loans
85
3.05
Compensation for Losses
87
3.06
Mitigation Obligations; Replacement of Lenders
88
3.07
Survival
88
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
88
4.01
Conditions of Initial Credit Extension
88
4.02
Conditions to all Credit Extensions
90









-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




 
 
Page
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
92
5.01
Corporate Status
92
5.02
Corporate Power and Authority
93
5.03
No Contravention of Laws, Agreements or Organization Documents
93
5.04
Litigation
93
5.05
Use of Proceeds; Margin Regulations
93
5.06
Approvals
94
5.07
Investment Company Act
94
5.08
True and Complete Disclosure
94
5.09
Financial Condition; Financial Statements
94
5.10
Tax Returns and Payments
95
5.11
Compliance with ERISA
95
5.12
Subsidiaries
96
5.13
Compliance with Statutes, Etc
96
5.14
Insurance Licenses
96
5.15
Security Documents
97
5.16
No Section 32 Direction
97
5.17
Taxpayer Identification Number
97
5.18
Representations as to Foreign Jurisdiction Matters
97
5.19
Sanctioned Person
98
5.20
USA PATRIOT Act and Other Regulations
98
5.21
EEA Financial Institutions
98
5.22
Covered Entities
98
ARTICLE VI.
AFFIRMATIVE COVENANTS
99
6.01
Information Covenants
99
6.02
Books, Records and Inspections
103
6.03
Insurance
103
6.04
Payment of Taxes
103
6.05
Maintenance of Existence
103
6.06
Compliance with Statutes, Etc
104
6.07
ERISA
104
6.08
Maintenance of Licenses and Permits
105
6.09
Financial Strength Ratings
105
6.10
End of Fiscal Years; Fiscal Quarters
105
6.11
Further Assurances
105
6.12
Anti-Corruption Laws; Sanctions
106
ARTICLE VII.
NEGATIVE COVENANTS
106
7.01
Changes in Business and Investments
106
7.02
Consolidations, Mergers, Sales of Assets and Acquisitions
107
7.03
Liens
108
7.04
Indebtedness
110
7.05
Dissolution
110
7.06
Restricted Payments
111







-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




 
 
Page
7.07
Maximum Parent Borrower Leverage Ratio
111
7.08
Minimum Consolidated Tangible Net Worth
111
7.09
Private Act
111
7.10
Sanctions
111
7.11
Anti-Corruption Laws
112
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
112
8.01
Events of Default
112
8.02
Remedies Upon Event of Default
114
8.03
Application of Funds
115
ARTICLE IX.
ADMINISTRATIVE AGENT
116
9.01
Appointment and Authority
116
9.02
Rights as a Lender
117
9.03
Exculpatory Provisions
117
9.04
Reliance by Administrative Agent
118
9.05
Delegation of Duties
118
9.06
Resignation of Administrative Agent
119
9.07
Non-Reliance on Administrative Agent and Other Lenders
120
9.08
No Other Duties, Etc
121
9.09
Administrative Agent May File Proofs of Claim
121
9.10
Collateral Matters
122
9.11
Certain ERISA Matters
123
ARTICLE X.
MISCELLANEOUS
124
10.01
Amendments, Etc
124
10.02
Notices; Effectiveness; Electronic Communication
125
10.03
No Waiver; Cumulative Remedies; Enforcement
128
10.04
Expenses; Indemnity; Damage Waiver
128
10.05
Payments Set Aside
131
10.06
Successors and Assigns
131
10.07
Treatment of Certain Information; Confidentiality
136
10.08
Right of Setoff
137
10.09
Interest Rate Limitation
138
10.10
Counterparts; Integration; Effectiveness
138
10.11
Survival of Representations and Warranties
138
10.12
Severability
138
10.13
Replacement of Lenders
139
10.14
Governing Law; Jurisdiction; Etc
140
10.15
Waiver of Jury Trial
141
10.16
No Advisory or Fiduciary Responsibility
141
10.17
Electronic Execution of Assignments and Certain Other Documents
142
10.18
USA PATRIOT Act
142
10.19
Time of the Essence
143
10.20
Judgment Currency
143









-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




 
 
Page
10.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
143
10.22
ENTIRE AGREEMENT
144
10.23
Amendment and Restatement
144
10.24
Acknowledgement Regarding Any Supported QFCs
144





-iv-



--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




SCHEDULES
 
 
 
1.01(a)
Existing Several Letters of Credit
1.01(b)
Facility-wide Liability Percentage
2.01
Commitments and Applicable Percentages
5.12
Subsidiaries
7.03
Existing Liens
7.04
Existing Indebtedness
10.02
Administrative Agent’s Office; Certain Addresses for Notices
 
 
EXHIBITS
 
 
 
A
Form of Loan Notice
B
Form of Note
C
Form of Compliance Certificate
D-1
Form of Assignment and Assumption
D-2
Form of Administrative Questionnaire
E
Form of Several Letter of Credit
F
Copy of Security Agreement
G
Form of Borrowing Base Certificate
H
Form of Designated Subsidiary Borrower Request and Assumption Agreement
I
Form of Designated Subsidiary Borrower Notice
J
Form of Confirmation
K
Copy of ACUS Guaranty
L
Copy of Parent Guaranty
M
Copy of Arch Finance Guaranty







-i-



--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of December 17, 2019 among ARCH CAPITAL GROUP LTD., a Bermuda exempted
company (“Parent Borrower”), the Subsidiaries of the Parent Borrower party
hereto, each lender from time to time party hereto (collectively, the “Lenders”
and individually, a “Lender”), and Bank of America, N.A., as Administrative
Agent, L/C Administrator and a Fronting Bank.
WHEREAS, the Parent Borrower, certain Designated Subsidiary Borrowers, various
lenders party thereto and the Administrative Agent are parties to an amended and
restated credit agreement dated as of June 30, 2014 (the “Original Credit
Agreement”);
WHEREAS, the Original Credit Agreement was amended and restated pursuant to that
certain Second Amended and Restated Credit Agreement, dated as of October 26,
2016, (the “Existing Credit Agreement”) by and among the Parent Borrower,
certain Designated Subsidiary Borrowers, various lenders party thereto and the
Administrative Agent;
WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement to make available to the Borrowers a revolving credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein;
and
WHEREAS, the parties hereto intend that this Agreement and the documents
executed in connection herewith not effect a novation of the obligations of the
Borrowers under the Existing Credit Agreement, but merely a restatement of and,
where applicable, an amendment to the terms governing such obligations;
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree the Existing Credit Agreement is hereby
amended to state in its entirety as follows:
ARTICLE I.DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Account Bank” means any “bank” within the meaning of Section 9-102(a)(8) of the
UCC at which any deposit account constituting a Collateral Account is held,
which shall be (a) located in the United States and (b) reasonably acceptable to
the Administrative Agent.
“Acquired Indebtedness” means Indebtedness of the Parent Borrower or a
Subsidiary of the Parent Borrower acquired pursuant to an acquisition not
prohibited under this Agreement (or Indebtedness assumed at the time of such
acquisition of an asset securing such Indebtedness); provided that such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such acquisition.
“Act” has the meaning specified in Section 10.18.





--------------------------------------------------------------------------------





“ACUS” means Arch Capital Group (U.S.) Inc., a Delaware corporation.
“ACUS Guaranty” means the guaranty executed by ACUS guaranteeing the Obligations
of the Parent Borrower hereunder, a copy of which is attached as Exhibit K.
“Additional Financing Agreement” means the $500,000,000 4.011% Senior Notes due
2026 and the $450,000,000 5.031% Senior Notes due 2046 issued by the Specified
Subsidiary and guaranteed by the Parent.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Credit Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Parent Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.
“Advance Rate” means, for Cash or any category of obligation or investment
specified below in the column entitled “Cash and Eligible Securities” (other
than Cash, the “Eligible Securities”), the percentage set forth opposite such
category of Cash or Eligible Securities below in the column entitled “Advance
Rate” and, in each case, subject to the term to maturity criteria set forth
therein:
 
Cash and Eligible Securities:
 
Advance Rate:
 
Cash:
Dollars and any overnight or other investment money market funds of the
Financial Institution (or an Affiliate of such Financial Institution) at which a
Collateral Account is held.
 
100%
 
Time Deposits, CDs, Money Market Deposits and Money Market Mutual Funds:
Time deposits, certificates of deposit and money market deposits, denominated in
Dollars, of any commercial bank incorporated in the United States with a rating
of at least (i) AA- from S&P, (ii) Aa3 from Moody’s or (iii) AA- from Fitch and
maturing within two years from the date of determination. Money market mutual
funds with institutions not affiliated with the Lenders with same-day liquidity
and with a rating of (i) AAA from S&P, (ii) Aaa from Moody’s, (iii) AAA from
Fitch or (iv) 1 by the NAIC Securities Valuation Office.
 
90%



2



--------------------------------------------------------------------------------





 
Cash and Eligible Securities:
 
Advance Rate:
 
U.S. Government Securities:
Securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof (provided that the full faith
and credit of the United States is pledged in support thereof).
 
With maturities of (x) two years or less from the date of determination, 95%,
(y) more than two years and ten years or less from the date of determination,
90% and (z) more than ten years from the date of determination, 85%
 
Investment Grade Municipal Bonds Level I:
Municipal bonds maturing within eleven years from the date of determination
rated at least (i) AAA from S&P, (ii) Aaa from Moody’s or (iii) AAA from Fitch.
 
90%
 
Investment Grade Municipal Bonds Level II:
Municipal bonds maturing within eleven years from the date of determination
rated (a) at least (i) A- from S&P, (ii) A3 from Moody’s or (iii) A- from Fitch.
 
85%
 
Investment Grade Nonconvertible Corporate Bonds Level I:
Nonconvertible corporate bonds denominated in Dollars or Alternative Currencies
which are traded publicly maturing within eleven years from the date of
determination rated (a) at least (i) AA- from S&P, (ii) Aa3 from Moody’s or
(iii) AA- from Fitch, or (b) in the case of corporate bonds rated solely by
DBRS, at least AA low from DBRS.
 
With maturities of (x) two years or less from the date of determination, 90% and
(y) more than two years and eleven years or less from the date of determination,
85%
Investment Grade Nonconvertible Corporate Bonds Level II:
Nonconvertible corporate bonds denominated in Dollars or Alternative Currencies
which are traded publicly, maturing within eleven years from the date of
determination rated (a) at least (i) BBB from S&P, (ii) Baa2 from Moody’s or
(iii) BBB from Fitch, or (b) in the case of corporate bonds rated solely by
DBRS, at least BBB from DBRS.
 
80%
Commercial Paper:
Commercial paper issued by any entity organized in the United States and
denominated in Dollars and maturing not more than one year after the date of
determination rated at least (i) A-1 or the equivalent thereof by S&P, (ii) P-1
or the equivalent thereof by Moody’s or (iii) F-1 or the equivalent thereof by
Fitch.
 
90%



3



--------------------------------------------------------------------------------





 
Cash and Eligible Securities:
 
Advance Rate:
Agency Securities:
(i) Single-class mortgage participation certificates in book-entry form and
denominated in Dollars backed by single-family residential mortgage loans, the
full and timely payment of interest at the applicable certificate rate and the
ultimate collection of principal of which are guaranteed by the Federal Home
Loan Mortgage Corporation (excluding REMIC or other multi-class pass-through
certificates, collateralized mortgage obligations, pass-through certificates
backed by adjustable rate mortgages, securities paying interest or principal
only and similar derivative securities); (ii) single-class mortgage pass-through
certificates in book-entry form and denominated in Dollars backed by
single-family residential mortgage loans, the full and timely payment of
interest at the applicable certificate rate and ultimate collection of principal
of which are guaranteed by the Federal National Mortgage Association (excluding
REMIC or other multi-class pass-through certificates, pass-through certificates
backed by adjustable rate mortgages, collateralized mortgage obligations,
securities paying interest or principal only and similar derivative securities);
and (iii) single-class fully modified pass-through certificates in book-entry
form and denominated in Dollars backed by single-family residential mortgage
loans, the full and timely payment of principal and interest of which is
guaranteed by the Government National Mortgage Association (excluding REMIC or
other multi-class pass-through certificates, collateralized mortgage
obligations, pass-through certificates backed by adjustable rate mortgages,
securities paying interest or principal only and similar derivatives
securities), in each case rated at least (i) AA- by S&P, (ii) Aa3 by Moody’s or
(iii) AA- by Fitch.
 
With a weighted average life from the date of determination of (x) two years or
less from the date of determination, 95%, (y) more than two years and ten years
or less from the date of determination, 90% and (z) more than ten years from the
date of determination, 85%
 
Asset-Backed Securities:
Asset-backed securities denominated in Dollars rated at least (i) AAA by S&P,
(ii) Aaa by Moody’s or (iii) AAA by Fitch; provided that (x) such
 
85%
 
securities are backed by credit card receivables, automobile loans, senior
secured term loans in the case of collateralized loan obligations managed by a
recognized US-domiciled CLO Manager (“Corporate Loans”), commercial mortgages or
utility charges (as in rate reduction bonds) and have a weighted average life
from the date of determination of 10 years or less and (y) asset-backed
securities will not constitute Eligible Securities if they are certificated
securities that cannot be paid or delivered by book entry (and all asset-backed
securities issued by an issuer incorporated in the United States of America must
be capable of settlement through DTC).



4



--------------------------------------------------------------------------------





 
Cash and Eligible Securities:
 
Advance Rate:
 
Supranational Securities:
Securities issued or backed by the International Bank for Reconstruction &
Development, European Bank for Reconstruction & Development, Inter American
Development Bank, International Monetary Fund, European Investment Bank, Asian
Development Bank, African Development Bank and Nordic Development Bank as long
as the credit ratings are at or above (i) AAA by S&P, (ii) Aaa by Moody’s or
(iii) AAA by Fitch.
 
With maturities of (x) two years or less from the date of determination, 95 %,
(y) more than two years and ten years or less from the date of determination,
90% and (z) more than ten years from the date of determination, 80%
 
OECD Government Securities:
Securities issued or backed by the Government of any member of the Organization
for Economic Cooperation and Development which has the credit ratings of at
least (i) AA- by S&P, (ii) Aa3 by Moody’s or (iii) AA- by Fitch.
 
With maturities of (x) two years or less from the date of determination, 95%,
(y) more than two years and ten years or less from the date of determination,
90% and (z) more than ten years from the date of determination, 80%
 
Other Securities:
All other cash, investments, obligations or securities
 
0%
 
 
 
 

Notwithstanding the foregoing, (A) the value of Eligible Securities at any time
shall be determined based on the Borrowing Base Certificate then most recently
delivered, (B) if any single corporate issuer (or any Affiliate thereof)
represents more than 10% of the aggregate market value of all Cash and Eligible
Securities comprising the aggregate amount of all Borrowing Bases, the excess
over 10% shall be excluded (with such exclusion being allocated in equal parts
to each Borrowing Base at such time), (C) the weighted average rating of all
Agency Securities (as described above) constituting Eligible Securities shall at
all times be at least (x) AA+ from S&P, (y) Aa1 from Moody’s or (z) AA+ by
Fitch, (D) if Investment Grade Nonconvertible Corporate Bonds with a rating
lower than (x)(i) A- from S&P, (ii) A3 from Moody’s, or (iii) A- from Fitch or
(y) in the case of corporate bonds rated solely by DBRS, A low from DBRS
represent more than 25% of the aggregate market value of all Cash and Eligible
Securities comprising the aggregate amount of all Borrowing Bases, the excess
over 25% shall be excluded (with such exclusion being allocated in equal parts
to each Borrowing Base at such time), (E) if Asset-Backed Securities (as
described above) (including CMBS and Corporate Loans) represent more than 20% of
the aggregate market value of all Cash and Eligible Securities comprising the
aggregate amount of all Borrowing Bases, the excess over 20% shall


5



--------------------------------------------------------------------------------





be excluded (with such exclusion being allocated in equal parts to each
Borrowing Base at such time), (F) if Asset-Backed Securities constituting CMBS
represent more than 10% of the aggregate market value of all Cash and Eligible
Securities comprising the aggregate amount of all Borrowing Bases, the excess
over 10% shall be excluded (with such exclusion being allocated in equal parts
to each Borrowing Base at such time), (G) if Asset-Backed Securities
constituting Corporate Loans represent more than 10% of the aggregate market
value of all Cash and Eligible Securities comprising the aggregate amount of all
Borrowing Bases, the excess over 10% shall be excluded (with such exclusion
being allocated in equal parts to each Borrowing Base at such time), (H) if OECD
Government Securities (as described above) represent more than 20% of the
aggregate market value of all Cash and Eligible Securities comprising the
aggregate amount of all Borrowing Bases, the excess over 20% shall be excluded
(with such exclusion being allocated in equal parts to each Borrowing Base at
such time), and (I) if Supranational Securities (as described above) represent
more than 20% of the aggregate market value of all Cash and Eligible Securities
comprising the aggregate amount of all Borrowing Bases, the excess over 20%
shall be excluded (with such exclusion being allocated in equal parts to each
Borrowing Base at such time). With respect to any Eligible Securities
denominated in a currency other than Dollars, the Dollar equivalent thereof
(using a method agreed upon by the Parent Borrower and the Administrative Agent)
shall be used for purposes of determining the value of such Eligible Securities.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Tranche A Commitments and the Tranche B
Commitments of all Lenders.
“Agreement” has the meaning specified in the introductory paragraph hereto.
“Alternative Currency” means each of Canadian Dollars, Euro, Sterling, Yen,
Australian Dollars, and each other currency (other than Dollars) that is
approved in accordance with Section 1.06.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or a Fronting
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.
“Applicable Insurance Regulatory Authority” means, when used with respect to any
Regulated Insurance Company, (x) the insurance department or similar
administrative authority or agency located in each state or jurisdiction
(foreign or domestic) in which such Regulated Insurance Company is domiciled or
(y) to the extent asserting regulatory jurisdiction over such Regulated
Insurance Company, the insurance department, authority or agency in each state
or jurisdiction (foreign or domestic) in which such Regulated Insurance Company
is licensed, and


6



--------------------------------------------------------------------------------





shall include any Federal or national insurance regulatory department, authority
or agency that may be created and that asserts regulatory jurisdiction over such
Regulated Insurance Company.
“Applicable Issuing Party” means (a) in the case of any Fronted Letter of
Credit, the Fronting Bank who issued such Fronted Letter of Credit and (b) in
the case of any Several Letter of Credit, the L/C Administrator, as agent of the
applicable Lenders, shown as “Letter of Credit Agent” or “Agent” on such Several
Letter of Credit.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of (i) the Aggregate
Commitments, Tranche A Commitments or Tranche B Commitments, as applicable,
represented by such Lender’s relevant Commitment at such time, subject to
adjustment as provided in Section 2.16 and (ii) the principal amount of such
Term Lender’s Term Loans at such time, as applicable. If the commitment of each
Lender to make Revolving Loans and issue Several Letters of Credit and the
obligation of the Fronting Banks to issue Fronted Letters of Credit have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable. The Applicable Percentage “of” a particular amount may also refer
to the value obtained by multiplying the Applicable Percentage times such
amount. All funding, payment and applications of Collateral shall be based on
such Lender’s Tranche A Commitment, Tranche B Commitment or the principal amount
of such Lender’s Term Loans at such time, as the case may be.
“Applicable Rate” means, from time to time, the following percentages per annum
and, in the case of the Tranche B Commitments and Credit Extensions and the Term
Loans, based upon the Debt Rating as set forth below:
Applicable Rate for Tranche A Commitments and Credit Extensions
Letter of Credit Fee
0.40%
Commitment Fee
0.125%
 
 

Applicable Rate for Tranche B Commitments and Credit Extensions and the Term
Loans:


7



--------------------------------------------------------------------------------





Debt Rating
Pricing
Level 1:
> A+/A1
Pricing
Level 2:
A/A2
Pricing
Level 3:
A-/A3
Pricing
Level 4:
BBB+/Baal
Pricing 
Level 5: 
< BBB/Baa2
Applicable Margin for LIBOR Loans
0.875%
1.000%
1.125%
1.250%
1.500%
Applicable Margin for Alternate Base Rate Loans
0.00%
0.00%
0.125%
0.250%
0.500%
Letter of Credit Fee
0.75%
0.875%
1.000%
1.125%
1.375%
Commitment Fee
0.075%
0.100%
0.125%
0.150%
0.200%
 
 
 
 
 
 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Parent Borrower’s non-credit-enhanced, senior
unsecured long-term debt; provided that (a) if the respective Debt Ratings
issued by the foregoing rating agencies differ by one level, then the Pricing
Level for the higher of such Debt Ratings shall apply (with the Debt Rating for
Pricing Level 1 being the highest and the Debt Rating for Pricing Level 5 being
the lowest); (b) if there is a split in Debt Ratings of more than one level,
then the Pricing Level that is one level lower than the Pricing Level of the
higher Debt Rating shall apply; (c) if the Parent Borrower has only one Debt
Rating, the Pricing Level of such Debt Rating shall apply; and (d) if the Parent
Borrower does not have any Debt Rating, Pricing Level 5 shall apply.
Initially, the Applicable Rate shall be determined based upon the Debt Rating in
effect on the Closing Date. Thereafter, each change in the Applicable Rate
resulting from a publicly announced change in the Debt Rating shall be
effective, in the case of an upgrade, during the period commencing on the date
of delivery by the Parent Borrower to the Administrative Agent of notice thereof
pursuant to Section 6.01(e) and ending on the date immediately preceding the
effective date of the next such change and, in the case of a downgrade, during
the period commencing on the date of the public announcement thereof and ending
on the date immediately preceding the effective date of the next such change.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or a
Fronting Bank, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Applicant Borrower” has the meaning specified in Section 2.13(a).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“ARC” means Arch Reinsurance Company, a corporation organized under the laws of
Delaware.


8



--------------------------------------------------------------------------------





“Arch Europe” means Arch Insurance (UK) Limited, a private company limited by
shares incorporated under the laws of England and Wales.
“Arch Finance Guaranty” means that certain Subsidiary Guaranty guaranteeing the
Obligations of the Parent Borrower and ACUS hereunder, dated as of December 8,
2016, by and between the Specified Subsidiary and the Administrative Agent, as
amended from time to time, a copy of which is attached hereto as Exhibit M.
“AREUL” means Arch Reinsurance Europe Underwriting Designated Activity Company,
a designated activity company organized under the laws of Ireland.
“ARL” means Arch Reinsurance Ltd., an exempted company organized under the laws
of Bermuda.
“Arranger” means BofA Securities, Inc., in its capacity as sole lead arranger
and sole bookrunner.
“Article 55 BRRD” means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D-1 or any other form approved by the Administrative Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent Borrower and its Subsidiaries for the fiscal year ended December 31,
2018, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Parent Borrower
and its Subsidiaries, including the notes thereto.
“Australian Dollar” means lawful money of Australia.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, (c) the date of termination of
the commitment of each Lender to make Revolving Loans and of the obligation of
the L/C Issuers to make L/C Credit Extensions pursuant to Section 8.02, (d) with
respect to the Tranche A Commitment, the date of termination of the Tranche A
Commitments pursuant to Section 2.05, and (e) with respect to the Tranche B
Commitment, the date of termination of the Tranche B Commitments pursuant to
Section 2.05.
“Bank of America” means Bank of America, N.A. and its successors.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means:


9



--------------------------------------------------------------------------------





(a) with respect to any EEA Member Country implementing Article 55 BRRD, the
implementing law for such EEA Member Country from time to time that is described
in the EU Bail-In Legislation Schedule; and
(b) in relation to any state other than an EEA Member Country or (to the extent
that the United Kingdom is not such an EEA Member Country) the United Kingdom,
any analogous law or regulation from time to time which requires contractual
recognition of any Write-Down and Conversion Powers contained in that law or
regulation.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the one-month Eurocurrency Rate for Dollars plus 1.00%.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the Base Rate is being used as an alternate rate of interest pursuant to Section
3.03 hereof, then the Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Bermuda Companies Law” means the Companies Act 1981 of Bermuda and other
relevant Bermuda law.
“Borrower” means each of the Parent Borrower and each Designated Subsidiary
Borrower.
“Borrower Materials” has the meaning specified in Section 6.01.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Tranche B Lenders pursuant to Section 2.01(b).


10



--------------------------------------------------------------------------------





“Borrowing Base” means, at any time, and in respect of each Tranche A Designated
Subsidiary Borrower, the aggregate amount of Cash and Eligible Securities held
in the Collateral Accounts applicable to such Tranche A Designated Subsidiary
Borrower under the Security Agreement at such time multiplied in each case by
the respective Advance Rates for Cash and such Eligible Securities; provided
that all Cash and Eligible Securities in respect of any Borrowing Base shall be
included in such Borrowing Base only to the extent same are subject to a first
priority perfected security interest in favor of the Administrative Agent, for
the benefit of the Administrative Agent, the Fronting Banks with respect to
Tranche A Fronted Letters of Credit and the Tranche A Lenders, pursuant to the
Security Documents.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit G with such changes therein as the Administrative Agent may reasonably
request from time to time.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;
(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;
(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and
(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
or Letter of Credit denominated in a currency other than Dollars or Euro, or any
other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan or
Letter of Credit (other than any interest rate settings), means any such day on
which banks are open for foreign exchange business in the principal financial
center of the country of such currency.
“Canadian Dollar” and “C$” mean lawful money of Canada.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or


11



--------------------------------------------------------------------------------





personal property, or a combination thereof, which obligations are required to
be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
“Cash” means Dollars and any overnight or other investment money market funds of
the Financial Institution (or an Affiliate of such Financial Institution) at
which a Collateral Account is held.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the
applicable Fronting Banks and the applicable Lenders, as collateral for L/C
Obligations or obligations of the Fronting Banks or Lenders to fund or fund
participations in respect of Letters of Credit, cash or deposit account balances
or, if the applicable Fronting Bank shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the applicable Fronting
Bank. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means, as to any Person, (i) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) time deposits and certificates of
deposit, denominated in Dollars, of any commercial bank having, or which is the
principal banking subsidiary of a bank holding company organized under the laws
of the United States, any State thereof, the District of Columbia or any foreign
jurisdiction having, capital, surplus and undivided profits aggregating in
excess of $200,000,000, with maturities of not more than one year from the date
of acquisition by such Person, (iii) commercial paper denominated in Dollars
rated at least (x) A-1 or the equivalent thereof by S&P, (y) P-1 or the
equivalent thereof by Moody’s or (z) F-1 or the equivalent thereof by Fitch, and
in each case maturing not more than one year after the date of acquisition by
such Person, and (iv) investments in money market funds substantially all of
whose assets are comprised of securities of the types described in clauses (i)
through (iii) above.
“Change in Control” means (a) any Person or group of Persons (as used in
Sections 13 and 14 of the Securities Exchange Act of 1934 and the rules and
regulations thereunder) shall have become the beneficial owner (as defined in
rules promulgated by the SEC) of more than 50% of the voting securities of the
Parent Borrower or (b) the Parent Borrower shall cease to own, directly or
indirectly, 100% of the Equity Interests of any Designated Subsidiary Borrower
(other than directors’ or similar nominal shares).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank


12



--------------------------------------------------------------------------------





Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith or in the
implementation thereof and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, issued or implemented.
“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means, with respect to any Borrower, all property and assets with
respect to which a security interest is purported to be granted in favor of the
Administrative Agent pursuant to a Security Agreement executed by such Borrower.
“Collateral Account” means, with respect to any Borrower, any deposit account or
securities account at a Financial Institution as to which such Financial
Institution, such Borrower and the Administrative Agent have entered into a
Control Agreement.
“Commitment” means, as to each Lender, its Tranche A Commitment and its Tranche
B Commitment.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Consolidated Indebtedness” means, as of any date of determination, (i) all
Indebtedness of the Parent Borrower and its Subsidiaries which at such time
would appear on the liability side of a balance sheet of such Persons prepared
on a consolidated basis in accordance with GAAP (excluding Indebtedness with
respect to the transaction described in item 4 on Schedule 7.04 and Indebtedness
described in clause (n) of the definition of “Permitted Subsidiary
Indebtedness”) plus without duplication (ii) any Indebtedness for borrowed money
of any other Person (other than the Parent Borrower or any of its Subsidiaries)
as to which the Parent Borrower and/or any of its Subsidiaries has created a
Guarantee (but only to the extent of such Guarantee). For the avoidance of
doubt, “Consolidated Indebtedness” shall not include any Guarantees of any
Person under or in connection with letters of credit or similar facilities so
long as no unreimbursed drawings or payments have been made in respect thereof.
“Consolidated Net Worth” means, (i) for the Parent Borrower, as of any date of
determination, the amount set forth on the most recently available consolidated
balance sheet of the Parent Borrower as “Total shareholders’ equity available to
Arch”, determined on a consolidated basis in accordance with GAAP (excluding the
effects of Financial Accounting Statement No. 115) and (ii) for any other Person
as of any date of determination, the Net Worth of such Person and its
Subsidiaries as set forth on the most recently available consolidated balance
sheet of such Person, determined on a consolidated basis in accordance with
GAAP, after appropriate deduction for any minority interests in Subsidiaries.


13



--------------------------------------------------------------------------------





“Consolidated Tangible Net Worth” means, for any Person, as of the date of any
determination, Consolidated Net Worth of such Person and its Subsidiaries on
such date less the amount of all intangible items included therein, including,
without limitation, goodwill, franchises, licenses, patents, trademarks, trade
names, copyrights, service marks, brand names and write-ups of assets.
“Consolidated Total Capital” means, as of any date of determination, the sum of
(i) Consolidated Indebtedness and (ii) Consolidated Net Worth of the Parent
Borrower at such time.
“Control” means the possession, directly or indirectly, of the power (i) to vote
10% or more of the securities having ordinary voting power for the election of
directors of a corporation or (ii) to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.
“Control Agreement” means, with respect to any deposit account or securities
account of any Borrower, an agreement among such Borrower, the applicable
Financial Institution and the Administrative Agent with respect to such deposit
account or securities account in which a security interest is purported to be
granted to the Administrative Agent, including that certain Amended and Restated
Account Control Agreement, dated on or about the date hereof, by and among BNY
Mellon, as custodian, the Administrative Agent, ARC, ARL, Arch Europe, and
AREUL.
“Covered Entity” has the meaning specified in Section 10.24(b).
“Credit Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15, the Security Documents, the Fee Letter, the Parent
Guaranty, the ACUS Guaranty, the Arch Finance Guaranty, the Subsidiary Guaranty,
each Designated Subsidiary Borrower Request and Assumption Agreement and any
other agreement, instrument or document executed by a Borrower and designated by
its terms as a Credit Document.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Credit Protection Agreement” means any over-the-counter arrangement designed to
transfer credit risk from one party to another, including credit default swaps
(including, without limitation, single name, basket and first-to-default swaps),
total return swaps and credit-linked notes.
“DBRS” means DBRS Limited.
“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium,


14



--------------------------------------------------------------------------------





rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit, within three
Business Days of the date required to be funded by it hereunder, unless such
failure is the result of a good faith dispute, (b) has notified the Parent
Borrower, the Administrative Agent, a Fronting Bank or an L/C Administrator that
it does not intend to comply with its funding obligations or has made a public
statement to that effect, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Parent Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.16(b)) upon delivery of
written notice of such determination to the Parent Borrower, the Fronting Banks,
the L/C Administrator and each Lender.
“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.


15



--------------------------------------------------------------------------------





“Designated Subsidiary Borrower” means (i) each Tranche A Designated Subsidiary
Borrower and (ii) each Tranche B Designated Subsidiary Borrower.
“Designated Subsidiary Borrower Notice” has the meaning specified in Section
2.13(a).
“Designated Subsidiary Borrower Request and Assumption Agreement” has the
meaning specified in Section 2.13(a).
“Dispositions” has the meaning specified in Section 7.02(b).
“Dividends” has the meaning specified in Section 7.06.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or a Fronting Bank, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union from
time to time, Iceland, Liechtenstein, Norway and any other country that the
Lenders (acting reasonably) consider to be an EEA Member Country.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Time” has the meaning specified in Section 1.10(a).
“Eligible Assignee” means any of (a) a Lender, (b) an Affiliate of a Lender or
(c) a financial institution having a senior unsecured debt rating of not less
than “A,” or its equivalent, by S&P and (d) any other Person (other than a
natural person) approved by (i) the Administrative Agent and the Fronting Banks
and (ii) unless an Event of Default has occurred and is continuing, the Parent
Borrower (with each such approval not to be unreasonably withheld or delayed);
provided, however, that in all cases such assignee must be a NAIC Approved Bank
unless the Parent Borrower and each Fronting Bank have agreed that such assignee
which is not a NAIC Approved Bank may become a Participating Bank.


16



--------------------------------------------------------------------------------





“Eligible Securities” has the meaning specified in the definition of “Advance
Rates.”
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Law” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent Borrower or any Subsidiary directly or
indirectly resulting from or based upon violation of any Environmental Law, (b)
the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination; provided, however, that in no event shall Indebtedness
that is convertible into or exchangeable for shares be considered Equity
Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of Sections
414(b) and (c) of the Code, and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code) as the Parent Borrower or any
of its Subsidiaries.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Rate” means:


17



--------------------------------------------------------------------------------





(a)    for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for U.S. Dollars for a period equal in length to such Interest
Period (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period;
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits with a
term of one month commencing that day; and
(c)     if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of Eurocurrency Rate. Eurocurrency Rate Loans may
be denominated in Dollars, Sterling or in Euros. All Loans denominated in Euros
must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, imposed
as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) and
(ii) Taxes that are Other Connection Taxes, (b) in the case of a Lender, any
U.S. federal withholding Tax imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Parent Borrower under Section 10.13) or (ii) such Lender changes its
Lending Office, except in each case to the extent that, pursuant to Section 3.01
(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquires the applicable
interest in the Loan or Commitment or to such Lender immediately before it
changed its Lending Office, (c) in the case of any payment under the Fee Letter,
any U.S. federal withholding Tax imposed pursuant to a law in effect on the
Closing Date, (d) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (e) any Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” has the meaning specified in the preamble hereto.


18



--------------------------------------------------------------------------------





“Existing Lender” has the meaning specified in Section 1.10(b).
“Existing Letters of Credit” means the Letters of Credit outstanding under the
Existing Credit Agreement on the Closing Date as shown on Schedule 1.01(a).
“Existing Loan” has the meaning specified in Section 1.10(b).
“Existing Several Letters of Credit” has the meaning specified in Section 1.11.
“Facility-wide Liability Percentage” means, with respect to any Borrower, the
percentage set forth opposite its name on Schedule 1.01(b), as the same may be
revised by the Parent Borrower to reflect the addition or removal of a
Designated Subsidiary Borrower.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471 (b) (1) of the Code, and any intergovernmental
agreements, treaties or conventions (or any legislation, regulations, rules or
official administrative practices) implementing any of the foregoing.
“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977.
“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Fee Letter” means the letter agreement, dated November 6, 2019, among the
Borrowers, Bank of America and the Arranger.
“Financial Institution” means the Securities Intermediary or Account Bank, as
applicable, with respect to any Collateral Account.
“Financial Officer” of any Loan Party means the chief financial officer,
principal accounting officer, treasurer, controller or assistant controller (or
a person serving in an equivalent role) of such Loan Party. Any document
delivered hereunder that is signed by a Financial Officer of a Loan Party shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Financial Officer shall be conclusively presumed to have acted on behalf of such
Loan Party.
“Financial Strength Rating” means with respect to any Regulated Insurance
Company, the financial strength rating of such Regulated Insurance Company as
determined by A.M. Best Company, Inc. or S&P.


19



--------------------------------------------------------------------------------





“Fitch” means Fitch Ratings Inc., and any successor thereto.
“Foreign Lender” means, as to any Borrower, (a) if such Borrower is a U.S.
Person, any Lender, L/C Issuer or Fronting Bank that is not a U.S. Person, and
(b) if the Borrower is not a U.S. Person, any Lender, L/C Issuer or Fronting
Bank that is organized under the Laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
“Foreign Obligor” means each Loan Party that is not organized under the laws of
the United States or a state thereof.
“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by the Parent Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Parent Borrower or
such Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income and
which plan is not subject to ERISA or the Code.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronted Letter of Credit” means a Letter of Credit issued by a Fronting Bank in
which the Lenders purchase a risk participation pursuant to Section 2.03.
“Fronted Letter of Credit Sublimit” means $150,000,000 (as may be increased from
time to time with the consent of the Administrative Agent).
“Fronting Bank” means (a) in the case of Fronted Letters of Credit (i) issued in
an Alternative Currency, Bank of America and (ii) issued in Dollars, Bank of
America and any other Lender that, with the written consent of the Parent
Borrower and Bank of America, is a fronting bank; provided that such Lender has
agreed to be a Fronting Bank and (b) in the case of Several Letters of Credit,
any Person described in clause (a) who has agreed to act as fronting bank on
behalf of any Participating Bank.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to each Fronting Bank, (i) such Defaulting Lender’s Applicable
Percentage of the outstanding L/C Obligations with respect to Fronted Letters of
Credit of such Fronting Bank other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (ii) if
such Defaulting Lender is a Participating Bank, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations with respect to Several
Letters of Credit as to which such Fronting Bank has fronted for such Defaulting
Lender as a Participating Bank.


20



--------------------------------------------------------------------------------





“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means accounting principles generally accepted in the United States set
forth in the Financial Accounting Standards Board Codification or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied. For purposes of Arch Europe and
AREUL, this shall mean the accounting principles in the United Kingdom or
Ireland, respectively, which are required to be applied by Arch Europe and AREUL
to their respective financial statements and accounts by the Applicable
Insurance Regulatory Authority and/or Governmental Authority, consistently
applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation
guaranteeing or intended to guarantee any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee shall not include (x) endorsements of instruments for deposit or
collection in the ordinary course of business or (y) obligations of any
Regulated Insurance Company under Insurance Contracts, Reinsurance Agreements or
Retrocession Agreements. The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


21



--------------------------------------------------------------------------------





“Hedging Agreements” means any equity short sales, any foreign exchange
contracts, currency swap agreements, commodity price hedging arrangements or
other similar arrangements, or arrangements designed to protect against
fluctuations in currency values.
“Impacted Loans” has the meaning specified in Section 3.03.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services, (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
provided that the amount of Indebtedness of such Person shall be the lesser of
(A) the fair market value of such property at such date of determination
(determined in good faith by the Parent Borrower) and (B) the amount of such
Indebtedness of such other person, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
the net obligations of such Person under Interest Rate Protection Agreements,
Hedging Agreements and Credit Protection Agreements and (i) all reimbursement
obligations of such Person in respect of drawn letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. For
the avoidance of doubt, Indebtedness shall not include (u) trade payables
(including payables under insurance contracts and reinsurance payables) and
accrued expenses in each case arising in the ordinary course of business, (v)
obligations of Regulated Insurance Companies with respect to Policies, (w)
obligations arising under deferred compensation plans of the Parent Borrower and
its Subsidiaries in effect on the date hereof or which have been approved by the
board of directors of the Parent Borrower, (x) obligations with respect to
products underwritten by Regulated Insurance Companies in the ordinary course of
business, including insurance policies, annuities, performance and surety bonds
and any related contingent obligations (y) reinsurance agreements entered into
by any Regulated Insurance Company in the ordinary course of business and (z)
Preferred Securities.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Credit Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.


22



--------------------------------------------------------------------------------





“Insignificant Subsidiary” means any Subsidiary, other than any Designated
Subsidiary Borrower or any party to the Subsidiary Guaranty, which has assets,
earnings or revenues which, if aggregated with the assets, earnings or revenues,
as the case may be, of all other Subsidiaries of the Parent Borrower with
respect to which an event described under Section 8.01(e) has occurred and is
continuing, would have assets, earnings or revenues, as the case may be, in an
amount less than 10% of the consolidated assets, earnings or revenues, as the
case may be, of the Parent Borrower and its Subsidiaries as of the end of the
most recent fiscal quarter of the Parent Borrower for which financial statements
are available.
“Insurance Business” means one or more aspects of the business of selling,
issuing or underwriting insurance or reinsurance.
“Insurance Contract” means any insurance contract or policy issued by a
Regulated Insurance Company but shall not include any Reinsurance Agreement or
Retrocession Agreement.
“Insurance Licenses” means licenses (including licenses or certificates of
authority from Applicable Insurance Regulatory Authorities), permits or
authorizations to transact insurance and/or reinsurance business.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.
“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one week or one,
two, three or six months thereafter, as selected by a Borrower in its Loan
Notice, or such other period that is twelve months or less requested by a
Borrower and consented to by all the Lenders; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.


23



--------------------------------------------------------------------------------





“Interest Rate Protection Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate
hedging agreement, interest rate floor agreement, interest rate futures contract
traded on a nationally or internationally recognized exchange (including, but
not limited to, the Chicago Board of Trade, Chicago Mercantile Exchange, New
York Mercantile Exchange, New York Futures Exchange and London International
Financial Futures Exchange) or other similar agreement or arrangement.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).
“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Applicable Issuing Party and any Borrower in respect of such Letter
of Credit.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Administrator” means with respect to Several Letters of Credit, Bank of
America’s Letter of Credit Operations located at One Fleet Way, Scranton, PA
18507, as letter of credit administrator for the Lenders, together with any
replacement L/C Administrator arising under Section 10.06.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or which
has been refinanced as a Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means (a) with respect to any Fronted Letter of Credit, the
Fronting Bank which has issued such Letter of Credit and (b) with respect to a
Several Letter of Credit, each Lender other than a Participating Bank.
“L/C Obligations” means, at any time, the sum, without duplication, of (a) the
Dollar Equivalent of the aggregate amount available to be drawn under all
outstanding Letters of Credit, plus (b) the aggregate unpaid amount of all
Unreimbursed Amounts, including L/C Borrowings, after giving effect to any L/C
Credit Extension occurring on such date and any other changes in


24



--------------------------------------------------------------------------------





the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by a Borrower of Unreimbursed Amounts. For purposes
of computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Agreement, if on any date of determination (i) a
Letter of Credit that is subject to the rules of the ISP has expired by its
terms, (ii) the Applicable Issuing Party shall be closed for the reasons set
forth in Rule 3.14 of the ISP, and (iii) any amount may still be drawn under
such Letter of Credit, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn for the period set forth in,
and subject to the terms of, Rule 3.14 of the ISP as in effect from time to
time. For purposes of determining the L/C Obligations held by any Lender, a
Lender shall be deemed to hold an amount equal to the sum of (a) the aggregate
amount of each Lender’s direct obligation, in all outstanding Several Letters of
Credit (or, if a Participating Bank, its risk participation in Several Letters
of Credit), (b) its risk participation in all outstanding Fronted Letters of
Credit, and (c) its L/C Advances. The L/C Obligation of any Borrower shall be
the aggregate amount available to be drawn under all outstanding Letters of
Credit issued for the account of such Borrower plus the aggregate of all
Unreimbursed Amounts owed by such Borrower.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency and include all of the Tranche A Letters
of Credit and the Tranche B Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Applicable Issuing Party.
“Letter of Credit Expiration Date” means October 26, 2022.
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.03.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical,


25



--------------------------------------------------------------------------------





administrative or operational matters as may be appropriate, in the discretion
of the Administrative Agent in consultation with the Parent Borrower, to reflect
the adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent in
consultation with the Parent Borrower determines is reasonably necessary in
connection with the administration of this Agreement).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan” means a Term Loan or a Revolving Loan.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of Exhibit
A or such other form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the applicable Borrower.
“Loan Parties” means the Borrowers and, if the Subsidiary Guaranty is in effect,
the Specified Subsidiary.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurocurrency market.
“Majority Loan Lenders” means, at any time, the Majority Tranche B Lenders and
the Majority Term Lenders.
“Majority Term Lenders” means, at any time, Term Lenders whose Term Loans
represent an amount greater than 50% of the Term Obligations on such date.
“Majority Tranche A Lenders” means, at any time, Tranche A Lenders whose Tranche
A Commitments (or, after the Tranche A Commitments have terminated, the sum of
such Tranche A Lenders’ Applicable Percentages of the Tranche A L/C Obligations
at such time) represent an amount greater than 50% of the aggregate Tranche A
Commitments (or after termination thereof, the Tranche A L/C Obligations at such
time).
“Majority Tranche B Lenders” means, at any time, Tranche B Lenders whose Tranche
B Commitments (or, after the Tranche B Commitments have terminated, the sum of
such Tranche


26



--------------------------------------------------------------------------------





B Lenders’ Applicable Percentages of the Tranche B Obligations at such time)
represent an amount greater than 50% of the aggregate Tranche B Commitment (or
after termination thereof, the Tranche B Obligations at such time).
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the FRB.
“Material Adverse Effect” means (i) a material adverse effect on the business,
operations, property or financial condition of the Parent Borrower and its
Subsidiaries taken as a whole or (ii) a material adverse effect on (x) the
rights and remedies of the Administrative Agent or the Lenders under the Credit
Documents, (y) the ability of the Parent Borrower and its Subsidiaries taken as
a whole, to perform their respective obligations under the Credit Documents to
which such entities are a party or (z) the legality, validity or enforceability
of any Credit Document.
“Maturity Date” means December 17, 2024; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
“Maximum Rate” has the meaning specified in Section 10.09.
“MI” means Arch U.S. MI Holdings Inc., a Delaware corporation.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is maintained or contributed to by (or to which there
is an obligation to contribute of) the Parent Borrower, any of its Subsidiaries
or any of its ERISA Affiliates, and each such plan for the five year period
immediately following the latest date on which the Parent Borrower, such
Subsidiary or such ERISA Affiliate contributed to or had an obligation to
contribute to such plan, or any other such plan with respect to which Parent
Borrower, any of its Subsidiaries or any of its ERISA Affiliates has any
liability under Title IV of ERISA, contingent or otherwise.
“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.
“NAIC Approved Bank” means any bank listed on the most current list of banks
approved by the Securities Valuation Office of the NAIC and acting through the
branch so listed.
“Net Cash Proceeds” means, for any issuance of debt or equity, the gross cash
proceeds (including any cash received by way of deferred payment pursuant to a
promissory note, receivable or otherwise, but only as and when received)
received from such issuance, net of customary transaction costs (including, as
applicable, any underwriting, brokerage or other customary commissions and
legal, advisory and other fees and expenses associated therewith).
“Net Worth” means, as to any Person, the sum of its capital stock (including its
Preferred Securities), capital in excess of par or stated value of shares of its
capital stock (including its Preferred Securities), retained earnings and any
other account which, in accordance with GAAP,


27



--------------------------------------------------------------------------------





constitutes stockholders equity, but excluding (i) any treasury stock and (ii)
the effects of Financial Accounting Statement No. 115.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.
“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
“Obligations” means all advances to, and debts, liabilities and obligations of
any Borrower arising under any Credit Document, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Borrower or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment, participation or change
in Lending Office (other than an assignment or change in Lending Office made
pursuant to Section 3.06).


28



--------------------------------------------------------------------------------





“Outstanding Amount” means (i) with respect to Loans on any date, the Dollar
Equivalent of the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of Loans, occurring on
such date; and (ii) with respect to any L/C Obligations on any date, the amount
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by any Borrower of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or a Fronting Bank, as the case may be,
in accordance with banking industry rules on interbank compensation, and (b)
with respect to any amount denominated in an Alternative Currency, the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market; provided that if the
Overnight Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
“Parent Borrower” has the meaning specified in the introductory paragraph
hereto.
“Parent Borrower Leverage Ratio” means, at any time, the ratio of (i)
Consolidated Indebtedness at such time to (ii) Consolidated Total Capital at
such time.
“Parent Guaranty” means the guaranty executed by the Parent Borrower of the
Obligations of ACUS and MI as Borrowers hereunder, a copy of which is attached
as Exhibit L, as amended by that certain First Amendment to Guaranty, dated as
of December 13, 2016, and as otherwise amended, restated, amended and restated,
supplemented or otherwise modified from time to time with respect to Tranche B
Designated Subsidiary Borrowers added after the Closing Date pursuant to Section
2.13.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Participating Bank” means, from time to time, with respect to any Several
Letter of Credit, a Lender that is unable to issue such Letter of Credit because
(a) it is unable due to regulatory restrictions or other legal impediments based
on its relationship to the beneficiary, (b) it is not, or has lost its status
as, an NAIC Approved Bank (if such Letter of Credit must be issued by NAIC
Approved Banks), or (c) it does not engage in transactions in the requested
Alternative Currency.
“Participating Member State” means each state so described in any EMU
Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation.


29



--------------------------------------------------------------------------------





“Permitted L/C Facilities” means (i) the Letter of Credit Facility Agreement,
dated as of November 1, 2019 (as the same has been amended, modified or
supplemented to, but not including, the Closing Date), between ARL and Lloyds
Bank Corporate Markets plc, which provides for the issuance of a letter of
credit in an aggregate amount of up to $260,000,000 (and any replacements,
renewals and extensions thereof and any successor facilities) and (ii) any
Letter of Credit obtained by the Borrower or any of its Subsidiaries in the
ordinary course of business and secured by cash and securities (other than
Equity Interests of the Parent Borrower or any of its Subsidiaries or any
Collateral).
“Permitted Subsidiary Indebtedness” means:
(a)    Indebtedness of any Subsidiary of the Parent Borrower incurred pursuant
to this Agreement or any other Credit Document;
(b)    Indebtedness of any Subsidiary of the Parent Borrower existing on the
date hereof and listed on Schedule 7.04 and refinancings by such Subsidiary
thereof; provided that the aggregate principal amount of any such refinancing
Indebtedness is not greater than the aggregate principal amount of the
Indebtedness being refinanced plus the amount of any premiums paid thereon and
fees and expenses associated therewith;
(c)    Indebtedness of any Subsidiary of the Parent Borrower under any Interest
Rate Protection Agreement or Hedging Agreement, in each case entered into in the
ordinary course of business in managing such Subsidiary’s investment portfolio;
(d)    any Indebtedness owed by Subsidiaries of the Parent Borrower to the
Parent Borrower or any of its Subsidiaries;
(e)    Indebtedness in respect of purchase money obligations and Capital Lease
Obligations of any Subsidiary of the Parent Borrower, and refinancings thereof;
provided that the aggregate principal amount of all such purchase money
obligations and Capital Lease Obligations outstanding under this clause (e) does
not exceed $25,000,000 at the time of incurrence of any new Indebtedness
permitted by this clause (e);
(f)    Indebtedness of any Subsidiary of the Parent Borrower in respect of
letters of credit issued to reinsurance cedents, in connection with requirements
of Lloyd’s of London for syndicates owned by any Subsidiary of the Parent
Borrower, or to lessors of real property in lieu of security deposits in
connection with leases of any Subsidiary of the Parent Borrower, in each case in
the ordinary course of business;
(g)    Indebtedness of any Subsidiary of the Parent Borrower incurred in the
ordinary course of business in connection with workers’ compensation claims,
self-insurance obligations, unemployment insurance or other forms of
governmental insurance or benefits and pursuant to letters of credit or other
security arrangements entered into in connection with such insurance or benefit;
(h)    Acquired Indebtedness of Subsidiaries of the Parent Borrower;


30



--------------------------------------------------------------------------------





(i)    Indebtedness incurred under securities lending arrangements entered into
in the ordinary course of business;
(j)    Indebtedness incurred under Credit Protection Agreements entered into in
the ordinary course of business;
(k)    additional Indebtedness of Subsidiaries of the Parent Borrower not
otherwise permitted under clauses (a) through (m) of this definition or the
other exceptions to Section 7.04; provided that the aggregate principal amount
of Indebtedness outstanding under this clause (k) shall not exceed 15% of the
Parent Borrower’s Net Worth at the time of incurrence of any new Indebtedness
permitted by this clause (k);
(l)    Indebtedness in the form of earn-out obligations;
(m)    Indebtedness arising from Guarantees made by any Subsidiary of the Parent
Borrower of Indebtedness of the type described in clauses (a) through (1) of
this definition; and
(n)    Indebtedness owing to Federal Home Loan Banks by Regulated Insurance
Companies in an amount not to exceed $600 million.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “pension plan” as defined in Section 3(2) of ERISA (other than
a Multiemployer Plan) that is subject to Title IV of ERISA, which is maintained
or contributed to by (or to which there is an obligation to contribute of) the
Parent Borrower or any of its Subsidiaries or any of its ERISA Affiliates, and
each such plan for the five year period immediately following the latest date on
which the Parent Borrower, any of its Subsidiaries or any of its ERISA
Affiliates maintained, contributed to or had an obligation to contribute to such
plan, or any such plan to which the Parent Borrower, any of its Subsidiaries or
any of its ERISA Affiliates has any liability under Title IV Of ERISA,
contingent or otherwise.
“Platform” has the meaning specified in Section 6.01.
“Policies” means all insurance policies, annuity contracts, guaranteed interest
contracts and funding agreements (including riders to any such policies or
contracts, certificates issued with respect to group life insurance or annuity
contracts and any contracts issued in connection with retirement plans or
arrangements) and assumption certificates issued or to be issued (or filed
pending current review by applicable Governmental Authorities) by any Regulated
Insurance Company and any coinsurance agreements entered into or to be entered
into by any Regulated Insurance Company.
“Preferred Securities” means, at any time, any preferred capital stock of such
Person that has preferential rights with respect to dividends or redemptions or
upon liquidation or dissolution of such Person over shares of common or capital
stock of any other class of such Person.


31



--------------------------------------------------------------------------------





“Private Act” means separate legislation enacted in Bermuda with the intention
that such legislation apply specifically to any Loan Party, in whole or in part.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.01.
“Recipient” means the Administrative Agent, any Lender, any Fronting Bank, any
L/C Issuer or any other recipient of any payment to be made under the Fee
Letter.
“Register” has the meaning specified in Section 10.06(c).
“Regulated Insurance Company” means any Subsidiary of the Parent Borrower,
whether now owned or hereafter acquired, that is authorized or admitted to carry
on or transact Insurance Business in any jurisdiction (foreign or domestic) and
is regulated by any Applicable Insurance Regulatory Authority.
“Reimbursement Obligation” means the obligation of the applicable Borrower to
reimburse the Applicable Issuing Party for any payment actually made by such
Applicable Issuing Party under any Letter of Credit, together with interest
thereon payable as provided herein.
“Reinsurance Agreement” means any agreement, contract, treaty, certificate or
other arrangement whereby any Regulated Insurance Company agrees to transfer,
cede or retrocede to another insurer or reinsurer all or part of the liability
assumed or assets held by such Regulated Insurance Company under a policy or
policies of insurance issued by such Regulated Insurance Company or under a
reinsurance agreement assumed by such Regulated Insurance Company.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (i) the Total Outstandings (with the aggregate amount of
each Lender’s risk


32



--------------------------------------------------------------------------------





participation and funded participation in L/C Obligations being deemed “held” by
such Lender for purposes of this definition) and (ii) the unused portion of the
Aggregate Commitments; provided that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Responsible Officer” means, as to any Loan Party, the chief executive officer,
any Financial Officer, the president, general counsel or any vice president of
such Loan Party, and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of such Loan Party and, solely for purposes of notices given pursuant to Section
2.02 or 2.03, any other officer or employee of such Loan Party so designated by
any of the foregoing officers in a notice to the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaires,
assume liabilities of reinsurers under a Reinsurance Agreement or other
retrocessionaires under another Retrocession Agreement.
“Revaluation Date” means (a) with respect to any Revolving Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require and (iv) solely for the purposes of Section
2.04(d) or (g), such additional dates as the Parent Borrower shall request; and
(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency, (ii)
each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof or extending the expiration thereof, (iii) each
date of any payment by the Applicable Issuing Party under any Letter of Credit
denominated in an Alternative Currency, (iv) such additional dates as the
Administrative Agent, an L/C Administrator or a Fronting Bank shall determine or
the Required Lenders shall require and (v) solely for the purposes of Section
2.04(d) or (g), such additional dates as the Parent Borrower shall request.
“Revolving Loans” has the meaning specified in Section 2.01(b).
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Applicable Issuing Party, as the
case may be, to be customary in the place of


33



--------------------------------------------------------------------------------





disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.
“Sanction(s)” means any sanction administered or enforced by the United States
government (including without limitation, OFAC and the U.S. Department of
State), the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.
“SAP” means, with respect to any Regulated Insurance Company, the accounting
procedures and practices prescribed or permitted by the Applicable Insurance
Regulatory Authority of the state in which such Regulated Insurance Company is
domiciled; it being understood and agreed that determinations in accordance with
SAP for purposes of Article VI, including defined terms used therein, are
subject (to the extent provided therein) to Section 1.03.
“Scheduled Unavailability Date” has the meaning specified in Section 3.03.
“SEC” means the United States Securities and Exchange Commission or any
successor entity.
“Securities Intermediary” means any “securities intermediary” within the meaning
of Section 8.102(a)(14) of the UCC at which any securities account constituting
a Collateral Account is held, which shall be (a) located in the United States
and (b) reasonably acceptable to the Administrative Agent.
“Security Agreement” means the Amended and Restated Security Agreement dated as
of the date hereof, by and among ARL, ARC, Arch Europe, and AREUL, as grantors,
and the Administrative Agent, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, a copy of which is
attached hereto as Exhibit F with such changes therein as may be agreed to by
the Administrative Agent and any Borrower.
“Security Documents” means (i) the Security Agreement, (ii) each Control
Agreement, (iii) each other security agreement executed and delivered pursuant
to Section 6.11 and (iv) each of the other agreements, instruments or documents
that creates or purports to create a Lien in favor of the Administrative Agent
for the benefit of the Lenders.
“Service of Process Agent” means Cahill Gordon & Reindel LLP, 80 Pine Street,
New York, NY 10005.
“Several Letter of Credit” means a Letter of Credit issued in Dollars severally
by or on behalf of the Lenders pursuant to which the Lenders are severally
liable to the beneficiary which shall be substantially in the form of Exhibit E
with such changes thereto as are described in Section 2.03(a)(iii)(E).
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor


34



--------------------------------------------------------------------------------





source) and, in each case, that has been selected or recommended by the Relevant
Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Specified Subsidiary” has the meaning specified in Section 6.11(a). For the
avoidance of doubt, as of the Closing Date, Arch Capital Finance LLC, a Delaware
limited liability company, is a Specified Subsidiary.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or a Fronting Bank, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the issuing Fronting Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or the issuing
Fronting Bank if the Person acting in such capacity does not have as of the date
of determination a spot buying rate for any such currency; and provided further
that the issuing Fronting Bank may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.
“Statutory Statements” means, with respect to any Regulated Insurance Company
for any fiscal year or fiscal quarter, the annual or quarterly financial
statements of such Regulated Insurance Company as required to be filed with the
Insurance Regulatory Authority of its jurisdiction of domicile and in accordance
with the laws of such jurisdiction, together with all exhibits.
“Sterling” and “£,” mean the lawful currency of the United Kingdom.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, directly, or
indirectly through one or more Subsidiaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent
Borrower (for the avoidance of doubt, the parties acknowledge that as of the
Effective Time, Watford Holdings Ltd. and its Subsidiaries are not Subsidiaries
of the Parent Borrower and its Subsidiaries).
“Subsidiary Guaranty” means a guaranty, in form and substance reasonably
satisfactory to the Administrative Agent, guaranteeing the Obligations of the
Parent Borrower and ACUS


35



--------------------------------------------------------------------------------





under the Credit Documents which shall be in form and substance reasonably
satisfactory to the Administrative Agent.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, withholdings
(including backup withholding), assessments, or other similar charges, fees or
deductions imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Term Lender” means a Lender who holds a Term Loan at such time.
“Term Loans” has the meaning specified in Section 2.17(a).
“Term Loan Conversion Date” has the meaning specified in Section 2.17(b).
“Term Obligations” means the aggregate outstanding principal amount of Term
Loans.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
“Total Outstandings” means, on any date, the sum of (a) the Tranche A L/C
Obligations plus (b) the Tranche B Obligations plus (c) the Term Obligations, in
each case, as of such date.
“Tranche A Commitment” means, as to any Lender, the commitment of such Lender
pursuant to Section 2.01(a) to issue Tranche A Several Letters of Credit and
purchase participations in Tranche A L/C Obligations arising under Fronted
Letters of Credit for the account of the Tranche A Designated Subsidiary
Borrowers, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The initial amount of the Tranche A Commitment
of each Lender is set forth on Schedule 2.01.
“Tranche A Designated Subsidiary Borrower” means each of ARC, ARL, AREUL, Arch
Europe and each Person which is designated as an additional Tranche A Designated
Subsidiary Borrower after the Closing Date in accordance with Section 2.13(a)
(in each case, unless otherwise removed as such in accordance with Section
2.13(e)).
“Tranche A Fronted Letter of Credit” means a Tranche A Letter of Credit issued
as a Fronted Letter of Credit.


36



--------------------------------------------------------------------------------





“Tranche A L/C Obligations” means, at any time, the L/C Obligations with respect
to Tranche A Letters of Credit.
“Tranche A Lender” means a Lender who has a Tranche A Commitment.
“Tranche A Letter of Credit” means a Letter of Credit issued pursuant to the
Tranche A Commitment.
“Tranche A Several Letter of Credit” means a Tranche A Letter of Credit issued
as a Several Letter of Credit.
“Tranche B Borrowers” means the Parent Borrower and the Tranche B Designated
Subsidiary Borrowers.
“Tranche B Commitment” means, as to any Lender, the commitment of such Lender
pursuant to Section 2.01(b) to (a) make Revolving Loans to the Parent Borrower,
ACUS, MI and the other applicable Tranche B Designated Subsidiary Borrowers and
(b) to issue Tranche B Several Letters of Credit and purchase participations in
Tranche B L/C Obligations arising under Tranche B Fronted Letters of Credit for
the account of the Parent Borrower, ARC, ARL, MI and the other applicable
Tranche B Designated Subsidiary Borrowers in an aggregate principal amount at
any one time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The initial amount
of the Tranche B Commitment of each Lender is set forth on Schedule 2.01.
“Tranche B Designated Subsidiary Borrowers” means, (a) as to Revolving Loans,
ACUS and MI and (b) as to Letters of Credit, ARC, ARL, and MI and, in each case,
each Person which is designated as an additional Tranche B Designated Subsidiary
Borrower after the Closing Date in accordance with Section 2.13(b) (in each
case, unless otherwise removed as such in accordance with Section 2.13(e)).
“Tranche B Fronted Letter of Credit” means a Tranche B Letter of Credit issued
as a Fronted Letter of Credit.
“Tranche B L/C Obligations” means, at any time, the L/C Obligations with respect
to Tranche B Letters of Credit.
“Tranche B Lender” means a Lender who has a Tranche B Commitment.
“Tranche B Letter of Credit” means any Letter of Credit issued under the Tranche
B Commitment.
“Tranche B Obligations” means, at any time, the sum, without duplication, of (a)
the Tranche B L/C Obligations plus (b) the aggregate outstanding principal
amount of Revolving Loans.


37



--------------------------------------------------------------------------------





“Tranche B Several Letter of Credit” means a Tranche B Letter of Credit issued
as a Several Letter of Credit.
“Transactions” means the execution, delivery and performance by each Borrower of
this Agreement, the borrowing of Loans, the issuing of Letters of Credit and the
use of the proceeds thereof.
“Type” means with respect to a Loan, its character as a Revolving Loan, a Term
Loan, a Base Rate Loan or a Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“UCP” means the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance of a Letter of Credit or, in the case of Letters of Credit issued to
back Reinsurance Agreements, such earlier version thereof as may be required by
the applicable Governmental Authority or beneficiary.
“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member County which has implemented, or implements, Article 55 BRRD), Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions and their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(ii).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person to
the extent all of the capital stock or other ownership interests in such
Subsidiary, other than directors’ or nominees’ qualifying shares, is owned
directly or indirectly by such Person; provided, however, that Alternative Re
Holdings Limited shall be a considered a Wholly-Owned Subsidiary provided the
Parent Borrower owns directly or indirectly all of the voting capital stock or
other voting ownership interests in such Subsidiary.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means,
(a) with respect to any EEA Resolution Authority, the write-down and conversion
powers of such EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule;


38



--------------------------------------------------------------------------------





(b) in relation to any other application Bail-In Legislation:
(i) any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or
affiliate of a bank, investment firm or other financial institution, to cancel,
reduce,
modify or change the form of a liability of such a person or any contract or
instrument
under which that liability arises, to convert all or part of that liability into
shares,
securities or obligations of that person or any other person, to provide that
any such
contract or instrument is to have effect as if a right had been exercised under
it or to
suspend any obligation in respect of that liability or any of the powers under
that Bail-In
Legislation that are related to or ancillary to any of those powers; and


(ii) any similar or analogous powers under that Bail-In Legislation; and
(c) in relation to any UK Bail-In Legislation:
(i) any powers under that UK Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or
affiliate of a bank, investment firm or other financial institution, to cancel,
reduce,
modify or change the form of a liability of such a person or any contract or
instrument
under which that liability arises, to convert all or part of that liability into
shares,
securities or obligations of that person or any other person, to provide that
any such
contract or instrument is to have effect as if a right had been exercised under
it or to
suspend any obligation in respect of that liability or any of the powers under
that UK
Bail-In Legislation that are related to or ancillary to any of those powers; and


(ii) any similar or analogous powers under that UK Bail-In Legislation.
“Yen” means the lawful currency of Japan.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to Articles, Sections,


39



--------------------------------------------------------------------------------





Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Credit Document in which such references
appear, (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.
(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company or partnership, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation) or partnership, as if it were a
merger, transfer, consolidation, amalgamation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company or partnership shall constitute a
separate Person hereunder (and each division of any limited liability company or
partnership that is a Subsidiary, joint venture or any other like term shall
also constitute such a Person or entity).
1.03    Accounting Terms. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Parent Borrower (on
behalf of the Borrowers) notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Parent Borrower (on behalf of the Borrowers) that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, any election or requirement to measure any
financial liability using fair value shall be disregarded. Without limiting the
foregoing, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the Audited Financial Statements for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.


40



--------------------------------------------------------------------------------





Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the applicable Borrower and its Subsidiaries shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.
1.04    Rounding. Any financial ratios required to be maintained by the Parent
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
1.05    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent (or in the case of Fronted Letters of Credit,
the issuing Fronting Bank) shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Borrowers hereunder or calculating financial covenants hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Credit Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the issuing
Fronting Bank, as applicable.
(b)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the issuing Fronting Bank, as the case may be.
1.06    Additional Alternative Currencies.
(a)    The Borrowers may from time to time request that Eurocurrency Rate Loans
be made and/or Fronted Letters of Credit be issued in a currency other than
those specifically listed in the definition of “Alternative Currency”; provided
that such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the affected Lenders; and in the case of any such request with respect to the
issuance of Fronted Letters of Credit, such request shall be subject to the
approval of the Administrative Agent and the affected Fronting Banks.


41



--------------------------------------------------------------------------------





(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 15 Business Days prior to the date of the desired Credit Extension
(or in the case of Fronted Letters of Credit, such earlier time or date as may
be agreed to by the issuing Fronting Bank, in its sole discretion). In the case
of any such request pertaining to Eurocurrency Rate Loans, the Administrative
Agent shall promptly notify each affected Lender thereof; and in the case of any
such request pertaining to Fronted Letters of Credit, the Administrative Agent
shall promptly notify the affected Fronting Banks thereof. Each affected Lender
(in the case of any such request pertaining to Eurocurrency Rate Loans) or the
issuing Fronting Bank (in the case of a request pertaining to Fronted Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.
(c)    Any failure by a Lender or a Fronting Bank, as the case may be, to
respond to such request within the time period specified in the preceding clause
(b) shall be deemed to be a refusal by such Lender or such Fronting Bank, as the
case may be, to permit Eurocurrency Rate Loans to be made or Fronted Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the affected Lenders consent to making Eurocurrency Rate Loans in such
requested currency, the Administrative Agent shall so notify the Parent Borrower
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Eurocurrency
Rate Loans; and if the Administrative Agent and a Fronting Bank consent to the
issuance of Fronted Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Parent Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Fronted Letter of Credit issuances. If the Administrative Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.06, the Administrative Agent shall promptly so notify the Parent
Borrower.
1.07    Change of Currency.
(a)    Each obligation of a Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Loan in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such Loan, at
the end of the then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant


42



--------------------------------------------------------------------------------





market conventions or practices relating to the Euro. In the event that any
member state of the European Union withdraws its adoption of the Euro and adopts
another currency, the adopted currency shall not be an Alternative Currency
unless it is either an existing Alternative Currency or is approved in
accordance with Section 1.06.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
1.08    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.09    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
1.10    Allocation of Loans and Percentages at the Effective Time.
(a)    Each Borrower and each Lender agree that, effective at the time at which
all conditions precedent to the effectiveness of this Agreement have been
satisfied (the “Effective Time”), (i) this Agreement shall amend and restate in
its entirety the Existing Credit Agreement and (ii) the outstanding “Loans”
under and as defined in the Existing Credit Agreement shall be allocated among
the Lenders in accordance with their respective Applicable Percentages.
(b)    To facilitate the allocation described in clause (a), at the Effective
Time, (i) all “Loans” under the Existing Credit Agreement (“Existing Loans”)
shall be deemed to be Revolving Loans, (ii) each Lender that is a party to the
Existing Credit Agreement (an “Existing Lender”) shall be deemed to have
transferred to the Administrative Agent an amount equal to the excess, if any,
of such Lender’s pro rata share (according to its Applicable Percentage) of the
outstanding Revolving Loans hereunder (including any Revolving Loans made at the
Effective Time) over the amount of all of such Lender’s Existing Loans, (iii)
each Lender that is not a party to the Existing Credit Agreement shall transfer
to the Administrative Agent an amount equal to such Lender’s pro rata share
(according to its Applicable Percentage) of the Revolving Loans outstanding
hereunder (including any Revolving Loans made at the Effective Time), (iv) the
Administrative Agent shall apply the funds received from the Lenders pursuant to
clauses (ii) and (iii), first, on behalf of the Lenders (pro rata according to
the amount of the applicable Existing Loans each is required to purchase to
achieve the allocation described in clause (a)), to purchase from each Existing
Lender that has Existing Loans in excess of such Lender’s pro rata share
(according to its Applicable Percentage) of the applicable outstanding Revolving
Loans hereunder (including any Revolving Loans made at


43



--------------------------------------------------------------------------------





the Effective Time), a portion of such Existing Loans equal to such excess,
second, to pay to each Existing Lender all interest, fees and other amounts
(including amounts payable pursuant to Section 3.05 of the Existing Credit
Agreement, assuming for such purpose that the Existing Loans were prepaid rather
than allocated at the Effective Time) owed to such Existing Lender under the
Existing Credit Agreement (whether or not otherwise then due) and, third, as the
Parent Borrower shall direct, and (v) all Revolving Loans shall commence new
Interest Periods in accordance with elections made by the applicable Borrower at
least three Business Days prior to the Closing Date pursuant to the procedures
applicable to conversions and continuations set forth in Section 2.02 (all as if
the Existing Loans were continued or converted as of the Effective Time), and
the Lenders that are lenders under the Existing Credit Agreement hereby waive
any and all amounts that would be payable under Section 3.05 of the Existing
Credit Agreement as a result of such continuation or conversion. To the extent
the applicable Borrower fails to make a timely election pursuant to clause (v)
of the preceding sentence with respect to any Revolving Loans, such Revolving
Loans shall be Base Rate Loans.
1.11    Existing Letters of Credit. (i) On and after the Closing Date, the
Existing Letters of Credit shall be deemed to be Tranche A Letters of Credit or
Tranche B Letters of Credit as indicated on Schedule 1.01(a), issued under this
Agreement for all purposes, including for purposes of the fees to be collected
pursuant to Section 2.03(h) and (ii), and reimbursement of costs and expenses to
the extent provided herein.
(i)    On the Closing Date, the risk participation of each Lender in the
Existing Letters of Credit which, as shown on Schedule 1.01(a), were issued as
Fronted Letters of Credit shall be equal to each Lender’s Applicable Percentage
and the risk participation of each Lender in the Existing Letters of Credit
which, as shown on Schedule 1.01(a) were issued as Several Letters of Credit
(the “Existing Several Letters of Credit”) shall be equal to each Lender’s
Applicable Percentage.
(ii)    Bank of America shall promptly amend each Existing Several Letter of
Credit to reflect the applicable Lenders as L/C Issuers and the correct
Applicable Percentages of such Lenders under such Existing Several Letter of
Credit. The Designated Subsidiary Borrowers shall cooperate with Bank of America
and provide any necessary documents as may reasonably be requested by a
beneficiary in connection with such amendment. Bank of America and the
Designated Subsidiary Borrowers will use their commercially reasonable efforts
to amend or replace any Existing Several Letter of Credit which cannot be
amended without the consent of a beneficiary, to reflect the correct Applicable
Percentages of the Lenders. From the Closing Date until the date on which an
Existing Several Letter of Credit has been amended to reflect the applicable
Lenders’ Applicable Percentage, each Lender hereby irrevocably and
unconditionally purchases from each lender who has issued such Several Letter of
Credit, a risk participation in such Existing Several Letter of Credit in an
amount such that after giving effect to such purchase, the risk participation of
each applicable Lender in such Existing Several Letter of Credit is equal to
such Lender’s Applicable Percentage.


44



--------------------------------------------------------------------------------





1.12    Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any rate that
is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.
ARTICLE II.    THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Commitments.
(a)    Tranche A Commitment. Upon and subject to the terms and conditions
hereof, (i) each Fronting Bank (subject to the definition thereof) hereby agrees
to issue Tranche A Fronted Letters of Credit in Dollars or an Alternative
Currency at the request of and for the account of each Tranche A Designated
Subsidiary Borrower from time to time during the Availability Period, (ii) each
Tranche A Lender that is not a Participating Bank hereby agrees to issue Tranche
A Several Letters of Credit in Dollars at the request of and for the account of
each Tranche A Designated Subsidiary Borrower from time to time during the
Availability Period in such Lender’s Applicable Percentage of such aggregate
stated amounts as such Tranche A Designated Subsidiary Borrower may from time to
time request, (iii) each Tranche A Lender hereby agrees to purchase risk
participations in the obligations of the issuing Fronting Bank under Tranche A
Fronted Letters of Credit in an amount equal of such Tranche A Lender’s
Applicable Percentage of such obligations, and (iv) subject to receipt, if
applicable, of an agreement referenced in Section 2.03(a)(iii)(E)(2), with
respect to Tranche A Several Letters of Credit, the applicable Fronting Bank
shall be severally (and not jointly) liable for an amount equal to its
Applicable Percentage plus each Participating Bank’s Applicable Percentage of
the amount of such Several Letter of Credit and each Participating Bank hereby
agrees to purchase risk participations in the obligations of such Fronting Bank
under any such Tranche A Several Letter of Credit in an amount equal to such
Participating Bank’s Applicable Percentage of such obligations; provided,
however, that after giving effect to any Credit Extension pursuant to this
Section 2.01(a), (A) the Outstanding Amount of Tranche A L/C Obligations shall
not exceed the combined Tranche A Commitments, (B) the Outstanding Amount of
Tranche A L/C Obligations of any Tranche A Designated Subsidiary Borrower shall
not exceed such Tranche A Designated Subsidiary Borrower’s Borrowing Base, (C)
the Outstanding Amount of Tranche A L/C Obligations of any Tranche A Lender will
not exceed such Lender’s Tranche A Commitment and (D) the total outstanding
stated amount of Fronted Letters of Credit shall not exceed the Fronted Letter
of Credit Sublimit.
(b)    Tranche B Commitment. Upon and subject to the terms and conditions
hereof, (i) each Tranche B Lender severally agrees to make loans in Dollars,
Euros or Sterling (each such loan a “Revolving Loan”) to the Parent Borrower,
ACUS, MI or any other applicable Tranche B Designated Subsidiary Borrower from
time to time, on any Business Day, from time to time during the Availability
Period in an amount equal to such Tranche B Lender’s Applicable Percentage of
the requested Revolving Loan and (ii) as more fully set forth in Section 2.03,
(w) each Fronting Bank (subject to the definition thereof) hereby agrees to
issue


45



--------------------------------------------------------------------------------





Tranche B Fronted Letters of Credit in Dollars or an Alternative Currency at the
request of and for the account of ARC, ARL, MI, the Parent Borrower or any other
applicable Tranche B Designated Subsidiary Borrower from time to time during the
Availability Period, (x) each Tranche B Lender that is not a Participating Bank
hereby agrees to issue Tranche B Several Letters of Credit in Dollars at the
request of and for the account of ARC, ARL, MI, the Parent Borrower or any other
applicable Tranche B Designated Subsidiary Borrower from time to time during the
Availability Period in such Lender’s Applicable Percentage of such aggregate
stated amounts as such Borrower may from time to time request, (y) each Tranche
B Lender hereby agrees to purchase risk participations in the obligations of the
issuing Fronting Bank under Tranche B Fronted Letters of Credit in an amount
equal to such Tranche B Lender’s Applicable Percentage of such obligations, and
(z) subject to receipt, if applicable, of an agreement referenced in Section
2.03(a)(iii)(E)(2), with respect to Tranche B Several Letters of Credit, the
applicable Fronting Bank shall be severally (and not jointly) liable for an
amount equal to its Applicable Percentage plus each Participating Bank’s
Applicable Percentage of the amount of each such Several Letter of Credit and
each Participating Bank hereby agrees to purchase risk participations in the
obligations of such Fronting Bank under any such Tranche B Several Letter of
Credit in an amount equal to such Participating Bank’s Applicable Percentage of
such obligations; provided, however that, after giving effect to any Credit
Extension pursuant to this Section 2.01(b), (A) the Outstanding Amount of
Tranche B Obligations will not exceed the combined Tranche B Commitments, (B)
the Outstanding Amount of Tranche B Obligations of any Tranche B Lender will not
exceed such Lender’s Tranche B Commitment, (C) the Outstanding Amount of Tranche
B L/C Obligations of ARC shall not exceed $100,000,000, the Tranche B L/C
Obligations of ARL shall not exceed $100,000,000, and the Tranche B L/C
Obligations of MI shall not exceed $100,000,000, and (D) the total outstanding
stated amount of Fronted Letters of Credit shall not exceed the Fronted Letter
of Credit Sublimit. Within the foregoing limits, and subject to the terms and
conditions hereof, ARC, ARL, ACUS, MI, the Parent Borrower and each other
applicable Tranche B Designated Subsidiary Borrower may borrow under this
Section 2.01(b), prepay under Section 2.04(a) and reborrow under this Section
2.01(b).
2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Parent
Borrower’s, ACUS’s, MI’s or any other applicable Tranche B Designated Subsidiary
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars, (ii) four Business Days (or five Business Days in the
case of a Special Notice Currency) prior to the requested date of any Borrowing
or continuation of Eurocurrency Rate Loans denominated in Euros or Sterling and
(iii) on the requested date of any Borrowing of Base Rate Loans; provided,
however, that if the applicable Borrower wishes to request Eurocurrency Rate
Loans having an Interest Period other than one week, one, two, three or six
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. (i) four Business


46



--------------------------------------------------------------------------------





Days prior to the requested date of such Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars, or (ii) five
Business Days (or six Business Days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing or continuation of Eurocurrency
Rate Loans denominated in Euros or Sterling whereupon the Administrative Agent
shall give prompt notice to the affected Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. If a
different Interest Period is requested, not later than 11:00 a.m., (i) three
Business Days before the requested date of such Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars, or (ii) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing or continuation of Eurocurrency
Rate Loans denominated in Euros or Sterling the Administrative Agent shall
notify the applicable Borrower (which notice may be by telephone) whether or not
the requested Interest Period has been consented to by all the affected Lenders.
Each telephonic notice by the applicable Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Loan Notice. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof (or, in the case of a Borrowing, a
principal amount equal to the remaining available amount of the Tranche B
Commitment). Except as provided in Section 2.03(c), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the applicable Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted and (v) if applicable, the duration of the Interest Period with
respect thereto. If the applicable Borrower fails to specify a Type of Loan in a
Loan Notice or fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans; provided, however, that in the case of a failure to timely request a
continuation of Eurocurrency Rate Loans denominated in an Alternative Currency,
such Loans shall be continued as Eurocurrency Rate Loans (in their original
currency) with an Interest Period of one month. Any automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the applicable
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month. No Revolving
Loan may be converted into or continued as a Revolving Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Revolving Loan and reborrowed in the other currency.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Tranche B Lender of the amount (and currency) of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Tranche B Lender or Term Lender, as
applicable, of the details of any automatic conversion to Base Rate Loans or


47



--------------------------------------------------------------------------------





continuation of Loans denominated in a currency other than Dollars, in each case
as described in the preceding subsection. In the case of a Borrowing, each
Tranche B Lender shall make the amount of its Revolving Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan in an Alternative Currency, in each
case on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Parent
Borrower in like funds as received by the Administrative Agent either by (i)
crediting the account of the Parent Borrower on the books of the Administrative
Agent with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Parent Borrower; provided, however, that if, on
the date the Loan Notice with respect to such Borrowing denominated in Dollars
is given by the Parent Borrower, there are L/C Borrowings of the Parent Borrower
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and, second, shall be made available
to the Parent Borrower as provided above. Each Tranche B Lender may, at its
option, make any Revolving Loan available to the Parent Borrower by causing any
foreign or domestic branch or Affiliate of such Tranche B Lender to make such
Revolving Loan; provided that any exercise of such option shall not affect the
obligation of the Parent Borrower to repay such Revolving Loan in accordance
with the terms of this Agreement and such branch or Affiliate shall not have any
voting rights hereunder which rights shall remain with such Tranche B Lender.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether in Dollars or any Alternative Currency) without the consent of the
Majority Loan Lenders, and the Majority Tranche B Lenders may demand that any or
all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency be redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.
(d)    The Administrative Agent shall promptly notify the Parent Borrower and
the Tranche B Lenders and the Term Lenders of the interest rate applicable to
any Interest Period for Eurocurrency Rate Loans upon determination of such
interest rate. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Parent Borrower and the Tranche B Lenders
and the Term Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than seven Interest Periods in effect with respect to Loans.


48



--------------------------------------------------------------------------------





2.03    Letters of Credit.
(a)    The Letter of Credit Commitments.
(i)    Each request by a Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by such Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in Section
2.01(a) or (b), as applicable. Within the foregoing limits, and subject to the
terms and conditions hereof, the Borrowers’ ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrowers may, during the
Availability Period, obtain Letters of Credit to replace Letters of Credit that
have expired or have been returned for cancellation or that have been drawn upon
and reimbursed.
(ii)    The Applicable Issuing Party shall not issue any Letter of Credit, if:
(A)    subject to Section 2.03(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, (or, (1) in the case of Letters of Credit denominated in Canadian
Dollars, thirteen months and (2) in the case of Letters of Credit denominated in
Australian Dollars, twenty-four months, in each case solely if necessary for
regulatory purposes) unless the Majority Tranche A Lenders (with respect to
Tranche A Letters of Credit) or the Majority Tranche B Lenders (with respect to
Tranche B Letters of Credit) have approved such expiry date;
(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Tranche A Lenders, with respect
to Tranche A Letters of Credit, or all of the Tranche B Lenders, with respect to
Tranche B Letters of Credit have approved such expiry date;
(C)    if the Borrower requesting such Letter of Credit is an Irish company,
unless the beneficiary of such Letter of Credit is neither habitually resident
in Ireland nor has a place of establishment in Ireland; or
(D)    if such Letter of Credit is to be a Fronted Letter of Credit, after
giving effect thereto, the outstanding stated amount of all Fronted Letters of
Credit would exceed the Fronted Letter of Credit Sublimit.
(iii)    An L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve, capital or liquidity


49



--------------------------------------------------------------------------------





requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally (it being
acknowledged by each L/C Issuer that, as of the date hereof, the issuance of
Letters of Credit for purposes of supporting reinsurance and insurance
obligations or to meet insurance regulatory requirements would not violate any
policy);
(C)    except as otherwise agreed by the Administrative Agent and the Applicable
Issuing Party, the Letter of Credit is in an initial stated amount less than
$100,000;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E)    in the case of a Several Letter of Credit, (1) such Letter of Credit is
not substantially in the form of Exhibit E (provided that the Applicable Issuing
Party can and will agree to reasonable changes to such form, not adverse to
interests of the applicable Lenders, necessary to satisfy any then applicable
requirements of the applicable insurance regulators) or (2) any Lender has
advised the applicable L/C Administrator that it must be a Participating Bank
with respect to such Several Letter of Credit unless such Lender has entered
into an agreement with a Fronting Bank to front for such Lender under such
Letter of Credit;
(F)    any Lender is at that time a Defaulting Lender, unless, in the case of a
Fronted Letter of Credit or a Several Letter of Credit as to which such
Defaulting Lender is a Participating Bank, the applicable Fronting Bank (x) has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Fronting Bank (in its sole discretion) with such Lender or
(y) has received Cash Collateral from (or entered into other arrangements
satisfactory to such Fronting Bank in its sole discretion with) the Parent
Borrower to eliminate such Fronting Bank’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Fronted Letter of Credit and all other L/C Obligations (including as
Fronting Bank for a Participating Bank) as to which such Fronting Bank has
actual or potential Fronting Exposure, as it may elect in its sole discretion;
or
(G)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    The Applicable Issuing Party shall not amend any Letter of Credit if (A)
the Applicable Issuing Party would not be permitted at such time to issue the
Letter of


50



--------------------------------------------------------------------------------





Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.
(v)    Each L/C Administrator is hereby authorized to execute and deliver each
Several Letter of Credit and each amendment to a Several Letter of Credit on
behalf of (1) each Tranche A Lender, in the case of Tranche A Letters of Credit
and (2) each Tranche B Lender, in the case of Tranche B Letters of Credit
(unless such Lender has advised the applicable L/C Administrator that it is a
Participating Bank). Each L/C Administrator shall use the Applicable Percentage
of an L/C Issuer under each Several Letter of Credit provided that the
applicable Fronting Bank for such Participating Bank shall be severally (and not
jointly) liable for an amount equal to its Applicable Percentage plus the
Applicable Percentage of each Participating Bank. No L/C Administrator shall
amend any Several Letter of Credit to change the “Commitment shares” of a Lender
or add or delete a Lender liable thereunder unless such amendment is done in
connection with an assignment in accordance with Section 10.06, a change in the
Lenders and/or the Applicable Percentages as a result of any increase in the
Aggregate Commitments pursuant to Section 2.14 or any other addition or
replacement of a Lender in accordance with the terms of this Agreement or a
change in status of a Lender as a Participating Bank. Fees owed by any
Participating Bank to the applicable Fronting Bank pursuant to Section 2.03(i)
shall accrue for the account of such Participating Bank only during such period
as such Lender is a Participating Bank with respect to any such Several Letter
of Credit. Each Lender hereby irrevocably constitutes and appoints each L/C
Administrator its true and lawful attorney-in-fact for and on behalf of such
Lender with full power of substitution and revocation in its own name or in the
name of such L/C Administrator to issue, execute and deliver, as the case may
be, each Several Letter of Credit and each amendment to a Several Letter of
Credit and to carry out the purposes of this Agreement with respect to Several
Letters of Credit. Upon request, each Lender shall execute such powers of
attorney or other documents as any beneficiary of any Several Letter of Credit
may reasonably request to evidence the authority of an L/C Administrator to
execute and deliver such Several Letter of Credit and any amendment or other
modification thereto on behalf of the Lenders.
(vi)    The Applicable Issuing Party shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the Applicable Issuing Party shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the Applicable Issuing Party in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the Fronting Banks
and the L/C Administrators with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Fronting Banks and the L/C
Administrators.


51



--------------------------------------------------------------------------------





(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the applicable Borrower delivered to (x) the issuing
Fronting Bank, in the case of Fronted Letters of Credit and (y) the applicable
L/C Administrator, in the case of Several Letters of Credit (with a copy in each
case to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the applicable
Borrower. Such Letter of Credit Application must be received by the Applicable
Issuing Party and the Administrative Agent not later than 11:00 a.m. at least
two Business Days (or such later date and time as the Administrative Agent and
the Applicable Issuing Party may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Applicable Issuing Party: (A) the name of the account party,
which shall be the applicable Borrower; (B) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (C) the amount and
currency thereof; (D) whether such Letter of Credit is to be a Tranche A Letter
of Credit or a Tranche B Letter of Credit; (E) the expiry date thereof (which
shall be the earlier of the date which is twelve months from the date of
issuance (or, (1) in the case of Letters of Credit denominated in Canadian
Dollars, thirteen months and (2) in the case of Letters of Credit denominated in
Australian Dollars, twenty-four months, in each case solely if necessary for
regulatory purposes)) or the Letter of Credit Expiration Date; (F) the name and
address of the beneficiary thereof, which shall not be a member of the Lloyd’s
of London syndicate; (G) the documents to be presented by such beneficiary in
case of any drawing thereunder; (H) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (I) the purpose
and nature of the requested Letter of Credit; (J) whether such Letter of Credit
shall be an Auto-Extension Letter of Credit (as defined below); (K) whether such
Letter of Credit is to be a Fronted Letter of Credit (it being understood that
all Letters of Credit issued in Alternative Currencies shall be issued as
Fronted Letters of Credit by Bank of America as Fronting Bank) or a Several
Letter of Credit; and, in the case of Several Letters of Credit, in the event a
Lender advises the applicable L/C Administrator that such Lender is a
Participating Bank, such Participating Bank’s Applicable Percentage of such
Several Letter of Credit will be issued by the applicable Fronting Bank); (L)
whether such Letter of Credit shall be issued under the rules of the ISP or the
UCP; and (M) such other matters as the Applicable Issuing Party may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the Applicable Issuing Party (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the Applicable
Issuing Party may require. Additionally, the applicable Borrower shall furnish
to the Applicable Issuing Party and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or


52



--------------------------------------------------------------------------------





amendment, as the Applicable Issuing Party or the Administrative Agent may
reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
Applicable Issuing Party will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the applicable Borrower and, if not, the
Applicable Issuing Party will provide the Administrative Agent with a copy
thereof. Unless the Applicable Issuing Party has received written notice from
any Lender, the Administrative Agent or the applicable Borrower, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the Applicable Issuing Party shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower or enter
into the applicable amendment, as the case may be, in each case in accordance
with the Applicable Issuing Party’s usual and customary business practices.
Immediately upon the issuance of each Fronted Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the issuing Fronting Bank a risk participation in such Fronted
Letter of Credit in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Letter of Credit and immediately upon the
issuance of a Several Letter of Credit in which a Fronting Bank has “fronted”
for a Participating Bank, each Participating Bank shall be deemed to, and hereby
irrevocably and unconditionally agrees to, without recourse or warranty,
purchase from such Fronting Bank a risk participation in such Several Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Several Letter of Credit.
(iii)    If the applicable Borrower so requests in any applicable Letter of
Credit Application, the Applicable Issuing Party may, in its sole discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the Applicable Issuing Party to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the Applicable Issuing Party, the
applicable Borrower shall not be required to make a specific request to the
Applicable Issuing Party for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Lenders shall be deemed to have authorized (but
may not require) the Applicable Issuing Party to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the Applicable Issuing Party
shall not permit any such extension if (A) the Applicable Issuing Party has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or


53



--------------------------------------------------------------------------------





otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Majority
Tranche A Lenders or Majority Tranche B Lenders, as applicable, have elected not
to permit such extension or (2) from the Administrative Agent, any Lender or the
applicable Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the
Applicable Issuing Party not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Applicable Issuing Party will also deliver to the
applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit (a “Drawing Request”), the Applicable
Issuing Party shall notify the applicable Borrower and the Administrative Agent
of the receipt of such Drawing Request and of the date the Applicable Issuing
Party will honor such request (each such date, an “Honor Date”). Not later than
10:00 a.m. on the later of (x) such Honor Date in the case of Letters of Credit
to be reimbursed in Dollars or the Applicable Time on the Honor Date with
respect to Letters of Credit to be reimbursed in an Alternative Currency or (y)
one Business Day after the date the notice of such Drawing Request has been
given (such date, the “Reimbursement Date”), the applicable Borrower shall
reimburse the respective L/C Issuers through the Administrative Agent in Same
Day Funds the amount of the Drawing Request and, if such payment is made after
the Honor Date, plus interest on such amount at the Base Rate plus the
Applicable Rate for Base Rate Loans from the Honor Date to the Reimbursement
Date. In the case of a drawing under any Several Letter of Credit, the
applicable Borrower shall reimburse the Applicable Issuing Parties through the
Administrative Agent in Dollars. In the case of a drawing under any Fronted
Letter of Credit, (1) if such Fronted Letter of Credit is denominated in
Dollars, the applicable Borrower shall reimburse the applicable Fronting Bank
through the Administrative Agent in Dollars and (2) if such Fronted Letter of
Credit is denominated in an Alternative Currency, the applicable Borrower shall
reimburse the applicable Fronting Bank through the Administrative Agent in such
Alternative Currency, unless (A) the applicable Fronting Bank (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, such Borrower shall have notified the applicable Fronting Bank promptly
following receipt of notice of drawing that such Borrower will reimburse the
applicable Fronting Bank in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the Administrative Agent shall notify the applicable Borrower of the
Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. In the case of a drawing under a Tranche A Letter of
Credit, upon request from the applicable Borrower, the Administrative Agent will
consent to the withdrawal for


54



--------------------------------------------------------------------------------





delivery to the Administrative Agent of an aggregate amount of cash in the
applicable currency from one or more Collateral Accounts of the applicable
Borrower equal to the Reimbursement Obligation created as a result of such
drawing (it being understood that such Borrower shall have the right to sell
assets in its Collateral Account with the proceeds of such sale being deposited
in its Collateral Account in order to make such payment and to the extent
necessary the Administrative Agent will consent to the withdrawal of cash for
conversion to the applicable currency in which such Reimbursement Obligation is
due); provided, that the Administrative Agent shall not be required to so
consent to such withdrawal of funds from any Collateral Account of a Borrower to
the extent that after giving effect to such withdrawal, the aggregate undrawn
face amount of Tranche A Letters of Credit issued for the account of such
Borrower would exceed the Borrowing Base of such Borrower. Any amount withdrawn
from a Collateral Account pursuant to the preceding sentence shall be promptly
delivered by the applicable Borrower to the Administrative Agent to reimburse
the Applicable Issuing Party as set forth above. To the extent that Same Day
Funds are received by the Administrative Agent from the applicable Borrower
prior to 11:00 a.m. on any Business Day (or the Applicable Time in the case of
any Letter of Credit to be reimbursed in an Alternative Currency), the
Administrative Agent shall remit the funds so received to the Applicable Issuing
Party on such Business Day; if not received by such time, the Administrative
Agent shall remit the funds so received to the Applicable Issuing Party on the
next Business Day. Any notice given by the Applicable Issuing Party or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    With respect to any Drawing Request, if Same Day Funds are not received
by the Administrative Agent from the applicable Borrower prior to 11:00 a.m. (or
the Applicable Time in the case of any Letter of Credit to be reimbursed in an
Alternative Currency) on the Honor Date in the amount of such Drawing Request,
the Administrative Agent shall promptly notify each applicable Lender of such
Drawing Request, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”) and such Lender’s Applicable Percentage of such Unreimbursed Amount. If
such Unreimbursed Amount relates to a Letter of Credit issued in an Alternative
Currency, such Unreimbursed Amount shall be the Dollar Equivalent (as calculated
by the issuing Fronting Bank using the Spot Rate) of the Drawing Request. Each
Lender shall make funds available in Dollars to the Administrative Agent for the
account of the Applicable Issuing Party at the Administrative Agent’s Office in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent (the “L/C Advance Date”). The Administrative Agent shall
remit the funds so received to the Applicable Issuing Party. To the extent that
Same Day Funds are received by the Administrative Agent from the Lenders (or the
applicable Fronting Bank on behalf of a Participating Bank) with respect to a
Several Letter of Credit prior to 2:00 p.m. on the L/C Advance Date, the
Administrative Agent shall notify the applicable L/C Administrator and the
applicable L/C Administrator shall promptly make such funds available to the
beneficiary of such Several Letter of Credit on such


55



--------------------------------------------------------------------------------





date. To the extent that the applicable L/C Administrator has not delivered
funds to any beneficiary of a Several Letter of Credit on behalf of a Lender on
the L/C Advance Date, if Same Day Funds are received by the Administrative Agent
from such Lender: (i) after 2:00 p.m. on the L/C Advance Date, the L/C
Administrator shall make such funds available to such beneficiary on the next
Business Day; (ii) prior to 2:00 p.m. on any Business Day after the L/C Advance
Date, the L/C Administrator shall make those funds available to such beneficiary
on such Business Day; and (iii) after 2:00 p.m. on any Business Day after the
L/C Advance Date, the applicable L/C Administrator shall make those funds
available to such beneficiary on the next Business Day following such Business
Day.
(iii)    Unless the Administrative Agent or the applicable L/C Administrator
receives notice from a Lender prior to any L/C Advance Date with respect to a
Several Letter of Credit that such Lender will not make available as and when
required hereunder to the Administrative Agent the amount of such Lender’s L/C
Advance on such L/C Advance Date, the Administrative Agent and the applicable
L/C Administrator may assume that such Lender has made such amount available to
the Administrative Agent in Same Day Funds on the L/C Advance Date and the
applicable L/C Administrator may (but shall not be required), in reliance upon
such assumption, make available to the beneficiary of the related Several Letter
of Credit on such date such Lender’s L/C Advance.
(iv)    With respect to any Unreimbursed Amount, the applicable Borrower shall
be deemed to have incurred an L/C Advance in the Dollar Equivalent of the
Unreimbursed Amount on the Honor Date from (x) in the case of Fronted Letters of
Credit, the issuing Fronting Bank and (y) in the case of Several Letters of
Credit, from the Lenders to the extent that they have provided funds with
respect to such Several Letter of Credit pursuant to Section 2.03(c)(ii), from
the applicable Fronting Bank to the extent it has made funds available on behalf
of a Participating Bank or from the applicable L/C Administrator to the extent
it has made funds available on behalf of a Lender pursuant to Section
2.03(c)(iii). L/C Advances shall be due and payable on the Reimbursement Date
and thereafter on demand (together with interest) and shall bear interest at the
Base Rate plus the Applicable Rate for Base Rate Loans from the Honor Date to
the Reimbursement Date and thereafter at the Default Rate. Each Lender’s or
Participating Bank’s payment to the Administrative Agent for the account of a
Fronting Bank pursuant to Section 2.03(c)(ii) shall be deemed payment in respect
of its participation in such L/C Advance and shall constitute an L/C Advance
from such Lender in satisfaction of its participation obligation under this
Section 2.03. Any payment by a Borrower in respect of such L/C Advance shall be
made to the Administrative Agent and upon receipt distributed by the
Administrative Agent in accordance with Section 2.03(d).
(v)    Until each Lender funds its L/C Advance pursuant to this Section 2.03(c)
to reimburse a Fronting Bank (or the L/C Administrator pursuant to Section
2.03(c)(iii)) for any amount drawn under any Letter of Credit, interest in
respect of such Lender’s


56



--------------------------------------------------------------------------------





Applicable Percentage of the related L/C Borrowing shall be solely for the
account of the relevant Fronting Bank or the relevant L/C Administrator, as
applicable.
(vi)    Each Lender’s obligation to make L/C Advances to reimburse the relevant
issuing Fronting Bank (or the applicable L/C Administrator pursuant to Section
2.03(c)(iii)) for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the Administrative Agent, any
Fronting Bank, any L/C Administrator, any Lender, any Borrower, any beneficiary
named in any Letter of Credit, any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting) or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, (C) any lack
of validity or enforceability of such Letter of Credit, this Agreement or any
other Credit Document, (D) any draft, certificate or any other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect, (E) the surrender or impairment of any security for
the performance or observance of any of the terms of the Credit Documents, (F)
any matter or event set forth in Section 2.03(b)(i), or (G) any other
occurrence, event or condition, whether or not similar to any of the foregoing.
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the applicable Borrower to reimburse the respective L/C Issuers
for the amount of any payment made by the respective L/C Issuers under any
Letter of Credit, together with interest as provided herein.
(vii)    If any Lender fails to make available to the Administrative Agent for
the account of a Fronting Bank or an L/C Administrator any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), such Fronting Bank or such L/C
Administrator, as the case may be, shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such Fronting Bank or such L/C
Administrator, as the case may be, at a rate per annum equal to the Federal
Funds Rate, plus any administrative, processing or similar fees customarily
charged by such Fronting Bank or such L/C Administrator in connection with the
foregoing. A certificate of such Fronting Bank or such L/C Administrator, as the
case may be, submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vii) shall be conclusive absent
manifest error.
(d)    Repayment of Participations.
(i)    At any time after the Applicable Issuing Party has made a payment under
any Letter of Credit and has received from any Lender such Lender’s L/C Advance
in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from a Borrower or otherwise,
including proceeds of Cash Collateral


57



--------------------------------------------------------------------------------





applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent pursuant to Section
2.03(c)(i) is required to be returned under any of the circumstances described
in Section 10.05 (including pursuant to any settlement entered into by the
applicable Fronting Bank or other L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of such Fronting Bank or
L/C Administrator its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Obligations Absolute. The obligation of a Borrower to reimburse the
respective L/C Issuers for each drawing under each Letter of Credit as to each
Letter of Credit issued for its account and to repay each related L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Credit Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Parent Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Applicable
Issuing Party or any L/C Issuer or any other Person, whether in connection with
this Agreement, the transactions contemplated hereby or by such Letter of Credit
or any agreement or instrument relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to any Borrower or in the relevant currency
markets generally;
(v)    any payment by the Applicable Issuing Party or L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
any Applicable Issuing Party or L/C Issuer under such Letter of Credit to any
Person purporting to be a trustee in


58



--------------------------------------------------------------------------------





bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Parent Borrower or any
Subsidiary.
The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the applicable Borrower’s instructions or other
irregularity, the applicable Borrower will immediately notify the Applicable
Issuing Party. The applicable Borrower shall be conclusively deemed to have
waived any such claim against the Applicable Issuing Party and its
correspondents and the L/C Issuers unless such notice is given as aforesaid.
(f)    Role of Applicable Issuing Party. Each Lender and each Borrower agree
that, in paying any drawing under a Letter of Credit, the Applicable Issuing
Party shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by such Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the Applicable Issuing Parties, the L/C Issuers, the Lenders,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of an Applicable Issuing Party or L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. Each Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude such Borrower pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Applicable Issuing Parties, the L/C Issuers,
the Lenders, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of an Applicable Issuing Party or
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (vi) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the applicable Borrower may have a
claim against the Applicable Issuing Party and/or the L/C Issuers, and the
Applicable Issuing Party and/or the L/C Issuers may be liable to the applicable
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the applicable Borrower which
the applicable Borrower proves were caused by the Applicable Issuing Party’s
and/or a L/C Issuer’s willful misconduct or gross negligence or the Applicable
Issuing Party’s and/or a L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Applicable
Issuing Party may


59



--------------------------------------------------------------------------------





accept documents that appear on their face to be in order, without
responsibility for further investigation, and neither the Applicable Issuing
Party nor any L/C Issuer shall be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
Any L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.
(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Applicable Issuing Party and the applicable Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply unless, for regulatory purposes, the
rules of the UCP must apply. Notwithstanding the foregoing, no L/C Issuer shall
be responsible to any Borrower for, and no L/C Issuer’s rights and remedies
against any Borrower shall be impaired by, any action or inaction of any such
L/C Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where such L/C Issuer or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (“BAFT-IFSA”), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
(h)    Letter of Credit Fees; Limitation of Liability. The applicable Borrower
shall pay to the Administrative Agent for the account of each Lender in
accordance with its Applicable Percentage in Dollars, a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit equal to the Applicable
Rate times the Dollar Equivalent of the daily amount available to be drawn under
such Letter of Credit; provided, however, any Letter of Credit Fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to each Fronting Bank pursuant to this Section 2.03 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.16(a)(iv),
with the balance of such fee, if any, payable to the issuing Fronting Bank for
its own account. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09. Letter of Credit Fees shall be (i)
due and payable on the tenth Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, (i) while
any Event of Default has occurred and is continuing under Section 8.01(e), all
Letter of Credit Fees shall accrue at the Default Rate


60



--------------------------------------------------------------------------------





and (ii) if any Letter of Credit Fee is not paid when due (without regard to any
applicable grace periods), such amount shall accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to Fronting
Banks.
(i)    Each Borrower shall pay directly to each Fronting Bank for its own
account in Dollars a fronting fee with respect to each Fronted Letter of Credit
issued for the account of such Borrower by such Fronting Bank, at the rate per
annum agreed to between the Parent Borrower and such Fronting Bank, computed on
the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit which fronting fee shall be (i) due and payable on the tenth
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears, it being understood that each
Fronting Bank will invoice each Borrower directly for amounts due under this
Section 2.03(i). For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09. In addition, each Borrower shall pay
directly to the Applicable Issuing Party for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the issuing Fronting Bank relating to letters of
credit as from time to time in effect. Such fees are due and payable on demand
and are nonrefundable.
(ii)    Each Participating Bank with respect to a Several Letter of Credit shall
pay to the applicable Fronting Bank a fronting fee (the “Several L/C Fronting
Fee”) computed on the risk participation purchased by such Participating Bank
from such Fronting Bank with respect to such Several Letter of Credit at the
rate per annum specified in the fee letter between such Participating Bank and
such Fronting Bank. Unless otherwise agreed between such Participating Bank,
such Fronting Bank and the Administrative Agent, the Several L/C Fronting Fee
shall be paid quarterly in arrears and each Fronting Bank will invoice the
Participating Banks for any Several L/C Fronting Fees owed to it.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
2.04    Prepayments; Cash Collateralization.
(a)    The Parent Borrower, ACUS, MI or any other Tranche B Designated
Subsidiary Borrower, as applicable, may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Loans in whole or in
part without premium or penalty; provided that (i) such notice must be in a form
acceptable to the Administrative Agent and be received not later than 11:00 a.m.
(A) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Dollars, (B) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of


61



--------------------------------------------------------------------------------





Eurocurrency Rate Loans denominated in Alternative Currencies, and (C) on the
date of prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate
Loans denominated in Dollars shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; (iii) any prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies shall be in a
minimum principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (iv) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding;
provided, further, that a notice of prepayment may state that such notice is
conditioned upon the effectiveness of any other credit facility or the closing
of any securities offering, in which case such notice may be revoked (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Each such notice shall specify the date and amount
of such prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Tranche B Lender or Term Lender,
as applicable of its receipt of each such notice, and of the amount of such
Tranche B Lender’s or Term Lender’s, as applicable, Applicable Percentage of
such prepayment. The Parent Borrower, ACUS, MI or any other Tranche B Designated
Subsidiary Borrower, as applicable, shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each such prepayment of Revolving Loans shall
be applied to the Revolving Loans of the Tranche B Lenders in accordance with
their respective Applicable Percentages. Each such prepayment of Term Loans
shall be applied to the Term Loans of the Term Lenders in accordance with their
respective Applicable Percentages.
(b)    If at any time the Outstanding Amount of Tranche B Obligations exceeds
the aggregate Tranche B Commitments then in effect, promptly after the
Administrative Agent’s giving the Parent Borrower notice of such excess, the
Parent Borrower, MI and/or ACUS, as applicable, shall (or shall cause one or
more Tranche B Designated Subsidiary Borrowers to), (x) prepay Loans and/or (y)
Cash Collateralize the Tranche B L/C Obligations in an aggregate amount such
that the Outstanding Amount of Tranche B Obligations does not exceed the
aggregate Tranche B Commitments then in effect.
(c)    If the Tranche B Obligations are accelerated pursuant to Section 8.02,
and until the final expiration date of all Tranche B Letters of Credit and
thereafter so long as any Tranche B L/C Obligations are payable hereunder, the
applicable Borrower shall immediately cash collateralize its Tranche B Letters
of Credit with Cash and Cash Equivalents in an amount equal to 102% of the
outstanding Tranche B L/C Obligations and shall deposit such Cash and Cash
Equivalents in a special collateral account pursuant to arrangements
satisfactory to the Administrative Agent at the Administrative Agent’s office in
the name of the Parent Borrower, ACUS, ARC, ARL, MI or any other Tranche B
Designated Subsidiary Borrower, as applicable, but under the sole dominion and
control of the Administrative Agent, for the benefit of the Administrative
Agent, the Fronting Banks with respect to the Tranche B Letters of Credit and
the Tranche B Lenders.


62



--------------------------------------------------------------------------------





(d)    Upon the request of any Tranche B Borrower made within two Business Days
following any Revaluation Date, the Administrative Agent will, so long as no
Default then exists, release Cash Collateral of such Tranche B Borrower to such
Tranche B Borrower to the extent that such Cash Collateral is no longer required
pursuant to Section 2.04(b) or (c), as applicable.
(e)    The Administrative Agent or the Applicable Issuing Party may, at any time
and from time to time after the initial deposit of Cash Collateral pursuant to
Section 2.04(b) or (c), request additional Cash Collateral to the extent the
amount of Cash Collateral provided pursuant thereto is less than the amount
required pursuant to such Sections due to the exchange rate fluctuations.
(f)    If at any time a Tranche A Designated Subsidiary Borrower’s Borrowing
Base is less than the Tranche A L/C Obligations attributable to such Tranche A
Designated Subsidiary Borrower at such time, such Tranche A Designated
Subsidiary Borrower shall as promptly as possible (and in any event within three
Business Days) deposit into its Collateral Account Cash and Eligible Securities
or reduce its Tranche A L/C Obligations, or a combination of the foregoing, in
an amount sufficient to eliminate such excess.
(g)    So long as no Default then exists, if a Tranche A Designated Subsidiary
Borrower’s Borrowing Base is greater than the Tranche A L/C Obligations
attributable to such Tranche A Designated Subsidiary Borrower, upon the request
of such Tranche A Designated Subsidiary Borrower made within two Business Days
following any Revaluation Date, the Administrative Agent shall consent to the
withdrawal of Cash and Eligible Securities from the Collateral Account of such
Tranche A Designated Subsidiary Borrower in an aggregate amount equal to such
excess for delivery to such Tranche A Designated Subsidiary Borrower.
(h)    If at any time the Tranche A Commitments are less than the Tranche A L/C
Obligations attributable to one or more Tranche A Designated Subsidiary
Borrowers at such time, such Tranche A Designated Subsidiary Borrowers shall as
promptly as possible (and in any event within three Business Days) deposit into
its Collateral Account Cash and Eligible Securities or reduce its Tranche A L/C
Obligations, or a combination of the foregoing, in an amount sufficient to
eliminate such excess.
2.05    Termination or Reduction of Commitments.
(a)    The Parent Borrower may, upon notice to the Administrative Agent,
terminate, or from time to time permanently reduce, the Tranche A Commitments or
the Tranche B Commitments; provided that (i) any such notice shall be received
by the Administrative Agent not later than 11:00 a.m. five Business Days prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Parent Borrower shall not terminate or reduce the
Tranche A Commitments if, after giving effect thereto the Tranche A L/C
Obligations would exceed the amount of the aggregate Tranche A Commitments then
in effect, and (iv) the Parent Borrower shall not terminate or reduce the
Tranche B Commitments if, after giving effect thereto, the Tranche B Obligations
would exceed the aggregate Tranche B Commitments then in effect; provided,
further, that a notice of termination or reduction may state that such notice is


63



--------------------------------------------------------------------------------





conditioned upon the effectiveness of any other credit facility or the closing
of any securities offering, in which case such notice may be revoked (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Commitments. Any
reduction of the Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Commitments shall be paid on the effective date
of such termination.
(b)    The Tranche B Commitments will be automatically reduced on the Term Loan
Conversion Date by an amount equal to the aggregate principal amount of the Term
Loans on such date.
2.06    Repayment of Loans. The Parent Borrower, ACUS, MI and each Tranche B
Designated Subsidiary Borrower, as applicable, shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Loans outstanding on such
date.
2.07    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b)    (1)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(i)    If any amount (other than principal of any Loan) payable by a Loan Party
under any Credit Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(ii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


64



--------------------------------------------------------------------------------





2.08    Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.03:
(a)    Commitment Fee. The Parent Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to (i) in the case of the Tranche A Commitments, the
Applicable Rate times the actual daily amount by which the combined Tranche A
Commitments exceed the Tranche A L/C Obligations and (ii) in the case of the
Tranche B Commitments, the Applicable Rate times the actual daily amount by
which the combined Tranche B Commitments exceed the Tranche B Obligations. The
commitment fee shall accrue at all times during the Availability Period
(excluding the last day thereof), including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the tenth Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period. The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. All commitment fees in respect
of the portion of the Tranche B Commitment reduced pursuant to Section 2.05(b)
and accrued until the Term Loan Conversion Date shall be paid on the Term Loan
Conversion Date.
(b)    Other Fees. The Borrowers shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
2.09    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid; provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.11(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
2.10    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made


65



--------------------------------------------------------------------------------





by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Parent
Borrower, ACUS, MI and each other applicable Tranche B Designated Subsidiary
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note(s) and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.
2.11    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
(i) in the case of principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, (ii) in the case of Fronted
Letters of Credit, to the Administrative Agent, for the account of the issuing
Fronting Bank, at the applicable Administrative Agent’s Office in Dollars or the
applicable Alternative Currency and in Same Day Funds not later than the
Applicable Time specified by the Administrative Agent on the dates specified
herein and (iii) in the case of Several Letters of Credit, to the Administrative
Agent, for the account of the Lenders who have issued such Letter of Credit in
each case at the applicable Administrative Agent’s Office in Same Day Funds not
later than the time specified by the Administrative Agent on the dates specified
herein. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States. If, for any reason, any Borrower is prohibited by any Law from
making any required payment hereunder in an Alternative Currency, such Borrower
shall make such payment in Dollars equal to the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as


66



--------------------------------------------------------------------------------





provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b)    (1)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
(i)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Fronting Banks hereunder that such Borrower will not make
such payment, the Administrative Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Fronting Bank, as the case may be,
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or such Fronting Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Fronting Bank, in immediately
available funds with interest thereon, for each day from and including the


67



--------------------------------------------------------------------------------





date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund Several Letters of Credit, to purchase participations in
Letters of Credit and to make payments pursuant to Section 10.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any Several
Letter of Credit, to purchase a participation in any Letter of Credit or to make
any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to fund a Several Letter of Credit, to purchase its participation
in a Letter of Credit or make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.12    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or in L/C Obligations
held by it, resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Loans or L/C Obligations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and participations or subparticipations in L/C Obligations of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Total
Outstandings and other amounts owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


68



--------------------------------------------------------------------------------





(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than an assignment to the Parent Borrower or any Subsidiary thereof (as to
which the provisions of this Section shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
2.13    Designated Subsidiary Borrowers.
(a)    The Parent Borrower may at any time, upon not less than 10 Business Days’
notice to the Administrative Agent (or such shorter notice as the Administrative
Agent may, in its sole discretion, permit), request to designate any additional
Subsidiary of the Parent Borrower (an “Applicant Borrower”) as a Tranche A
Designated Subsidiary Borrower by delivering to the Administrative Agent (which
shall promptly deliver counterparts thereof to each Tranche A Lender) a duly
executed notice and agreement in substantially the form of Exhibit H (a
“Designated Subsidiary Borrower Request and Assumption Agreement”). The parties
hereto acknowledge and agree that prior to any Applicant Borrower becoming
entitled to utilize the Tranche A Commitments, such Applicant Borrower shall
have executed a joinder to the Security Agreement and a Control Agreement (or
joinder thereto) and the Administrative Agent and the Tranche A Lenders shall
have received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Majority Tranche A Lenders in their sole discretion,
including all documents and information required by regulatory authorities under
applicable “know-your-customer” rules and regulations with respect to the
Applicant Borrower. If the Administrative Agent and the Tranche A Lenders agree
that an Applicant Borrower shall be a Tranche A Designated Subsidiary Borrower
under the Tranche A Commitments, then promptly following receipt of all such
Security Documents and requested resolutions, incumbency certificates, opinions
of counsel and other documents or information, the Administrative Agent shall
send a notice in substantially the form of Exhibit I (a “Designated Subsidiary
Borrower Notice”) to the Parent Borrower and the Tranche A Lenders specifying
the effective date upon which such Applicant Borrower shall constitute a Tranche
A Designated Subsidiary Borrower under the Tranche A Commitments, whereupon each
of the Tranche A Lenders agrees to permit such Tranche A Designated Subsidiary
Borrower to obtain Tranche A Letters of Credit hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Tranche A
Designated Subsidiary Borrower otherwise shall be a Borrower for all purposes of
this Agreement; provided any such effective date shall not be sooner


69



--------------------------------------------------------------------------------





than five Business Days after the Administrative Agent and the Tranche A Lenders
have received all such Security Documents and requested resolutions, incumbency
certificates, opinions of counsel and other documents or information.
(b)    The Parent Borrower may at any time, upon not less than 10 Business Days’
notice to the Administrative Agent (or such shorter notice as the Administrative
Agent may, in its sole discretion, permit), designate any Applicant Borrower as
a Tranche B Designated Subsidiary Borrower by delivering to the Administrative
Agent (which shall promptly deliver counterparts thereof to each Tranche B
Lender) a duly executed Designated Subsidiary Borrower Request and Assumption
Agreement with appropriate changes to reflect whether such Applicant Borrower
may obtain Revolving Loans and/or Tranche B Letters of Credit. The parties
hereto acknowledge and agree that prior to any Applicant Borrower becoming
entitled to utilize the Tranche B Commitments, the Parent Guaranty shall be
amended to provide that the Parent Borrower shall guarantee all Obligations of
such Tranche B Designated Subsidiary Borrower and the Applicant Borrower shall
have delivered to the Administrative Agent and the Tranche B Lenders (i) such
supporting resolutions, incumbency certificates, opinions of counsel and other
documents or information, in form, content and scope reasonably satisfactory to
the Administrative Agent, as may be required by the Administrative Agent and
(ii) all documents and information required by regulatory authorities under
applicable “know-your-customer” rules and regulations, in each case, with
respect to the Applicant Borrower. Promptly following receipt of the Parent
Guaranty amendment and all requested resolutions, incumbency certificates,
opinions of counsel and other documents or information, the Administrative Agent
shall send a Designated Subsidiary Borrower Notice to the Parent Borrower and
the Tranche B Lenders specifying the effective date upon which such Applicant
Borrower shall constitute a Tranche B Designated Subsidiary Borrower, whereupon
each of the Tranche B Lenders agrees to permit such Tranche B Designated
Subsidiary Borrower to obtain Tranche B Letters of Credit and/or Revolving Loans
hereunder, as the case may be, on the terms and conditions set forth herein, and
each of the parties agrees that such Tranche B Designated Subsidiary Borrower
otherwise shall be a Borrower for all purposes of this Agreement; provided that
no request for a Credit Extension may be submitted by or on behalf of such
Tranche B Designated Subsidiary Borrower until the date five Business Days after
such effective date (or such shorter period as may be acceptable to the Tranche
B Lenders).
(c)    In addition to the conditions set forth in clause (b), an Applicant
Borrower that would qualify as a Tranche B Designated Subsidiary Borrower shall
not be a Tranche B Designated Subsidiary Borrower hereunder if the
Administrative Agent gives written notice to the Applicant Borrower and the
Tranche B Lenders, prior to the effective date of such Applicant Borrower
becoming a Tranche B Designated Subsidiary Borrower, that it has reasonably
determined that the addition of such Applicant Borrower would (i) violate any
applicable Law or (ii) have any material adverse effect on the Tranche B
Lenders.
(d)    The Obligations of the Parent Borrower (except as otherwise provided
herein or in any other Credit Document) and the Obligations of each Designated
Subsidiary Borrower shall be several in nature and no Designated Subsidiary
Borrower will be liable for the Obligations of another Borrower. The Parent
Borrower will advise the Administrative Agent as to any change


70



--------------------------------------------------------------------------------





in the Facility-wide Liability Percentages of the Borrowers resulting from any
addition or release of a Designated Subsidiary Borrower and the Administrative
Agent will provide a revised Schedule 1.01(b) reflecting such change to the
Parent Borrower and the Lenders.
(e)    Each Subsidiary of the Parent Borrower that is or becomes a “Designated
Subsidiary Borrower” pursuant to this Section 2.13 hereby irrevocably appoints
the Parent Borrower as its agent for all purposes relevant to this Agreement and
each of the other Credit Documents, including (i) the giving and receipt of
notices and (ii) the execution and delivery of all documents, instruments and
certificates contemplated herein and all modifications hereto. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Parent Borrower, whether or not any such other Borrower joins therein.
Any notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Parent Borrower in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Subsidiary Borrower.
(f)    The Parent Borrower may from time to time, upon not less than 5 Business
Days’ notice from the Parent Borrower to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Subsidiary Borrower’s status as such,
provided that there are no outstanding Letters of Credit issued for the account
of such Designated Subsidiary Borrower or other amounts payable by such
Designated Subsidiary Borrower on account of any Letters of Credit issued for
its account or Loans outstanding to such Designated Subsidiary Borrower, as of
the effective date of such termination. Upon termination of a Designated
Subsidiary Borrower’s status as such, the Administrative Agent will promptly
notify the Lenders of such termination and will release (i) such Designated
Subsidiary Borrower from its obligations under this Agreement and any other
Credit Document, (ii) all Collateral provided by such Designated Subsidiary
Borrower and (iii) if applicable, the Parent Borrower from the Parent Guaranty
solely with respect to the obligations of such Designated Subsidiary Borrower;
provided that termination of ACUS as a Designated Subsidiary Borrower shall not
release ACUS from its obligations under the ACUS Guaranty.
2.14    Increase in Commitments.
(a)    Request for Increases to Commitments. The Parent Borrower shall have the
right at any time prior to the date that is 30 days prior to the Maturity Date
to increase the Commitments hereunder to an amount not exceeding $1,250,000,000
in the aggregate; provided that the Parent Borrower shall not request more than
five (5) such increases in the aggregate during the term of this Agreement. Any
such increase may be effected (x) by including as a Lender hereunder with a new
Commitment any Person that would be an Eligible Assignee and/or (y) by having
one or more existing Lenders increase their Commitments then in effect (with the
consent of each such Lender in its sole discretion) (each such new or increasing
Lender, a “Supplemental Lender”); provided that (A) each Supplemental Lender
shall be subject to the approvals of the Administrative Agent and the Fronting
Banks (which approvals shall not be unreasonably withheld or delayed) if such
approvals would be required under Section 10.06(b)


71



--------------------------------------------------------------------------------





(iii) for an assignment to such Supplemental Lender, (B) such Commitment of any
Supplemental Lender that is not an existing Lender shall be in an amount of at
least $25,000,000, (C) the aggregate amount of the increase of the Commitments
effected on any day shall be at least $25,000,000, and (D) if such Supplemental
Lender will be a Participating Bank, a Fronting Bank shall have agreed to front
for such Supplemental Lender under Several Letters of Credit on terms
satisfactory to such Fronting Bank.
(b)    Required Supplemental Lender Documentation. Each such Supplemental Lender
shall enter into an agreement in form and substance reasonably satisfactory to
the Parent Borrower and the Administrative Agent and its counsel pursuant to
which such Supplemental Lender shall, as of the effective date of such increase
in the Commitments (which shall be a Business Day and, unless the Administrative
Agent otherwise agrees, on which no issuance, amendment, renewal or extension of
any Letter of Credit is scheduled to occur or no Borrowing is scheduled to be
made, each a “Supplemental Commitment Date”), undertake a Commitment (or, if any
such Supplemental Lender is an existing Lender, its Commitment shall be in
addition to such Lender’s Commitment hereunder on such date) and such
Supplemental Lender shall thereupon become (or continue to be) a “Lender” for
all purposes hereof.
(c)    Conditions to Effectiveness of Increase. Notwithstanding the foregoing,
no increase in the aggregate Commitments hereunder pursuant to this Section
shall be effective unless:
(i)    the Parent Borrower shall have given the Administrative Agent notice of
any such increase at least 10 Business Days prior to the applicable Supplemental
Commitment Date (or such shorter period acceptable to the Administrative Agent
in its sole discretion);
(ii)    no Event of Default shall have occurred and be continuing on the
applicable Supplemental Commitment Date; and
(iii)    the Parent Borrower shall have delivered to the Administrative Agent a
certificate of each Borrower under the Commitment being increased dated as of
the Supplemental Commitment Date signed by a Responsible Officer of such
Borrower (x) certifying and attaching the resolutions adopted by such Borrower
approving or consenting to such increase, and (y) certifying that, before and
after giving effect to such increase, (A) each of the representations and
warranties of the Borrowers contained in this Agreement and the other Credit
Documents shall be true in all material respects on and as of the applicable
Supplemental Commitment Date with the same force and effect as if made on and as
of such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date); and (B) no
Event of Default has occurred and is continuing.
(d)    Revised Percentages and Letter of Credit Amendments. The Administrative
Agent shall promptly notify the Lenders of the new Applicable Percentages after
giving effect to the increase in the Commitments on the Supplemental Commitment
Date. Promptly after the Supplemental Commitment Date, the L/C Administrators
shall amend the outstanding Several


72



--------------------------------------------------------------------------------





Letters of Credit under the Commitment being increased to reflect the new
“Commitment share” of each Lender (including the Supplemental Lenders) and prior
to the date a Several Letter of Credit has been amended to give effect to such
new “Commitment share,” each Supplemental Lender shall be deemed to irrevocably
and unconditionally purchase from each Lender who has issued such Several Letter
of Credit, a risk participation in such Several Letter of Credit in an amount
such that after giving effect to such purchase, each Lender (including the
Supplemental Lender) has its Applicable Percentage of such Several Letter of
Credit. In the event of an increase in the Tranche B Commitments, on the
Supplemental Commitment Date, the Administrative Agent will reallocate the
Revolving Loans among the Tranche B Lenders to reflect the new Applicable
Percentages of the Tranche B Lenders, each Supplemental Lender shall pay the
Administrative Agent its Applicable Percentage of the outstanding Revolving
Loans and the Administrative Agent shall distribute such amount to the
non-increasing Lenders so that after such distribution, all Tranche B Lenders’
share of the Tranche B Obligations are pro rata based on their Applicable
Percentage of the Tranche B Commitments and the Parent Borrower shall pay
compensation, if any, to the Tranche B Lenders under Section 3.05 resulting from
such reallocation as if such reallocation were a prepayment.
(e)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or 10.01 to the contrary.
2.15    Cash Collateral.
(a)    Certain Credit Support Events. At any time that a Tranche B Lender is a
Defaulting Lender, within two Business Days following written notice of the
Administrative Agent or a Fronting Bank, the applicable Tranche B Designated
Subsidiary Borrowers shall deliver to the Administrative Agent Cash Collateral
or Cash Equivalents in an amount sufficient to cover 100% of all Fronting
Exposure of such Fronting Bank with respect to Tranche B Letters of Credit of
such Defaulting Lender issued for the account of such Tranche B Designated
Subsidiary Borrower (after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained (x) in
the case of funds deposited by a Borrower, in a blocked deposit or securities
account at the Administrative Agent or such other financial institution as is
reasonably acceptable to the Administrative Agent (each, a “Borrower L/C
Collateral Account”), which shall be invested in Eligible Securities and (y) in
the case of Cash Collateral provided by a Defaulting Lender, in blocked,
non-interest bearing deposit accounts at the Administrative Agent. Each Borrower
under the Tranche A Commitments or the Tranche B Commitments, hereby grants to
(and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the Fronting Banks (with respect to Tranche B Letters
of Credit, in the case of a Borrower under the Tranche B Commitments) and the
Tranche A Lenders or Tranche B Lenders, as applicable, a first priority security
interest in all such cash and deposit accounts and all balances in its Borrower
L/C Collateral Account, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations of such Borrower under the Tranche A Commitments or the


73



--------------------------------------------------------------------------------





Tranche B Commitments, as applicable, to which such Cash Collateral may be
applied pursuant to Section 2.15(c) and shall execute such additional documents
as the Administrative Agent may reasonably request to ensure that the
Administrative Agent, for the benefit of the Administrative Agent, the Fronting
Banks (with respect to Tranche B Letters of Credit, in the case of a Borrower
under the Tranche B Commitments) and the Lenders under the Tranche A Commitments
or the Tranche B Commitments, as applicable, has a first priority security
interest in such Cash Collateral. To the extent Cash Collateral is provided by
any Defaulting Lender, such Defaulting Lender hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the applicable Fronting Banks and the applicable Lenders, a first
priority security interest in all cash, deposit accounts and all balances in
such accounts, and all other property so provided as collateral pursuant hereto,
and in all proceeds of the foregoing, all as security for the obligations to
which such Cash Collateral may be applied pursuant to Section 2.15(c). If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure and other obligations secured thereby, the
applicable Borrower or the relevant Defaulting Lender will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.16 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a
Borrower shall not be released during the continuance of a Default (and
following application as provided in this Section 2.15 may be otherwise applied
in accordance with Section 8.03), and (y) the Person providing Cash Collateral
and the applicable Fronting Bank may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


74



--------------------------------------------------------------------------------





(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender (including amounts
owed in its capacity as a Participating Bank) to the Fronting Banks hereunder;
third, if so determined by the Administrative Agent or requested by a Fronting
Bank, to be held as Cash Collateral for future funding obligations of that
Defaulting Lender of any participation in any Fronted Letter of Credit or
Several Letter of Credit as to which it is a Participating Bank; fourth, as the
Parent Borrower may request (so long as no Default has occurred and is
continuing), to the funding of any Loan or Cash Collateralization of any Several
Letter of Credit in respect of which that Defaulting Lender has failed to fund
its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Parent Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
or Several Letters of Credit under this Agreement; sixth, to the payment of any
amounts owing to the Lenders or the Fronting Banks as a result of any judgment
of a court of competent jurisdiction obtained by any Lender or any Fronting Bank
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default has
occurred and is continuing, to the payment of any amounts owing to the
applicable Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay any amount
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents thereto.


75



--------------------------------------------------------------------------------





(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive a commitment fee pursuant to Section 2.08(a) and (y) shall be limited in
its right to receive Letter of Credit Fees as provided in Section 2.03(h).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Fronted Letters of Credit pursuant to
Section 2.03, the “Applicable Percentage” of each non-Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default has occurred
and is continuing; and (ii) such reallocation shall be given effect only to the
extent that the aggregate obligation of each non-Defaulting Lender to issue,
acquire, refinance or fund participations in Letters of Credit shall not exceed
the positive difference, if any, of (1) the Commitment of that non-Defaulting
Lender minus (2) the aggregate Outstanding Amount of that Lender.
(b)    Defaulting Lender Cure. If the Parent Borrower, the Administrative Agent
and the Fronting Banks agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of a Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
2.17    Conversion of Revolving Loans.
(a)    Conversion to Term Loans. The Parent Borrower shall have the right, on
one occasion during the Availability Period, to convert all, or a portion of,
the outstanding Revolving Loans of the Parent Borrower and/or ACUS to term loans
(the “Term Loans”) in Dollars; provided that any Revolving Loans denominated in
Euro or Sterling shall be (if the Parent Borrower requests to convert them into
Term Loans) converted to an amount in Dollars at the Spot Rate determined on the
Business Day prior to the Term Loan Conversion Date. For the avoidance of doubt,
the Term Loans shall have no scheduled amortization and all other terms,
including pricing and maturity, shall be identical to the Revolving Loans
(except for the ability to reborrow Loans once repaid).


76



--------------------------------------------------------------------------------





(b)    Notice of Conversion. To make an election to convert under this Section
2.17 the Parent Borrower must notify the Administrative Agent in an irrevocable
notice of its election to convert such Revolving Loans (a “Notice of
Conversion”). A Notice of Conversion under this Section 2.17 shall be given
least five Business Days before the date of the requested conversion and shall
(i) identify whether the Parent Borrower, ACUS or both will be the Borrower(s)
whose Revolving Loans are to be converted to Term Loans, (ii) the amount of
Revolving Loans that will be converted to Term Loans and (iii) indicate the
effective date of the conversion (the “Term Loan Conversion Date”), which must
be a Business Day.
ARTICLE III.    TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of a Borrower
under any Credit Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by the
Administrative Agent or a Borrower, then the Administrative Agent or such
Borrower shall be entitled to make such deduction or withholding, taking into
account the information and documentation to be delivered pursuant to subsection
(e) below.
(ii)    If any Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
applicable Withholding Agent shall withhold or make such deductions as are
determined in good faith by the applicable Withholding Agent to be required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) the applicable Withholding Agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by such
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(iii)    If any Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined in good faith by
it to be required, taking into account the information and documentation it has
received pursuant to subsection (e) below, (B) such Borrower or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws and (C) to the extent that


77



--------------------------------------------------------------------------------





the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by such Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, each Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Tax Indemnifications. (1) The applicable Borrower shall indemnify the
applicable Recipient, and shall make payment in respect thereof within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Parent Borrower by a Recipient (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, a
Fronting Bank or an L/C Issuer, shall be conclusive absent manifest error.
(i)    Each Lender, Fronting Bank and L/C Issuer shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender, Fronting Bank or L/C Issuer (but only to the
extent that a Borrower has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Borrowers to
do so), (y) the Administrative Agent against any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.06(d) relating to
the maintenance of a Participant Register and (z) the Administrative Agent
against any Excluded Taxes attributable to such Lender, Fronting Bank or L/C
Issuer, in each case, that are payable or paid by the Administrative Agent in
connection with any Credit Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender, Fronting Bank and L/C Issuer hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender,
Fronting Bank or L/C Issuer, as the case may be, under this Agreement or any
other Credit Document against any amount due to the Administrative Agent under
this clause (ii).
(d)    Evidence of Payments. Upon request by any Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or by the


78



--------------------------------------------------------------------------------





Administrative Agent to a Governmental Authority as provided in this Section
3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Parent Borrower and the Administrative Agent, at the time or
times reasonably requested by the Parent Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Parent Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Parent Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Parent Borrower or the Administrative Agent as will
enable the Parent Borrower or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. For purposes of determining withholding
taxes imposed under FATCA, from and after the date of the Existing Credit
Agreement, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) this Agreement as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Parent Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent Borrower or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the


79



--------------------------------------------------------------------------------





reasonable request of the Parent Borrower or the Administrative Agent),
whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or, if
applicable, W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN or, if applicable, W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Parent
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and that no payments under any Loan Documents are effectively connected with the
Foreign Lender’s conduct of a United States trade or business (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN or W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner (for example,
where such Foreign Lender is a partnership or a participating Lender), executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or,
if applicable, W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership (and not a participating
Lender) and one or more direct or indirect partners of such Foreign Lender are
claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of such direct and indirect
partner(s);
(C)    any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the


80



--------------------------------------------------------------------------------





Parent Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and
(D)    if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Parent Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Parent Borrower or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Parent Borrower or
the Administrative Agent as may be necessary for the Parent Borrower and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has complied with such Lender’s obligations under FATCA and
to determine the amount, if any, to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the close of this Agreement.
(iii)    Each Lender agrees that if any documentation it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall promptly update such documentation or promptly notify the
Parent Borrower and the Administrative Agent in writing of its legal
ineligibility to do so.
(iv)    Any Lender that holds a passport under the HMRC DT Treaty Passport
scheme, and which wishes that scheme to apply to this Agreement, shall confirm
its scheme reference number and its jurisdiction of tax residence opposite its
name on its signature page hereto or its Assignment and Assumption; and having
done so, such Lender shall have complied with its obligations under this Section
3.01(e).
(v)    For purposes of this Section 3.01(e), the term “Lender” includes any L/C
Issuer and any recipient of any payment under the Fee Letter.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Recipient, or have any obligation to pay to any Recipient,
any refund of Taxes withheld or deducted from funds paid for the account of such
Recipient, as the case may be. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by a Borrower or with respect to which a
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that such Borrower, upon the request of
the Recipient, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is


81



--------------------------------------------------------------------------------





required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to a Borrower pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, a Fronting Bank or an L/C Issuer,
the termination of the Commitments and the repayment, satisfaction or discharge
of all other Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurocurrency
Rate Loans (whether denominated in Dollars or an Alternative Currency), or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Parent Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans, shall be
suspended until such Lender notifies the Administrative Agent and the Parent
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Parent Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable
and such Loans are denominated in Dollars, convert all such Eurocurrency Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans. Upon any such
prepayment or conversion, the Parent Borrower shall also pay accrued interest on
the amount so prepaid or converted.
3.03    Inability to Determine Rates.
(a)    If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent reasonably
determines that (A) Dollar deposits are not being offered to banks in the London
interbank Eurocurrency market for the applicable amount and Interest Period of
such Eurocurrency Rate Loan, or (B) (x) adequate and reasonable means do not
exist for determining the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan or in connection with an
existing or proposed Base Rate Loan and (y) the circumstances described in
Section 3.03(c)(i) do not apply (in each case with respect to this clause (i),
“Impacted Loans”), or (ii) the Administrative Agent


82



--------------------------------------------------------------------------------





or the Required Lenders determine that for any reason the Eurocurrency Rate for
any requested Interest Period with respect to a proposed Eurocurrency Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Parent Borrower and each Lender. Thereafter, (x) the obligation of the Lenders
to make or maintain Eurocurrency Rate Loans shall be suspended, (to the extent
of the affected Eurocurrency Rate Loans or Interest Periods), and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (or, in the case of a determination by
the Required Lenders described in clause (ii) of Section 3.03(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Parent Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with the Parent Borrower and the Required Lenders, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (i) of the first sentence of Section 3.03(a),
(ii) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Parent Borrower that such alternative interest rate does not
adequately and fairly reflect the cost to such Lenders of funding the Impacted
Loans, or (iii) any Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for such Lender or
its applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Parent Borrower written
notice thereof.
(c)    Notwithstanding anything to the contrary in this Agreement or any other
Credit Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Parent Borrower or Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to Parent Borrower) that the Parent Borrower or Required Lenders
(as applicable) have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or


83



--------------------------------------------------------------------------------





(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is reasonably satisfactory to the Administrative Agent, that
will continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Parent Borrower may amend this Agreement solely for
the purpose of replacing LIBOR in accordance with this Section 3.03 with (x) one
or more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment”; and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Parent Borrower unless, prior to such time, Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders (A) in the case of an amendment to replace LIBOR with
a rate described in clause (x), object to the Adjustment; or (B) in the case of
an amendment to replace LIBOR with a rate described in clause (y), object to
such amendment; provided that for the avoidance of doubt, in the case of clause
(A), the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Parent
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans shall be suspended, (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency
Rate component shall no longer be utilized in determining the Base Rate. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans


84



--------------------------------------------------------------------------------





or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans (subject to
the foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Credit Document, any amendments implementing such LIBOR
Successor Rate Conforming Changes will become effective without any further
action or consent of any other party to this Agreement; provided that, with
respect to any such amendment effected, the Administrative Agent shall post each
such amendment implementing such LIBOR Successor Conforming Changes to the
Lenders reasonably promptly after such amendment becomes effective.
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any Fronting Bank;
(ii)    subject any Lender or any Fronting Bank to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender or such Fronting Bank in
respect thereof (except, in each case, for Indemnified Taxes or Other Taxes
covered by Section 3.01 and any Excluded Tax payable by such Lender or such
Fronting Bank); or
(iii)    impose on any Lender or any Fronting Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any Eurocurrency Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or such Fronting Bank of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such Fronting Bank hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or such Fronting Bank, the Parent Borrower will pay (or cause the
applicable Designated Subsidiary Borrower to pay) to such Lender or such
Fronting Bank, as the case may be,


85



--------------------------------------------------------------------------------





such additional amount or amounts as will compensate such Lender or such
Fronting Bank, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    Capital Requirements. If any Lender or any Fronting Bank determines that
any Change in Law affecting such Lender or such Fronting Bank or any Lending
Office of such Lender or such Lender’s or such Fronting Bank’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Fronting Bank’s capital
or on the capital of such Lender’s or such Fronting Bank’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by such Fronting Bank or such Lender, to a level
below that which such Lender or such Fronting Bank or such Lender’s or such
Fronting Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Fronting Bank’s policies and
the policies of such Lender’s or such Fronting Bank’s holding company with
respect to capital adequacy), then from time to time the Parent Borrower will
pay (or cause the applicable Designated Subsidiary Borrower to pay) to such
Lender or such Fronting Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Fronting Bank or such Lender’s or
such Fronting Bank’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or a Fronting
Bank setting forth the amount or amounts necessary to compensate such Lender or
such Fronting Bank or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Parent Borrower shall
be conclusive absent manifest error. The Parent Borrower shall pay (or cause the
applicable Designated Subsidiary Borrower to pay) such Lender or such Fronting
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any
Fronting Bank to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or such Fronting
Bank’s right to demand such compensation, provided that the Borrowers shall not
be required to compensate a Lender or a Fronting Bank pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 90 days prior to the date that such Lender or such Fronting
Bank, as the case may be, notifies the Parent Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Fronting Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 90 day period referred to above shall be extended to include the period
of retroactive effect thereof).
(e)    Additional Reserve Requirements. The Parent Borrower shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such


86



--------------------------------------------------------------------------------





Lender (as determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Parent Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice.
3.05    Compensation for Losses. Upon demand of any Tranche B Lender or Term
Lender (with a copy to the Administrative Agent) from time to time, the Parent
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)    any failure by the Parent Borrower, ACUS, MI or any other applicable
Tranche B Designated Subsidiary Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurocurrency Rate Loan on the date or in the amount notified by the Parent
Borrower, ACUS, MI or other Tranche B Designated Subsidiary Borrower, as
applicable;
(c)    any failure by the Parent Borrower, ACUS, MI or any other applicable
Tranche B Designated Subsidiary Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Parent
Borrower pursuant to Section 10.13; including any foreign exchange losses and
any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Parent Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Parent Borrower to the
Tranche B Lenders or the Term Lenders under this Section 3.05, each Tranche B
Lender and each Term Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency


87



--------------------------------------------------------------------------------





for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or a Borrower is required to pay any additional
amount to any Lender, any Fronting Bank, or any Governmental Authority for the
account of any Lender or any Fronting Bank pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender or such
Fronting Bank shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans or Letters of Credit
(or participations therein) hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such Fronting Bank, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such Fronting Bank, as the case may be, to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender or
such Fronting Bank, as the case may be. The Parent Borrower hereby agrees to pay
(or cause the applicable Designated Subsidiary Borrower to pay) all reasonable
costs and expenses incurred by any Lender or any Fronting Bank in connection
with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Parent Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Parent Borrower may replace such Lender in accordance with
Section 10.13.
3.07    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all Obligations
hereunder, and resignation of the Administrative Agent.
ARTICLE IV.    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension. The obligation of each Fronting
Bank and each Lender to make its initial Credit Extension (including its
obligations under any Existing Letter of Credit) hereunder is subject to
satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles or sent by electronic mail (followed promptly by
originals upon request) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Borrower, each dated the Closing Date (or, in
the case of certificates of governmental officials, a recent date before the
Closing Date):


88



--------------------------------------------------------------------------------





(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Parent Borrower;
(ii)    a Note executed by each of the Parent Borrower and ACUS in favor of each
Tranche B Lender requesting a Note;
(iii)    an opinion, in form and substance reasonably satisfactory to the
Administrative Agent, addressed to the Administrative Agent and each of the
Lenders from (A) Cahill Gordon & Reindel LLP, special U.S. counsel to the
Borrowers, (B) Conyers Dill & Pearman Limited, special Bermuda counsel to the
Borrowers, (C) Reynolds Porter Chamberlain LLP, special English and Welsh
counsel to Arch Europe, and (D) A&L Goodbody, special Irish counsel to AREUL;
(iv)    a certificate signed by a Responsible Officer of each Borrower, and
attested to by the Secretary or any Assistant Secretary of such Borrower,
together with (x) copies of its Organization Documents, (y) the resolutions
relating to the Credit Documents and (z) an incumbency certificate evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Credit Documents to which such Borrower is a party;
(v)    certificates signed by a Responsible Officer of (i) the Parent Borrower
and (ii) each Designated Subsidiary Borrower (A) certifying that the conditions
specified in Sections 4.02(a) and (b) have been satisfied (in the case of a
certificate of a Designated Subsidiary Borrower, as to itself and its
Subsidiaries only) and (B) either attaching copies of all consents, licenses and
approvals required in connection with the execution, delivery and performance by
the Parent Borrower or such Designated Subsidiary Borrower, as applicable, and
the validity against the Parent Borrower or such Designated Subsidiary Borrower,
as applicable, of the Credit Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or stating
that no such consents, licenses or approvals are so required; and (C) in the
case of the certificate of the Parent Borrower, that there has been no event or
circumstance since the date of the Audited Financial Statements, that has had or
would be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect;
(vi)    a Confirmation executed by all Borrowers, substantially in the form of
Exhibit J; and
(vii)    Each Tranche A Designated Subsidiary Borrower shall have entered into
Security Documents in form and substance satisfactory to the Administrative
Agent, the Arranger, and the Lenders that the Administrative Agent may deem
necessary or desirable to perfect its first priority security interest in the
Collateral.
(b)    (i) Upon the reasonable request of any Lender made at least 5 days prior
to the Closing Date, the Borrowers shall have provided to such Lender, and such
Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection


89



--------------------------------------------------------------------------------





with applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the PATRIOT Act, in each case at
least 3 days prior to the Closing Date and (ii) at least 5 days prior to the
Closing Date, any Loan Party that qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation shall have delivered, to each Lender that so
requests, a Beneficial Ownership Certification in relation to such Loan Party.
(c)    All corporate and legal proceedings and all instruments and agreements in
connection with the transactions contemplated by this Agreement and the other
Credit Documents shall be reasonably satisfactory in form and substance to the
Administrative Agent, and the Administrative Agent shall have received all
information and copies of all certificates, documents and papers, including
certificates of existence or good standing certificates, as applicable, and any
other records of corporate proceedings and governmental approvals, if any, which
the Administrative Agent reasonably may have requested in connection therewith,
such documents and papers where appropriate to be certified by proper corporate
or governmental authorities.
(d)    Each Designated Subsidiary Borrower (other than ACUS) shall have a
Financial Strength Rating of at least “A-.”
(e)    The Administrative Agent shall have received a letter from the Service of
Process Agent indicating its consent to its appointment by the Parent Borrower
and each Designated Subsidiary Borrower as their agent to receive service of
process as specified in this Agreement.
(f)    All loans, interest, fees and other costs and expenses due and owing
under the Existing Credit Agreement through the Effective Time shall have been
paid in full.
(g)    Any fees required to be paid on or before the Closing Date shall have
been paid.
(h)    Unless waived by the Administrative Agent, the Borrowers shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrowers and the
Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of


90



--------------------------------------------------------------------------------





Loans to the other Type, or a continuation of Eurocurrency Rate Loans) is
subject to the following conditions precedent:
(a)    The representations and warranties of each Loan Party contained in
Article V (excluding, after the Closing Date, the representations and warranties
set forth in Section 5.04 and Section 5.09(d)) or any other Credit Document
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Section 5.09 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension.
(c)    The Administrative Agent and, if applicable, the Applicable Issuing
Party, shall have received a Request for Credit Extension in accordance with the
requirements hereof.
(d)    In addition to satisfaction of the conditions in clauses (a) through (c),
if the proposed Credit Extension is an L/C Credit Extension consisting of a
Tranche A Letter of Credit and the applicable Borrower has not delivered a
Borrowing Base Certificate to the Administrative Agent pursuant to Section
6.01(g) for the most recent applicable month, the Administrative Agent shall
have received from the applicable Borrower a Borrowing Base Certificate
calculated as of the most recent Business Day demonstrating compliance with
clause (B) of the proviso to Section 2.01(a) with respect to such Borrower.
(e)    In addition to satisfaction of the conditions in clauses (a) through (d),
the obligation of each Lender to make its initial Credit Extension to a
Designated Subsidiary Borrower (other than a Subsidiary who is a Designated
Subsidiary Borrower on the Closing Date) is subject to the satisfaction of the
conditions that the Administrative Agent shall have received the following:
(i)    a Designated Subsidiary Borrower Request and Assumption Agreement
executed by such Designated Subsidiary Borrower and the Parent Borrower;
(ii)    in the case of a Tranche A Designated Subsidiary Borrower, a joinder to
the Security Agreement and a Control Agreement (or joinder thereto) executed by
such Designated Subsidiary Borrower;
(iii)    in the case of a Tranche B Designated Subsidiary Borrower, an amendment
to the Parent Guaranty with respect to the Obligations of such Tranche B
Designated Subsidiary Borrower;
(iv)    a certificate signed by a Responsible Officer of such Borrower, and
attested to by the Secretary or any Assistant Secretary of such Borrower,
together with (x) copies of its Organization Documents, (y) the resolutions
relating to the Credit


91



--------------------------------------------------------------------------------





Documents and (z) an incumbency certificate evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Credit
Documents to which such Borrower is a party and an opinion, addressed to the
Administrative Agent and the Lenders, of counsel to such Borrower and, if such
counsel is not licensed to practice in New York, an opinion of New York counsel,
which opinion shall be in form and substance reasonably satisfactory to the
Administrative Agent;
(v)    a certificate of a Responsible Officer of the Parent Borrower or such
Designated Subsidiary Borrower either (A) attaching copies of all consents,
licenses and approvals from a Governmental Authority required in connection with
the execution, delivery and performance by such Designated Subsidiary Borrower
and the validity against such Designated Subsidiary Borrower of the Credit
Documents to which it is a party and confirming that such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;
(vi)    such corporate documents and other information as the Administrative
Agent (or any Lender through the Administrative Agent) shall reasonably request
for purposes of the Act and/or such Lender’s “know your customer” requirements;
and
(vii)    if such Designated Subsidiary Borrower is a Foreign Obligor, no
affected Lender shall be subject to any legal or regulatory requirement to be
licensed to do business in the jurisdiction in which such Designated Subsidiary
Borrower is organized in order to make Credit Extensions to such Designated
Subsidiary Borrower or shall be otherwise prohibited from extending credit to
such Designated Subsidiary Borrower.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V.    REPRESENTATIONS AND WARRANTIES
Each Borrower (solely as to itself and its Subsidiaries) and the Specified
Subsidiary represents and warrants to the Lenders that:
5.01    Corporate Status. Each Loan Party and each of its Subsidiaries (i) is a
duly organized and validly existing corporation or business trust or other
entity under the laws of the jurisdiction of its organization and has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged and presently
proposes to engage, and (ii) where the concept is applicable, is in good
standing under the laws of the jurisdiction of its organization and has been
duly qualified and is authorized to do business and is in good standing in all
jurisdictions where it is required to be so qualified, except, in the case of
this clause (ii), where the failure to be so qualified, authorized or in good
standing would


92



--------------------------------------------------------------------------------





not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
5.02    Corporate Power and Authority. Each Loan Party has the corporate power
and authority to execute, deliver and carry out the terms and provisions of the
Credit Documents to which it is a party and has taken all necessary corporate
action to authorize the execution, delivery and performance of such Credit
Documents. Each Loan Party has duly executed and delivered each Credit Document
to which it is a party and each such Credit Document constitutes the legal,
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with its terms, except to the extent that enforceability
thereof may be limited by applicable bankruptcy, insolvency, moratorium or
similar laws affecting creditors’ rights generally and general principles of
equity regardless of whether enforcement is sought in a proceeding in equity or
at law.
5.03    No Contravention of Laws, Agreements or Organization Documents. Neither
the execution, delivery and performance by any Loan Party of this Agreement or
the other Credit Documents to which it is a party nor compliance with the terms
and provisions hereof or thereof, nor the consummation of the transactions
contemplated herein or therein, (i) will contravene any applicable provision of
any law, statute, rule, regulation, order, writ, injunction or decree of any
court or governmental instrumentality, except as would not have a Material
Adverse Effect, (ii) will conflict or be inconsistent with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
any Loan Party or any of its Subsidiaries pursuant to the terms of, any material
indenture, mortgage, deed of trust, loan agreement, credit agreement or any
other material instrument to which such Loan Party or any of its Subsidiaries is
a party or by which it or any of its property or assets are bound or to which it
may be subject, except as would not have a Material Adverse Effect, or (iii)
will violate any provision of the Organization Documents of any Loan Party or
any of its Subsidiaries.
5.04    Litigation. There are no actions, suits or proceedings pending or
threatened in writing involving any Borrower or any of its Subsidiaries
(including, without limitation, with respect to this Agreement or any other
Credit Document) that have had, or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
5.05    Use of Proceeds; Margin Regulations.
(a)    Letters of Credit shall be utilized for the Parent Borrower’s and its
Subsidiaries’ general corporate purposes. Proceeds of Loans shall be utilized
for the Parent Borrower’s and its Subsidiaries’ general corporate and working
capital requirements, including but not limited to, capital infusions to
Subsidiaries of the Parent Borrower, acquisitions and the repurchase of common
shares of the Parent Borrower. For the avoidance of doubt, the parties agree
that any Loan Party may apply for a Letter of Credit hereunder to support the
obligations of any Affiliate of the Parent Borrower, it being understood that
such Loan Party shall nonetheless remain the account party and as such be liable
with respect to such Letter of Credit.


93



--------------------------------------------------------------------------------





(b)    Neither the making of any Loan hereunder, the issuance of any Letter of
Credit nor the use of the proceeds thereof, will violate or be inconsistent with
the provisions of Regulation T, U or X of the FRB and no part of the proceeds of
any Credit Extension will be used to purchase or carry any Margin Stock or to
extend credit for the purpose of purchasing or carrying any Margin Stock.
5.06    Approvals. Any order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
foreign or domestic governmental or public body or authority, or any subdivision
thereof, which is required to authorize or is required in connection with (i)
the execution, delivery and performance of any Credit Document or (ii) the
legality, validity, binding effect or enforceability of any Credit Document, has
been obtained.
5.07    Investment Company Act. No Loan Party nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
5.08    True and Complete Disclosure. All factual written information, other
than information of a general economic or general industry nature, heretofore or
contemporaneously furnished by the Parent Borrower or any of its Subsidiaries to
the Administrative Agent or any Lender in writing (including, without
limitation, all written information contained in the Credit Documents) for
purposes of or in connection with this Agreement or any other Credit Document
(taken as a whole) is, and all other factual written information (taken as a
whole with all other such information theretofore or contemporaneously
furnished) hereafter furnished by any such Persons in writing to the
Administrative Agent for purposes of or in connection with this Agreement or any
other Credit Document will be, true and accurate in all material respects on the
date as of which such information is dated and not incomplete by omitting to
state any material fact necessary to make such information (taken as a whole
with all other such information theretofore or contemporaneously furnished) not
misleading at such time in light of the circumstances under which such
information was provided. As of the Closing Date, the information included in
the Beneficial Ownership Certification, if applicable, is, to the knowledge of
the Parent Borrower, true and correct in all material respects.
5.09    Financial Condition; Financial Statements.
(a)    (i) The Audited Financial Statements, and (ii) the unaudited consolidated
balance sheet of the Parent Borrower and its Subsidiaries for the six months
ended June 30, 2019 and the related consolidated statements of income,
shareholders’ equity and cash flows, copies of which have been delivered to each
of the Lenders, fairly present in all material respects, in each case in
conformity with GAAP, consistently applied, the consolidated financial position
of the Parent Borrower and its Subsidiaries as of such dates and their
consolidated results of operations and cash flows for such periods stated
(subject, in the case of the financial statements referred to in clause (ii), to
normal year-end audit adjustments and the absence of full footnote disclosure).


94



--------------------------------------------------------------------------------





(b)    The summary unaudited consolidated balance sheet of ARL and its
Subsidiaries for the fiscal year ended December 31, 2018 and the related
consolidated statement of income, copies of which have been delivered to each of
the Lenders, and the summary unaudited consolidated balance sheet of ARL and its
Subsidiaries for the six months ended June 30, 2019 and the related consolidated
statement of income, copies of which have been delivered to each of the Lenders,
fairly present in all material respects, the consolidated financial position of
ARL and its Subsidiaries as of such dates and their consolidated results of
operations for such periods stated (subject, in the case of the aforementioned
quarterly financial statements, to normal yearend audit adjustments and the
absence of full footnote disclosure).
(c)    The Statutory Statements of each Designated Subsidiary Borrower for (x)
the fiscal year ended December 31, 2018 and (y) the six months ended June 30,
2019 (other than ARL, AREUL and Arch Europe), copies of which have been
delivered to each of the Lenders, fairly present in all material respects the
financial position of such Designated Subsidiary Borrower as of such dates and
results of operations for such periods stated.
(d)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
5.10    Tax Returns and Payments. Except for failures that would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect, the Parent Borrower and its Subsidiaries (i) have timely filed or caused
to be timely filed with the appropriate taxing authority (taking into account
any applicable extension within which to file) all income and other Tax returns
(including any statements, forms and reports), domestic and foreign, required to
be filed by the Parent Borrower and its Subsidiaries, and (ii) have timely paid
or caused to have timely paid all Taxes payable by them which have become due
and assessments which have become due, except for those contested in good faith
and adequately disclosed and for which adequate reserves have been established
in accordance with GAAP. There is no action, suit, proceeding, investigation,
audit or claim now pending or, to the best knowledge of the Parent Borrower and
its Subsidiaries, proposed or threatened by any authority regarding any income
Taxes or any other Taxes relating to the Parent Borrower or any of its
Subsidiaries that would reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect. Neither the Parent Borrower nor any
of its Subsidiaries has entered into an agreement or waiver or been requested to
enter into an agreement or waiver extending any statute of limitations relating
to the payment or collection of Taxes of the Parent Borrower or any of its
Subsidiaries that would reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect. No tax Liens have been filed and no
claims are pending or, to the best knowledge of the Parent Borrower or any of
its Subsidiaries, proposed or threatened with respect to any taxes, fees or
other charges for any taxable period that would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.
5.11    Compliance with ERISA.
(a)    Except as would not reasonably be expected to result, either individually
or in the aggregate, in a Material Adverse Effect, the Parent Borrower and its
Subsidiaries and ERISA


95



--------------------------------------------------------------------------------





Affiliates (i) have not failed to satisfy the minimum funding standards of
Section 302 of ERISA and Section 412 of the Code with respect to each Plan and
have maintained each Plan in compliance with the applicable provisions of ERISA
and the Code, and (ii) have not incurred, or reasonably expect to incur, any
liability to the PBGC or any Plan or Multiemployer Plan (other than to pay PBGC
premiums or to make contributions in the ordinary course of business).
(b)    Except as would not reasonably be expected to result, either individually
or in the aggregate, in a Material Adverse Effect, (i) each Foreign Pension Plan
has been maintained in compliance with its terms and with the requirements of
any and all applicable Laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities, (ii) all contributions required to be made with respect to a
Foreign Pension Plan have been timely made and (iii) neither the Parent Borrower
nor any of its Subsidiaries has incurred any obligation in connection with the
termination of, or withdrawal from, any Foreign Pension Plan.
(c)    Each Borrower represents and warrants as of the Closing Date that such
Borrower is not a Benefit Plan.
5.12    Subsidiaries. Set forth on Schedule 5.12 is a complete and correct list
of all of the Subsidiaries of the Parent Borrower as of the Closing Date,
together with, for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding direct ownership interests in such
Subsidiary and (iii) the percentage of ownership of such Subsidiary represented
by such ownership interests. Except as disclosed on Schedule 5.12, as of the
Closing Date, each of the Parent Borrower and its Subsidiaries owns, free and
clear of Liens, and has the unencumbered right to vote, all outstanding
ownership interests in each Person shown to be held by it on Schedule 5.12.
5.13    Compliance with Statutes, Etc. The Parent Borrower and each of its
Subsidiaries are in compliance with all applicable statutes, regulations, rules
and orders of, and all applicable restrictions imposed by, and have filed or
otherwise provided all material reports, data, registrations, filings,
applications and other information required to be filed with or otherwise
provided to, all governmental bodies, domestic or foreign, in respect of the
conduct of its business and the ownership of its property (including compliance
with all applicable Environmental Laws), except where the failure to comply or
file or otherwise provide would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. All required
regulatory approvals are in full force and effect on the date hereof, except
where the failure of such approvals to be in full force and effect would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
5.14    Insurance Licenses. There is (i) no Insurance License that is the
subject of a proceeding for suspension, revocation or limitation or any similar
proceedings, (ii) no sustainable basis for such a suspension, revocation or
limitation, and (iii) no such suspension, revocation or limitation threatened by
any Applicable Insurance Regulatory Authority, that, in each instance under (i),
(ii) and (iii) above, has had, or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. No Regulated
Insurance Company


96



--------------------------------------------------------------------------------





transacts any insurance business, directly or indirectly, in any jurisdiction
where such business requires any Insurance License of an Applicable Insurance
Regulatory Authority or such jurisdiction except where the failure to have any
such license would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.
5.15    Security Documents. The Security Documents create, as security for the
Tranche A L/C Obligations of each Designated Subsidiary Borrower, valid and
enforceable security interests in and Liens on all of the Collateral, superior
to and prior to the rights of all third persons and subject to no other Liens
(other than inchoate tax Liens and Liens in favor of financial institutions
permitted under any Control Agreement). As of the date hereof, no filings or
recordings are required in order to ensure the enforceability, perfection or
priority of the security interests created under the Security Documents, except
for filings or recordings which have been previously made or will be made on the
Closing Date.
5.16    No Section 32 Direction. As of the date hereof, ARL has not received any
direction or other notification from the Bermuda Monetary Authority pursuant to
Section 32 of the Insurance Act 1978 of Bermuda.
5.17    Taxpayer Identification Number. The Parent Borrower’s true and correct
employer identification number is set forth on Schedule 10.02.
5.18    Representations as to Foreign Jurisdiction Matters. Each Foreign Obligor
represents and warrants (solely as to itself) to the Administrative Agent and
the Lenders that:
(a)    Such Foreign Obligor is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Credit Documents to which
it is a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.
(b)    The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Obligor is organized and
existing for the enforcement thereof against such Foreign Obligor under the Laws
of such jurisdiction, and to ensure the legality, validity, enforceability or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization that has been made and is in
full force and


97



--------------------------------------------------------------------------------





effect, or is not required to be made until such Applicable Foreign Obligor
Documents are sought to be enforced and (ii) any charge or tax that has been
timely paid by or on behalf of such Foreign Obligor.
(c)    The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is incorporated or organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).
5.19    Sanctioned Person.
(a)    No Loan Party nor any of its Subsidiaries, nor, to the knowledge of any
Loan Party or any of its Subsidiaries, their respective directors, officers,
employees or any agent or Affiliate thereof, (a) is an individual or entity
that, or is owned or controlled by any individual or entity that, is (i) a
person on the list of “Specially Designated Nationals and Blocked Persons” or
any other sanctions list maintained by OFAC, the European Union or Her Majesty’s
Treasury, (ii) the subject or target of any Sanctions or (iii) located,
organized or resident in a Designated Jurisdiction, or (b) has received written
notice of any action, suit or proceeding or accusation of wrongdoing against
such Loan Party or any of its Subsidiaries from an applicable Governmental
Authority with respect to Sanctions.
(b)    No Loan Party will directly or, to its knowledge, indirectly, use the
proceeds of the Loans or otherwise make available such proceeds to any person,
for the purpose of financing the activities of any person, in any Designated
Jurisdiction in violation of applicable Law or in any other manner, in each
case, that will result in a violation of Sanctions by any party hereto.
5.20    USA PATRIOT Act and Other Regulations.
(a)    Each Loan Party and each of its Subsidiaries is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V) and any other enabling legislation or executive
order relating thereto, and (ii) the Act.
(b)    No part of the proceeds of the Loans will be used by any Loan Party or
any of its Subsidiaries, directly or, to its knowledge, indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the FCPA or the Bribery Act 2010 (United
Kingdom).
5.21    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
5.22    Covered Entities. No Loan Party is a Covered Entity.


98



--------------------------------------------------------------------------------





ARTICLE VI.    AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated, no Loans or Letters of
Credit are outstanding, and the principal of and interest on each Loan, all
Unreimbursed Amounts and all fees payable hereunder shall have been paid in
full, each Borrower covenants and agrees (solely as to itself and its
Subsidiaries) with the Lenders that:
6.01    Information Covenants. The Parent Borrower will furnish to the
Administrative Agent (for distribution to each Lender):
(a)    Annual Financial Statements. (1) By the earlier of 100 days after the
close of each fiscal year of the Parent Borrower and the time that they are
publicly filed, the consolidated balance sheet of the Parent Borrower and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income, changes in shareholders’ equity and cash flows of the
Parent Borrower and its Subsidiaries for such fiscal year, setting forth in
comparative form the consolidated figures for the previous fiscal year, all in
reasonable detail and accompanied by a report thereon of PricewaterhouseCoopers
LLP or other independent public accountants of recognized national standing
selected by the Parent Borrower (which report shall not contain a “going
concern” or like qualification or exception or any qualification or limitation
as to the scope of such audit), which report shall state that such consolidated
financial statements present fairly in all material respects the consolidated
financial position of the Parent Borrower and its Subsidiaries as at the dates
indicated and their consolidated results of operations and cash flows for the
periods indicated in conformity with GAAP applied on a consistent basis (except
as otherwise specified in such report) and that the audit by such accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards.
(i)    By the earlier of 120 days after the close of each fiscal year of ARL and
the time that they are publicly filed, the consolidated balance sheet of ARL and
its Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income, changes in shareholders’ equity and cash flows of ARL and
its Subsidiaries for such fiscal year, setting forth in comparative form the
consolidated figures for the previous fiscal year, all in reasonable detail and
accompanied by a report thereon of PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing selected by ARL
(which report shall not contain a “going concern” or like qualification or
exception or any qualification or limitation as to the scope of such audit),
which report shall state that such consolidated financial statements present
fairly in all material respects the consolidated financial position of ARL and
its Subsidiaries as at the dates indicated and their consolidated results of
operations and cash flows for the periods indicated in conformity with GAAP
applied on a consistent basis (except as otherwise specified in such report) and
that the audit by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards.
(ii)    By the earlier of 90 days after the close of each fiscal year of each
Designated Subsidiary Borrower (other than ACUS) and the time that they are
publicly


99



--------------------------------------------------------------------------------





filed (or, in the case of ARL, AREUL and Arch Europe, such later dates as may be
required by the Insurance Act 1978 of Bermuda and the Companies Act 1985 (as
amended) and the United Kingdom, respectively), the Statutory Statements for
each such Designated Subsidiary Borrower for such fiscal year.
(b)    Quarterly Financial Statements. (1) By the earlier of 60 days after the
close of each of the first three quarterly accounting periods in each fiscal
year of the Parent Borrower and the time that they are required to be publicly
filed, consolidated balance sheets of the Parent Borrower and its Subsidiaries
as at the end of such period and the related consolidated statements of income,
changes in shareholders’ equity and cash flows of the Parent Borrower and its
Subsidiaries for such period and (in the case of the second and third quarterly
periods) for the period from the beginning of the current fiscal year to the end
of such quarterly period, setting forth in each case in comparative form the
consolidated figures for the corresponding periods of the previous fiscal year,
all in reasonable detail and certified by the chief financial officer of the
Parent Borrower as presenting fairly in all material respects, in accordance
with GAAP (except as specifically set forth therein; provided any exceptions or
qualifications thereto must be acceptable to the Administrative Agent) on a
basis consistent with such prior fiscal periods, the information contained
therein, subject to changes resulting from normal year-end audit adjustments and
the absence of full footnote disclosure.
(i)    By the earlier of 60 days after the close of each of the first three
quarterly accounting periods in each fiscal year of ARL and the time that they
are publicly filed, consolidated balance sheets of ARL and its Subsidiaries as
at the end of such period and the related consolidated statements of income of
ARL and its Subsidiaries for such period and (in the case of the second and
third quarterly periods) for the period from the beginning of the current fiscal
year to the end of such quarterly period, setting forth in each case in
comparative form the consolidated figures for the corresponding periods of the
previous fiscal year, all in reasonable detail and certified by the chief
financial officer of ARL as presenting fairly in all material respects, in
accordance with GAAP (except as specifically set forth therein; provided any
exceptions or qualifications thereto must be acceptable to the Administrative
Agent) on a basis consistent with such prior fiscal periods, the information
contained therein, subject to changes resulting from normal yearend audit
adjustments and the absence of full footnote disclosure.
(ii)    As soon as available and in any event within 60 days after the close of
each of the first three quarterly accounting periods in each fiscal year of each
Designated Subsidiary Borrower (other than ACUS) that is required to produce
quarterly Statutory Statements, such Statutory Statements. As of the Closing
Date, ARL, MI and Arch Europe are not required to deliver quarterly Statutory
Statements.
(c)    Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 6.01(a) and 6.01(b), a Compliance
Certificate.
(d)    Notice of Default or Litigation. (x) Within five Business Days after any
Responsible Officer of a Borrower obtains knowledge of the occurrence of any
Default and/or any event or condition constituting, or which would reasonably be
expected to have, a Material


100



--------------------------------------------------------------------------------





Adverse Effect, a certificate of a Financial Officer of such Borrower setting
forth the details thereof and the actions which such Borrower (or the Parent
Borrower or any of its Subsidiaries) is taking or proposes to take with respect
thereto and (y) promptly after any Responsible Officer of a Borrower knows of
the commencement thereof, notice of any litigation, dispute or proceeding
involving a claim against any Borrower and/or any Subsidiary which claim would
reasonably be expected to have a Material Adverse Effect.
(e)    Change in Debt Rating. Promptly but in any event within one Business Day
after notice of any announcement by Moody’s or S&P of any change or possible
change in a Debt Rating.
(f)    Other Statements and Reports. Promptly upon the mailing thereof to the
security holders of the Parent Borrower generally, copies of all financial
statements, reports and proxy statements so mailed (unless same is publicly
available via the SEC’s “EDGAR” filing system).
(g)    SEC Filings. Promptly upon the filing thereof copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and annual, quarterly or monthly reports which the
Parent Borrower shall have filed with the SEC or any national securities
exchange (unless same is publicly available via the SEC’s “EDGAR” filing
system); provided, that the Parent Borrower may furnish only written
notification of any filings of a Form 10-Q or Form 10-K with the SEC in lieu of
the foregoing.
(h)    Insurance Reports and Filings.
(i)    [Reserved].
(ii)    As soon as available and in any event within 120 days after the end of
each fiscal year of the Parent Borrower (but subject to the consent of the
actuarial consulting firm referred to below), a report by an independent
actuarial consulting firm of recognized national standing reviewing the adequacy
of loss and loss adjustment expense reserves as at the end of the last fiscal
year of the Parent Borrower and its Subsidiaries on a consolidated basis,
determined in accordance with SAP and stating that the Regulated Insurance
Companies have maintained adequate reserves, it being agreed that in each case
such independent firm will be provided access to or copies of all relevant
valuations relating to the insurance business of each such Regulated Insurance
Company in the possession of or available to the Parent Borrower or its
Subsidiaries.
(iii)    Promptly following notification thereof from a Governmental Authority,
notification of the suspension, limitation, termination or non-renewal of, or
the taking of any other action in respect of, any Insurance License that would
reasonably be expected to have a Material Adverse Effect.
(i)    Borrowing Base Certificate. No later than the tenth Business Day of each
month, a Borrowing Base Certificate from each Designated Subsidiary Borrower for
whose account a Tranche A Letter of Credit has been issued as of the last day of
the immediately preceding month, executed by an Responsible Officer of such
Designated Subsidiary Borrower. In the


101



--------------------------------------------------------------------------------





event that any Borrowing Base Certificate reflects a Borrowing Base deficiency
for any Designated Subsidiary Borrower for whose account a Tranche A Letter of
Credit has been issued, on the date such Borrowing Base deficiency is cured,
such Designated Subsidiary Borrower shall issue a revised Borrowing Base
Certificate reflecting such cure.
(j)    Section 32 Direction. Promptly following receipt thereof by ARL, notice
of any direction or other notification received by ARL from the Bermuda Monetary
Authority pursuant to Section 32 of the Insurance Act 1978 of Bermuda.
(k)    KYC and Beneficial Ownership Regulation. Promptly following any request
therefor, provide information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act and the Beneficial Ownership Regulation.
(l)    Other Information. With reasonable promptness, such other information or
existing documents (financial or otherwise) as the Administrative Agent or any
Lender (acting through the Administrative Agent) may reasonably request from
time to time.
Documents required to be delivered pursuant to Section 6.01(a), (b), (c), (f),
(g) (to the extent any such documents are included in materials otherwise filed
with the SEC) and (h) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(including, without limitation, the SEC’s “EDGAR” filing system website)
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and, if requested, provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders, the
Fronting Banks, and the L/C Issuers materials and/or information provided by or
on behalf of the Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on Debt Domain, IntraLinks, Syndtrak, ClearPar,
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrowers or their
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrowers hereby agree that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” each Borrower shall be deemed to have authorized
the Administrative Agent, the Arranger, the Fronting Banks, the L/C Issuers and
the Lenders to treat such Borrower


102



--------------------------------------------------------------------------------





Materials as not containing any material non-public information with respect to
the Borrowers or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and (z)
the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
For the avoidance of doubt, no Borrower shall be required to mark any documents
“PUBLIC.”
6.02    Books, Records and Inspections. Each Borrower will (i) keep, and will
cause each of its Subsidiaries to keep, proper books of record and account in
which full, true and correct entries in material conformity with GAAP or SAP, as
applicable, shall be made of all dealings and transactions in relation to its
business and activities; and (ii) subject to binding contractual confidentiality
obligations of such Borrower and its Subsidiaries to third parties and to
Section 10.07, permit, and will cause each of its Subsidiaries to permit,
representatives of any Lender (at such Lender’s expense prior to the occurrence
of an Event of Default and at such Borrower’s expense after an Event of Default
has occurred and is continuing) to visit and inspect any of their respective
properties, to examine their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants, in each case at such reasonable
times as may be desired; provided that such visitations shall be limited to once
per calendar year unless an Event of Default has occurred and is continuing.
Each Borrower agrees to cooperate and assist in such visits and inspections.
6.03    Insurance. Each Borrower will maintain, and will cause each of its
Subsidiaries to maintain (either in the name of such Borrower or in the
Subsidiary’s own name) with financially sound and reputable insurance companies,
insurance on all their property in at least such amounts and against at least
such risks as are usually insured against in the same general area by companies
of established repute engaged in the same or similar businesses.
6.04    Payment of Taxes. Except for failures that would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, each Borrower will pay and discharge, and will cause each of its
Subsidiaries to pay and discharge, all income taxes and all other taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, in each case, on a
timely basis prior to the date on which penalties attach thereto, and all lawful
claims which, if unpaid, might become a Lien or charge upon any properties of
such Borrower or any of its Subsidiaries; provided that neither any Borrower nor
any Subsidiary of any Borrower shall be required to pay any such tax,
assessment, charge, levy or claim so long as it shall contest the validity
thereof in good faith by appropriate proceedings and shall set aside on its
books adequate reserves with respect thereto in accordance with GAAP.
6.05    Maintenance of Existence. Each Borrower will maintain, and will cause
each of its Subsidiaries to maintain, its existence; provided that a Borrower
shall not be required to


103



--------------------------------------------------------------------------------





maintain the existence of any of its Subsidiaries (other than each Borrower the
existence of which will be maintained at all times) if such Borrower shall
determine in good faith that the preservation thereof is no longer desirable in
the conduct of the business of such Borrower and its Subsidiaries taken as a
whole. Each Borrower will qualify and remain qualified, and cause each of its
Subsidiaries to qualify and remain qualified, as a foreign corporation in each
jurisdiction where such Borrower or such Subsidiary, as the case may be, is
required to be qualified, except in those jurisdictions in which the failure to
receive or retain such qualifications would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.
6.06    Compliance with Statutes, Etc. Each Borrower will, and will cause each
Subsidiary to, comply with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including applicable statutes, regulations, orders and restrictions
relating to environmental standards and controls) other than those the
noncompliance with which would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
6.07    ERISA. Promptly after the Parent Borrower or any of its Subsidiaries
knows or has reason to know that any of the events or conditions specified below
with respect to any Plan or Multiemployer Plan or Foreign Pension Plan has
occurred or exists, the Parent Borrower will deliver to the Administrative Agent
a certificate of the chief financial officer of the Parent Borrower setting
forth details respecting such event or condition and the action if any, that the
Parent Borrower, such Subsidiary or ERISA Affiliate proposes to take with
respect thereto (and a copy of any report or notice required to be filed with or
given to PBGC or an applicable foreign governmental agency by the Parent
Borrower, such Subsidiary or ERISA Affiliate with respect to such event or
condition):
(i)    any Reportable Event, as defined in Section 4043(c) of ERISA and the
regulations issued thereunder, with respect to a Plan which would reasonably be
expected to result in a liability to the Parent Borrower or any of its
Subsidiaries in excess of $5,000,000, other than events for which the 30 day
notice period has been waived;
(ii)    the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan under a distress termination or the distress termination of
any Plan which, in either case, would reasonably be expected to result in a
liability to the Parent Borrower or any of its Subsidiaries in excess of
$5,000,000;
(iii)    the institution by PBGC of proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by the Parent Borrower, any of its Subsidiaries or any of its ERISA
Affiliates of a notice from a Multiemployer Plan that such action has been taken
by PBGC with respect to such Multiemployer Plan which would reasonably be
expected to result in a liability to the Parent Borrower or any of its
Subsidiaries in excess of $5,000,000;


104



--------------------------------------------------------------------------------





(iv)    the receipt by the Parent Borrower, any of its Subsidiaries or any of
its ERISA Affiliates of notice from a Multiemployer Plan that the Parent
Borrower, any of its Subsidiaries or any of its ERISA Affiliates has incurred
withdrawal liability under Section 4201 of ERISA in excess of $5,000,000 or that
such Multiemployer Plan is in reorganization or insolvency pursuant to Section
4241 or 4245 of ERISA or that it intends to terminate or has terminated under
Section 4041A of ERISA whereby a deficiency or additional assessment is levied
or threatened to be levied in excess of $5,000,000 against the Parent Borrower,
any of its Subsidiaries or any of its ERISA Affiliates;
(v)    the institution of a proceeding by a fiduciary of any Plan or
Multiemployer Plan against the Parent Borrower, any of its Subsidiaries or any
of its ERISA Affiliates to enforce Section 515 or 4219(c)(5) of ERISA asserting
liability in excess of $5,000,000, which proceeding is not dismissed within 30
days; and
(vi)    that any material contribution required to be made with respect to a
Foreign Pension Plan has not been timely made, or that any Borrower or any
Subsidiary of such Borrower may incur any material liability pursuant to any
Foreign Pension Plan (other than to make contributions in the ordinary course of
business).
6.08    Maintenance of Licenses and Permits. Each Borrower will, and will cause
each of its Subsidiaries to, maintain all permits, licenses and consents as may
be required for the conduct of its business by any state, federal or local
government agency or instrumentality, except where failure to maintain the same
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
6.09    Financial Strength Ratings. Each Designated Subsidiary Borrower (other
than ACUS and any such Borrower whose principal business is mortgage insurance)
will maintain at all times a Financial Strength Rating of at least “B++” by A.M.
Best Company, Inc. or “BBB+” from S&P; provided that any Designated Subsidiary
Borrower that is a Regulated Insurance Company acquired or created after the
Closing Date shall not be required to comply with this Section 6.09 until the
date occurring 180 days after the date of such acquisition or creation.
6.10    End of Fiscal Years; Fiscal Quarters. Each Borrower will cause (i) each
of its, and each of its Subsidiaries’, fiscal years to end on December 31 of
each year and (ii) each of its, and each of its Subsidiaries’, fiscal quarters
to end on dates which are consistent with a fiscal year end as described above,
provided that the Borrowers shall not be required to comply with the foregoing
with respect to any Subsidiary of any Borrower acquired after the Closing Date
having a fiscal year ending on a date other than December 31 at the time of such
acquisition.
6.11    Further Assurances.
(a)    Each Borrower shall promptly and duly execute and deliver to the
Administrative Agent such documents and assurances and take such further action
as the Administrative Agent may from time to time reasonably request in order to
carry out more effectively the intent and purpose of the Security Documents and
to establish, protect and perfect the rights and remedies


105



--------------------------------------------------------------------------------





created or intended to be created in favor of the Administrative Agent, the
Administrative Agent or the Lenders pursuant to the Security Documents.
(i)    In the event that a Subsidiary (other than ACUS) is an obligor under any
Additional Financing Agreement, such Subsidiary (the “Specified Subsidiary”)
will promptly (x) execute and deliver to the Administrative Agent the Subsidiary
Guaranty and, to the extent not previously delivered hereunder, all documents as
shall reasonably demonstrate the existence of such Specified Subsidiary, the
corporate power and authority of such Specified Subsidiary to enter into, and
the validity with respect to the Specified Subsidiary of, the Subsidiary
Guaranty and the incumbency of officers executing the Subsidiary Guaranty
(including an opinion, addressed to the Administrative Agent and the Lenders, of
counsel to the Specified Subsidiary and, if such counsel is not licensed to
practice in New York, an opinion of New York counsel), in form and substance
reasonably satisfactory to the Administrative Agent and (y) deliver such
corporate documents and other information as the Administrative Agent (or any
Lender through the Administrative Agent) shall reasonably request for purposes
of the Act and/or such Lender’s “know your customer” requirements.
(b)    The Specified Subsidiary will, at the request of the Parent Borrower, be
released from the Subsidiary Guaranty if no Default has occurred and is
continuing or would result therefrom and:
(i)    the Specified Subsidiary is no longer an obligor under any Additional
Financing Agreement, or
(ii)    either (A) the aggregate principal amount of all other Indebtedness of
the Specified Subsidiary is less than $150,000,000 or (B) the Parent Borrower,
directly or indirectly, owns less than 81% of the Specified Subsidiary.
6.12     Anti-Corruption Laws; Sanctions. Each Borrower shall conduct its
businesses in compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other applicable
anti-corruption legislation in other jurisdictions and with all applicable
Sanctions, and maintain policies and procedures designed to promote and achieve
compliance with such applicable anti-corruption laws and Sanctions.


ARTICLE VII.    NEGATIVE COVENANTS
Until the Commitments have expired or terminated, no Loans or Letters of Credit
are outstanding, and the principal of and interest on each Loan, all
Unreimbursed Amounts and all fees payable hereunder have been paid in full, each
Borrower covenants and agrees (solely as to itself and its Subsidiaries) with
the Lenders that:
7.01    Changes in Business and Investments. No Borrower will, nor will it
permit any of its Subsidiaries to, engage (directly or indirectly) in any
material business other than


106



--------------------------------------------------------------------------------





businesses in which they are engaged on the Closing Date and reasonable
extensions thereof and other businesses that are complementary or reasonably
related thereto.
7.02    Consolidations, Mergers, Sales of Assets and Acquisitions.
(a)    No Borrower will, and will not permit any of its Subsidiaries to,
consolidate, amalgamate or merge (collectively, “Merge”) with or into any other
Person; provided that:
(i)    the Parent Borrower may Merge with another Person if (x) no Default shall
have occurred and be continuing or shall result therefrom and (y) the Parent
Borrower survives such Merger;
(ii)    any Designated Subsidiary Borrower may Merge with another Person if (x)
no Default shall have occurred and be continuing or shall result therefrom and
(y) either (A) a Borrower survives such Merger or (B) if a Borrower does not
survive such Merger, (1) such Designated Subsidiary Borrower was a Tranche B
Designated Subsidiary Borrower whose Obligations were guaranteed by the Parent
Borrower, (2) such Person shall assume the obligations of such Designated
Subsidiary Borrower under the Credit Documents pursuant to an instrument
reasonably satisfactory to the Administrative Agent, (3) the Administrative
Agent shall have received such documents, certificates and opinions reasonably
acceptable to it in connection with such assumption, and the Administrative
Agent and the Tranche B Lenders shall have received all documentation and other
information with respect to such surviving Person that the Administrative Agent
and Lenders reasonably determine is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations
and (4) the Administrative Agent shall not have reasonably determined that such
Person being a Designated Subsidiary Borrower would (I) violate any applicable
Law or (II) have any material adverse effect on the Tranche B Lenders;
(iii)    any Subsidiary of the Parent Borrower that is not a Designated
Subsidiary Borrower may Merge with any other Subsidiary of the Parent Borrower
that is not a Designated Subsidiary Borrower; and
(iv)    any Subsidiary of the Parent Borrower that is not a Designated
Subsidiary Borrower may Merge with any other Person in connection with a
Disposition permitted by Section 7.02(b).
For the avoidance of doubt, in the case of an amalgamation, the amalgamated
Person shall be deemed the surviving Person.
(b)    No Borrower will, nor will it permit any of its Subsidiaries (other than
an Insignificant Subsidiary) to, (x) sell, convey, assign, lease, abandon or
otherwise transfer or dispose of, voluntarily or involuntarily (any of the
foregoing being referred to in this Section 7.02(b) as a “Disposition” and any
series of related Dispositions constituting but a single Disposition) all or
substantially all of the properties or assets of such Borrower and its
Subsidiaries, taken as a whole, tangible or intangible (including but not
limited to sale,


107



--------------------------------------------------------------------------------





assignment, discount or other disposition of accounts, contract rights, chattel
paper or general intangibles with or without recourse), either in a single
transaction or series of related transactions, or (y) make any offer or
commitment to effect or complete any transactions prohibited by this Section
7.02(b) or enter into any agreement to do so, except in each case any
Disposition by the Parent Borrower or any of its Subsidiaries (other than ARL
and ARC) of any of their respective properties or assets to the Parent Borrower
or to any Wholly-Owned Subsidiary of the Parent Borrower and transactions
permitted by Section 7.02(a) so long as no Event of Default has occurred and is
continuing or would result therefrom.
7.03    Liens. No Borrower will, nor will it permit any of its Subsidiaries to,
permit, create, assume, incur or suffer to exist any Lien on any asset, tangible
or intangible, now owned or hereafter acquired by it, except:
(a)    Liens created pursuant to the Credit Documents;
(b)    Liens existing on the Closing Date and listed on Schedule 7.03;
(c)    Liens securing repurchase agreements constituting a borrowing of funds by
the Parent Borrower or any Subsidiary of the Parent Borrower in the ordinary
course of business for liquidity purposes and in no event for a period exceeding
90 days in each case;
(d)    Liens on assets of any Subsidiary of the Parent Borrower arising pursuant
to purchase money mortgages, capital leases or security interests securing
Indebtedness representing the purchase price (or financing of the purchase price
within 90 days after the respective purchase) securing Indebtedness of the type
described in clause (e) of the definition of “Permitted Subsidiary
Indebtedness”;
(e)    Liens (x) on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Parent Borrower or any of its
Subsidiaries and not created in contemplation of such event or (y) securing
Acquired Indebtedness so long as such Lien existed prior to the contemplated
acquisition, was not created in contemplation of such acquisition and only
relates to assets of the Person so acquired;
(f)    Liens securing obligations owed by the Parent Borrower to any of its
Subsidiaries or owed by any Subsidiary of the Parent Borrower to the Parent
Borrower or any other Subsidiary of the Parent Borrower, in each case solely to
the extent that such Liens are required by an Applicable Insurance Regulatory
Authority for such Person to maintain such obligations;
(g)    Liens securing insurance obligations of Subsidiaries of the Parent
Borrower owed by any Subsidiary of the Parent Borrower to the Parent Borrower or
any other Subsidiary of the Parent Borrower, in each case solely to the extent
that such Liens are required or requested by ratings agencies, clients or
brokers for such Person to maintain such insurance obligations;
(h)    Liens on investments and cash balances of any Regulated Insurance Company
securing obligations of such Regulated Insurance Company in respect of trust or
similar arrangements formed, letters of credit issued, funds withheld or
balances established, in each


108



--------------------------------------------------------------------------------





case, in the ordinary course of business for the benefit of cedents to secure
reinsurance recoverables owed to them by such Regulated Insurance Company;
(i)    inchoate Liens for Taxes, assessments or governmental charges or levies
not yet due or Liens for Taxes, assessments or governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;
(j)    Liens in respect of property or assets of the Parent Borrower or any of
its Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Parent Borrower’s or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Parent Borrower or such Subsidiary or (y) which
are being contested in good faith by appropriate proceedings, which proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;
(k)    Licenses, sublicenses, leases, or subleases granted to other Persons not
materially interfering with the conduct of the business of the Parent Borrower
or any of its Subsidiaries;
(l)    easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the Parent Borrower or any of its Subsidiaries;
(m)    Liens arising out of the existence of judgments or awards not
constituting an Event of Default under Section 8.01(g);
(n)    Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
past practice (exclusive of obligations in respect of the payment for borrowed
money);
(o)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Parent Borrower or any of its Subsidiaries, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained;
(p)    Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the clauses of this
Section 7.03, provided that such Indebtedness is not increased (except to pay
premiums, accrued interest and expenses incurred in such refinancing) and is not
secured by any additional assets;


109



--------------------------------------------------------------------------------





(q)    Liens in respect of property or assets of any Subsidiary of the Parent
Borrower securing Indebtedness of the type described in clauses (c) and (j) of
the definition of “Permitted Subsidiary Indebtedness” provided the termination
amount or the amount(s) determined as the mark-to-market value(s) for such
Indebtedness does not exceed $500,000,000;
(r)    Liens in respect of property or assets of any Subsidiary of the Parent
Borrower securing Indebtedness of the type described in clauses (d), (f) and (l)
of the definition of “Permitted Subsidiary Indebtedness”;
(s)    Liens in respect of property or assets of any Subsidiary of the Parent
Borrower securing Indebtedness of the type described in clause (i) of the
definition of “Permitted Subsidiary Indebtedness”; provided that the aggregate
principal amount of the Indebtedness secured by such Liens shall not, when added
to the aggregate principal amount of all outstanding obligations of the Parent
Borrower secured by Liens incurred pursuant to Section 7.03(t) exceed at any
time 15% of Consolidated Net Worth of the Parent Borrower at the time of
incurrence of any new Liens permitted by this clause (s);
(t)    Liens arising in connection with securities lending arrangements entered
into by the Parent Borrower or any of its Subsidiaries with financial
institutions in the ordinary course of business so long as any securities
subject to any such securities lending arrangement do not constitute collateral
under any Security Document;
(u)    Liens on cash and securities (other than Equity Interests of the Parent
Borrower or any of its Subsidiaries or any Collateral) securing Permitted L/C
Facilities;
(v)    in addition to the Liens described in clauses (a) through (u) above and
clause (w) below, Liens securing obligations of the Parent Borrower or any of
its Subsidiaries; provided that the aggregate principal amount of the
obligations secured by such Liens shall not exceed at any time 15% of
Consolidated Net Worth of the Parent Borrower at the time of incurrence of any
Liens permitted by this clause (v); and
(w)    Liens on cash or securities of Regulated Insurance Companies securing
Indebtedness owing to a Federal Home Loan Bank by such Regulated Insurance
Companies.
7.04    Indebtedness. The Parent Borrower will not permit any of its
Subsidiaries (other than (x) ACUS and (y) the Specified Subsidiary, if any, so
long as the Subsidiary Guaranty is in effect) to create, incur, assume or permit
to exist any Indebtedness, or agree, become or remain liable (contingent or
otherwise) to do any of the foregoing, except for (i) the Obligations, (ii)
Indebtedness under the Permitted L/C Facilities and (iii) Permitted Subsidiary
Indebtedness.
7.05    Dissolution. No Borrower will, nor will it permit any of its
Subsidiaries that is a Borrower to, suffer or permit dissolution or liquidation
either in whole or in part, except through corporate reorganization to the
extent permitted by Section 7.02.


110



--------------------------------------------------------------------------------





7.06    Restricted Payments. The Parent Borrower will not declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or equivalent Persons thereof) as such, make
any distribution of assets, Equity Interests, obligations or securities to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or permit any of its Subsidiaries to purchase, redeem, retire, defease or
otherwise acquire for value any Equity Interests in the Parent Borrower or to
sell any Equity Interest therein (each of the foregoing a “Dividend” and,
collectively, “Dividends”), except that the Parent Borrower and its Subsidiaries
may declare and pay Dividends (x) if, at the time of and after giving effect to
such dividend, no Event of Default under Sections 8.01(a), 8.01(c) (solely with
respect to Section 7.07 or Section 7.08), 8.01(d)(i)(x), 8.01(d)(ii) or 8.01(e)
shall have occurred and be continuing or (y) with respect to any Preferred
Security issued by the Parent Borrower or any of its Subsidiaries, if, at the
time of and after giving effect to such Dividend, no Event of Default under
Sections 8.01(a), 8.01(d)(i)(x), 8.01(d)(ii) or 8.01(e) shall have occurred and
be continuing.
7.07    Maximum Parent Borrower Leverage Ratio. The Parent Borrower will not
permit the Parent Borrower Leverage Ratio on the last day of any fiscal quarter
or fiscal year of the Parent Borrower to be greater than 0.35:1.00.
7.08    Minimum Consolidated Tangible Net Worth. So long as the Tranche B
Commitments are in effect or any portion of the Term Loans are outstanding:
(a)    The Parent Borrower will not permit its Consolidated Tangible Net Worth
at any time to be less than, the sum of (i) $6,667,737,000 plus (iii) 50% of the
aggregate Net Cash Proceeds received from any issuance of common stock or
Preferred Securities of the Parent Borrower (other than Preferred Securities the
proceeds of which fund the repurchase or redemption of Preferred Securities,
which repurchased or redeemed Preferred Securities are therefore excluded from
the calculation of clause (ii) below) consummated on or after the Closing Date,
minus (ii) 65% of up to $780,000,000 of the aggregate book value (at the date of
issuance) of Preferred Securities of the Parent Borrower that are repurchased or
redeemed by the Parent Borrower or any of its Subsidiaries (other than Preferred
Securities the repurchase or redemption of which is funded by the proceeds of
the issuance of Preferred Securities after the Closing Date) after the Closing
Date.
(b)    Neither ARC nor ARL will permit its respective Consolidated Tangible Net
Worth at any time to be less than (A) in the case of ARC, $942,568,000; and (B)
in the case of ARL, $6,769,535,000.
7.09    Private Act. No Borrower will become subject to a Private Act.
7.10    Sanctions. No Borrower will, nor will it permit any of its Subsidiaries
to, directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, for the purpose of funding any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, would result in a violation of
Sanctions


111



--------------------------------------------------------------------------------





by such person, or in any other manner that will result in a violation by any
individual or entity participating in the Transactions (including as Lender,
Arranger, Administrative Agent, L/C Administrator, Fronting Bank or otherwise)
of Sanctions.
7.11    Anti-Corruption Laws. To its knowledge, no Borrower will, nor will it
permit any of its Subsidiaries to, directly or indirectly use the proceeds of
any Credit Extension for any purpose which would result in a material violation
of the FCPA, the UK Bribery Act 2010, or other similar applicable legislation in
other jurisdictions.
ARTICLE VIII.    EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Payments. Any Borrower shall (i) default in the payment when due of any
principal of any Loan or any reimbursement obligation in respect of any L/C
Borrowing, (ii) default, and such default shall continue for three or more
Business Days, in the payment when due of any interest on any Loan or L/C
Borrowing or any fees payable pursuant to the Credit Documents or (iii) default
in the prompt payment following notice or demand in respect of any other amounts
owing hereunder or under any other Credit Document; or
(b)    Representations, Etc. Any representation, warranty or material statement
made or deemed made pursuant to the last sentence of Section 5.02 by any
Borrower herein or in any other Credit Document or in any certificate or
material statement delivered or required to be delivered pursuant hereto or
thereto shall prove to be untrue in any material respect on the date as of which
made or deemed made; or
(c)    Covenants. (A) Any Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in Section 2.04,
Section 6.01(d) (solely with respect to any notice of Default), 6.02(ii), 6.05
(but only with respect to the legal existence of each Borrower), 6.09 or Article
VII, or (B) any Loan Party shall default in the due performance or observance by
it of any term, covenant or agreement (other than those referred to in Section
8.01(a) or 8.01(c)(A)) contained in this Agreement or any other Credit Document
to which it is a party and such default shall continue unremedied for a period
of 30 days after knowledge of a Responsible Officer of such Loan Party or
written notice to such Loan Party from the Administrative Agent or the Required
Lenders; or
(d)    Default under other Agreements. (i) The Parent Borrower or any of its
Subsidiaries shall (x) default in any payment with respect to Indebtedness
(other than the Obligations) in excess of $100,000,000 individually or in the
aggregate, for the Parent Borrower and its Subsidiaries, beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created or (y) default in the observance or performance of any
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (determined without regard to whether any notice of acceleration, or any
lapse of time prior to


112



--------------------------------------------------------------------------------





the effectiveness of any notice of acceleration, is required), any such
Indebtedness to become due prior to its stated maturity; or (ii) Indebtedness of
the Parent Borrower or its Subsidiaries in excess of $100,000,000 shall be
declared to be due and payable other than in accordance with the terms of such
Indebtedness or required to be prepaid, other than by a regularly scheduled
required prepayment or as a mandatory prepayment (unless such required
prepayment or mandatory prepayment results from a default thereunder or an event
of the type that constitutes an Event of Default), prior to the stated maturity
thereof; or
(e)    Bankruptcy, Etc. The Parent Borrower or any of its Subsidiaries (other
than Insignificant Subsidiaries) shall commence a voluntary case concerning
itself under any Debtor Relief Law; or an involuntary case is commenced against
the Parent Borrower or any of its Subsidiaries (other than Insignificant
Subsidiaries) and the petition is not controverted within 10 days, or is not
dismissed within 60 days, after commencement of the case; or a custodian is
appointed for, or takes charge of, all or substantially all of the property of
the Parent Borrower or any of its Subsidiaries (other than Insignificant
Subsidiaries); or the Parent Borrower or any of its Subsidiaries (other than
Insignificant Subsidiaries) commences (including by way of applying for or
consenting to the appointment of, or the taking of possession by, a
rehabilitator, receiver, custodian, trustee, conservator or liquidator
(collectively, a “conservator”) or, for the purposes of United Kingdom law, an
administrator or administrative receiver, of itself or all or any substantial
portion of its property) any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency,
liquidation, rehabilitation, supervision, conservatorship or similar law of any
jurisdiction, the Bermuda Companies Law or U.K. Insolvency Act whether now or
hereafter in effect relating to the Parent Borrower or any of its Subsidiaries
(other than Insignificant Subsidiaries); or any such proceeding is commenced
against (i) any Regulated Insurance Company (other than any Regulated Insurance
Company that is an Insignificant Subsidiary) which is engaged in the business of
underwriting insurance and/or reinsurance in the United States, or (ii) the
Parent Borrower or any of its Subsidiaries (other than Insignificant
Subsidiaries or any Regulated Insurance Company described in the immediately
preceding clause (i)) to the extent such proceeding is consented to by such
Person, and in the case of either clause (i) or (ii) remains undismissed for a
period of 60 days; or the Parent Borrower or any of its Subsidiaries (other than
Insignificant Subsidiaries) is adjudicated insolvent or bankrupt; or any order
of relief or other order approving any such case or proceeding is entered; or
(x) any Regulated Insurance Company (other than any Regulated Insurance Company
that is an Insignificant Subsidiary) which is engaged in the business of
underwriting insurance and/or reinsurance in the United States suffers any
appointment of any conservator or the like for it or any substantial part of its
property, or (y) the Parent Borrower or any of its Subsidiaries (other than
Insignificant Subsidiaries or any Regulated Insurance Company described in the
immediately preceding clause (x)) consents to any appointment of any conservator
or the like for it or any substantial part of its property which continues
undischarged or unstayed for a period of 60 days; or the Parent Borrower or any
of its Subsidiaries (other than Insignificant Subsidiaries) makes a general
assignment for the benefit of creditors; or any corporate action is taken by the
Parent Borrower or any of its Subsidiaries (other than Insignificant
Subsidiaries) for the purpose of effecting any of the foregoing; or


113



--------------------------------------------------------------------------------





(f)    ERISA. (i) An event or condition specified in Section 6.07 shall occur or
exist with respect to any Plan or Multiemployer Plan or Foreign Pension Plan,
(ii) the Parent Borrower, any of its Subsidiaries or any of its ERISA Affiliates
shall fail to pay when due any amount which they shall have become liable to pay
to the PBGC or to a Plan or a Multiemployer Plan or (iii) a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Plan must be terminated, and as a result of such event,
failure or condition, together with all such other events, failures or
conditions, the Parent Borrower, any of its Subsidiaries or any of its ERISA
Affiliates shall incur a liability to a Plan, a Multiemployer Plan, a Foreign
Pension Plan or PBGC (or any combination of the foregoing) which would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; or
(g)    Judgments. One or more final judgments or decrees shall be entered
against the Parent Borrower or any of its Subsidiaries involving a liability
(net of insurance and reinsurance as to which the insurer has not disclaimed
liability), of $100,000,000 or more in the case of any one such judgment or
decree or in the aggregate for all such judgments and decrees for the Parent
Borrower and its Subsidiaries and any such judgments or decrees shall not have
been vacated, discharged, satisfied, stayed or bonded pending appeal within 60
days from the entry thereof; or
(h)    Insurance Licenses. Any one or more Insurance Licenses of the Parent
Borrower or any of its Subsidiaries shall be suspended, limited or terminated or
shall not be renewed, or any other action shall be taken by any Governmental
Authority, and such action would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; or
(i)    Security Documents. Any Security Document shall cease to be in full force
and effect, or shall cease to give the Administrative Agent the Liens, rights,
powers and privileges purported to be created thereby (including, without
limitation, a first priority security interest in, and Lien on, a material
portion of the Collateral subject thereto, in favor of the Administrative Agent,
for the benefit of the Administrative Agent, the Lenders and the Fronting Banks,
superior to and prior to the rights of all third Persons and subject to no other
Liens (other than inchoate tax Liens and Liens in favor of financial
institutions permitted under any Control Agreement); or
(j)    Change of Control. A Change in Control shall occur; or
(k)    Section 32 Direction. ARL shall receive any direction or other
notification from the Bermuda Monetary Authority pursuant to Section 32 of the
Insurance Act 1978 of Bermuda.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and L/C Credit
Extensions and any obligation of Fronting Banks to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;


114



--------------------------------------------------------------------------------





(b)    declare the unpaid principal amount of all outstanding Loans and L/C
Borrowings, all interest accrued and unpaid thereon, and all other amounts owing
or payable hereunder or under any other Credit Document to be immediately due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by each Borrower;
(c)    require that the applicable Borrower Cash Collateralize its outstanding
Tranche B Letters of Credit with Cash and Cash Equivalents in an amount equal to
102% of the Dollar Equivalent of the amount available to be drawn under all such
Tranche B Letters of Credit;
(d)    require that the Collateral in any Collateral Account consist solely of
Cash and Cash Equivalents or such other Eligible Securities as the
Administrative Agent may permit; and
(e)    exercise on behalf of itself, the Lenders and the Fronting Banks all
rights and remedies available to it, the Lenders and the Fronting Banks under
the Credit Documents;
provided, however, that upon the occurrence of an event described in Section
8.01(e) with respect to any Borrower under an applicable Debtor Relief Law, the
obligation of each Lender to make Loans and L/C Credit Extensions and any
obligation of Fronting Banks to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and L/C
Borrowings and all interest and other amounts as aforesaid shall automatically
become due and payable, and the obligation of the applicable Borrower to Cash
Collateralize their Tranche B Letters of Credit as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender. The Administrative Agent shall provide written notice of any such
action to the Parent-Borrower but failure to provide such notice shall not
prevent the Administrative Agent from taking any such action.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the Tranche B L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied in the following order (provided, however,
that notwithstanding anything contained herein to the contrary, funds received
from a Borrower or any of such Borrower’s Collateral shall be applied only to
the Obligations of such Borrower):
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Fronting Banks (including fees,
charges and disbursements of counsel to the respective


115



--------------------------------------------------------------------------------





Lenders and the Fronting Banks and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the Fronting Banks in proportion to
the respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the
Fronting Banks in proportion to the respective amounts described in this clause
Fourth held by them;
Fifth, to the Administrative Agent for the account of (x) the Fronting Banks, in
the case of Fronted Letters of Credit and (y) the Lenders, in the case of
Several Letters of Credit, to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the applicable Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn, terminated, cancelled or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.
ARTICLE IX.    ADMINISTRATIVE AGENT
9.01    Appointment and Authority. Each of the Lenders, each L/C Administrator,
each L/C Issuer and each Fronting Bank hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders, the L/C
Issuers, the L/C Administrators and the Fronting Banks, and neither the Parent
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions (except Section 9.06). It is understood and agreed
that the use of the term “agent” herein or in any other Credit Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine


116



--------------------------------------------------------------------------------





of any applicable Law. Instead such term is used as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
contracting parties.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Parent Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03    Exculpatory Provisions. The Administrative Agent or the Arranger, as
applicable, shall not have any duties or obligations except those expressly set
forth herein and in the other Credit Documents, and its duties hereunder shall
be administrative in nature. Without limiting the generality of the foregoing,
the Administrative Agent or the Arranger, as applicable:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and
(c)    shall not have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose to any Lender, Fronting Bank or any L/C
Issuer, any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Parent Borrower or any of its Affiliates that is communicated to,
obtained or in the possession of the Person serving as the Administrative Agent,
Arranger or any of their Related Parties in any capacity, except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein;
(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under


117



--------------------------------------------------------------------------------





the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Parent Borrower, a Lender, a Fronting Bank or an L/C Issuer; and
(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Credit Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or a Fronting Bank or an L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such Fronting Bank or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Fronting Bank or such L/C Issuer prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any subagents
except to the extent that a court of competent jurisdiction determines in a
final and non-


118



--------------------------------------------------------------------------------





appealable judgment that the Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.
9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Fronting Banks, the L/C Administrators and the Parent
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor, which shall be (i) a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States and (ii) so long as no Default under Section 8.01(a) or (e)
exists, reasonably acceptable to the Parent Borrower. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders, the L/C
Administrators and the Fronting Banks, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that in no event shall any
such successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Parent
Borrower and such Person remove such Person as Administrative Agent and appoint
a successor, which shall be (i) a bank with an office in the United States, or
an Affiliate of any such bank with an office in the United States and (ii) so
long as no Default under Section 8.01(a) or (e) exists, reasonably acceptable to
the Parent Borrower. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders, the L/C Administrators or the
Fronting Banks under any of the Credit Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender, each L/C Administrator and each Fronting Bank directly, until such time
as the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other


119



--------------------------------------------------------------------------------





than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Parent Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Parent Borrower and such successor. After the retiring or
removed Administrative Agent’s resignation or removal hereunder and under the
other Credit Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its
subagents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Credit Documents, including (x) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (y) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.
(d)    Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as Fronting Bank
and L/C Administrator. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Fronting Bank and L/C Administrator, (b) the retiring Fronting Bank and L/C
Administrator shall be discharged from all of their respective duties and
obligations hereunder or under the other Credit Documents, and (c) the successor
Fronting Bank and L/C Administrator shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession (unless such substitution would require the consent of the
beneficiary and such consent cannot be obtained) or make other arrangements
satisfactory to the retiring Fronting Bank and L/C Administrator to effectively
assume the obligations of the retiring Fronting Bank and L/C Administrator with
respect to such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender,
each Fronting Bank, and each L/C Issuer expressly acknowledges that none of the
Administrative Agent nor the Arranger has made any representation or warranty to
it, and that no act by the Administrative Agent or the Arranger hereafter taken,
including any consent to, and acceptance of any assignment or review of the
affairs of any Loan Party of any Affiliate thereof, shall be deemed to
constitute any representation or warranty by the Administrative Agent or the
Arranger to any Lender, Fronting Bank or L/C Issuer as to any matter, including
whether the Administrative Agent or the Arranger have disclosed material
information in their (or their Related Parties’) possession. Each Lender,
Fronting Bank and each L/C Issuer represents to the Administrative Agent and the
Arranger that it has, independently and without reliance upon the Administrative
Agent, the Arranger, any other Lender or any of their Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis of, appraisal of, and investigation into, the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Subsidiaries, and all


120



--------------------------------------------------------------------------------





applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender, Fronting Bank and each
L/C Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arranger, any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under or based upon this
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Loan Parties. Each
Lender, Fronting Bank, and each L/C Issuer represents and warrants that (i) the
Credit Documents set forth the terms of a commercial lending facility and (ii)
it is engaged in making, acquiring or holding commercial loans in the ordinary
course and is entering into this Agreement as a Lender, Fronting Bank or L/C
Issuer for the purpose of making, acquiring or holding commercial loans and
providing other facilities set forth herein as may be applicable to such Lender,
Fronting Bank or L/C Issuer, and not for the purpose of purchasing, acquiring or
holding any other type of financial instrument, and each Lender, each Fronting
Bank and each L/C Issuer agrees not to assert a claim in contravention of the
foregoing. Each Lender, each Fronting Bank and each L/C Issuer represents and
warrants that it is sophisticated with respect to decisions to make, acquire
and/or hold commercial loans and to provide other facilities set forth herein,
as may be applicable to such Lender, such Fronting Bank or such L/C Issuer, and
either it, or the Person exercising discretion in making its decision to make,
acquire and/or hold such commercial loans or to provide such other facilities,
is experienced in making, acquiring or holding such commercial loans or
providing such other facilities.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners or Arranger listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender, an L/C Issuer, an L/C Administrator or a Fronting Bank
hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Borrower or any of its Subsidiaries, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
such Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, the L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers, the Fronting Banks, the L/C Administrators and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuers, the Fronting Banks,
the L/C


121



--------------------------------------------------------------------------------





Administrators and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Fronting Banks, the L/C
Issuers, the L/C Administrators and the Administrative Agent under Sections
2.03(h) and (i), 2.10 and 10.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, each Fronting Bank, and each L/C Issuer to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Fronting
Banks and the L/C Issuers, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, any L/C
Issuer, any L/C Administrator or any Fronting Bank any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender, any L/C Issuer, any L/C Administrator or any Fronting Bank to
authorize the Administrative Agent to vote in respect of the claim of any
Lender, any L/C Issuer, any L/C Administrator or any Fronting Bank in any such
proceeding.
9.10    Collateral Matters. The Lenders and the Fronting Banks irrevocably
authorize the Administrative Agent, at its option and in its discretion:
(a)    (i) upon termination of the Aggregate Commitments and payment in full of
all Obligations (other than contingent indemnification obligations) and the
expiration, cancellation or termination of all Letters of Credit (other than
Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent, the L/C Issuers and the Fronting Banks shall have been
made) to release any Lien on any property granted to or held by the
Administrative Agent under any Credit Document, (ii) upon termination of the
Tranche A Commitments and payment in full of all Tranche A L/C Obligations, to
release the Lien on any Collateral securing the Tranche A L/C Obligations, (iii)
upon termination of the Tranche B Commitments and payment in full of all Tranche
B Obligations, to release any Cash Collateral securing the Tranche B
Obligations, (iv) to release any Lien on Collateral that is sold or to be sold
as part of or in connection with any sale permitted hereunder or under any other
Credit Document, or (v) to release any Lien on Collateral as approved pursuant
to Section 10.01(g); and
(b)    to release any Designated Subsidiary Borrower from its obligations under
this Agreement and any other Credit Document and release any Collateral provided
by such Designated Borrower if such Person ceases to be a Designated Subsidiary
Borrower.


122



--------------------------------------------------------------------------------





Upon request by the Administrative Agent at any time, the applicable Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section 9.10.
9.11    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of any Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement.
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such


123



--------------------------------------------------------------------------------





Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Credit Document or
any documents related hereto or thereto).
ARTICLE X.    MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Credit Document, and no consent to any departure by the
Parent Borrower or any other Borrower therefrom, shall be effective unless in
writing signed by the Required Lenders and the Parent Borrower or the applicable
Borrower, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Credit Document
for any payment of principal, L/C Borrowing, interest, fees or other amounts due
to the Lenders (or any of them) hereunder or under any other Credit Document
without the written consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Credit Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or any provision relating
to Defaulting Lenders (including the definition thereof) or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
(e)    change Section 8.03 or 2.12 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly adversely affected thereby;
(f)    change any provision of this Section or the definition of “Required
Lenders,” “Majority Loan Lenders,” “Majority Term Lenders,” “Majority Tranche A
Lenders” or “Majority Tranche B Lenders” or any other provision hereof
specifying the number or percentage of


124



--------------------------------------------------------------------------------





Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby; or
(g)    (i) release all or substantially all of the security provided by the
Designated Subsidiary Borrowers to secure the Tranche A L/C Obligations, without
the written consent of each Tranche A Lender, (ii) modify the definitions in
Section 1.01 of “Advance Rates,” “Borrowing Base” or “Eligible Securities”
without the consent of the Administrative Agent, the Fronting Banks and any
additional Lender required to constitute the Majority Tranche A Lenders, or
(iii) modify, change, waive, discharge or terminate any provision of any
Security Document without the consent of the Majority Tranche A Lenders;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Fronting Banks and/or the L/C Administrators in
addition to the Lenders required above, affect the rights or duties of the
Fronting Banks and/or the L/C Administrators under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Credit Document; (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto (and no
other consents shall be required); and (iv) if the Administrative Agent and any
Borrower shall have identified any manifest error, inconsistency or ambiguity in
any provision of the Credit Documents, then the Administrative Agent and the
applicable Borrowers party thereto shall be permitted, each in its sole
discretion, to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Credit Document
if the same is not objected to in writing by the Required Lenders within five
Business Days after notice thereof.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


125



--------------------------------------------------------------------------------





(i)    if to the Borrowers, the Administrative Agent, the L/C Administrators or
the Fronting Banks, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to such
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders, the L/C Administrators and the Fronting Banks hereunder may be
delivered or furnished by electronic communication (including e-mail, FpML
messaging, and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or the Applicable Issuing Party pursuant to Article II if such
Lender or the Applicable Issuing Party, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or each Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY


126



--------------------------------------------------------------------------------





OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, any L/C Administrator, any Fronting Bank or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of any Borrower’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic Platform or electronic messaging service or Internet, except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party.
(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the L/C Administrators, and the Fronting Banks may change its address, facsimile
or telephone number for notices and other communications hereunder by notice to
the other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Parent Borrower, the Administrative Agent, the L/C Administrators and the
Fronting Banks. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Administrators, Fronting Banks and
Lenders. The Administrative Agent, the L/C Administrators, the Fronting Banks
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices) purportedly given by or on behalf of a Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. Each Borrower shall indemnify the Administrative Agent, the L/C
Administrators, the Fronting Banks, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of such
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


127



--------------------------------------------------------------------------------





10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Administrator, any Fronting Bank or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Borrowers or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders, the L/C Administrators and the Fronting Banks; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Credit
Documents, (b) any Applicable Issuing Party from exercising the rights and
remedies that inure to its benefit (solely in its capacity as an Applicable
Issuing Party) hereunder and under the other Credit Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.12), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Borrower or any of its Subsidiaries under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Credit Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.12, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. Each Borrower shall pay, severally in accordance with
its respective Facility-wide Liability Percentage and not jointly, (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of one
counsel for the Administrative Agent and its Affiliates and of any local or
foreign counsel reasonably deemed appropriate by such counsel), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Applicable Issuing Parties in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Lender or any Applicable Issuing Party
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Applicable Issuing Party; provided such
fees, charges


128



--------------------------------------------------------------------------------





and disbursements shall be limited to (x) one outside counsel for the
Administrative Agent, any Applicable Issuing Party and the Lenders taken as a
whole (and, in the case of an actual conflict of interest, one additional
counsel to all such persons similarly situated) and (y) any local or foreign
counsel reasonably deemed appropriate by such counsel), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or (B)
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Borrowers. Each Borrower shall indemnify,
severally in accordance with its respective Facility-wide Liability Percentage
and not jointly, the Administrative Agent (and any sub-agent thereof), each
Lender, each L/C Administrator and each Fronting Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of a law firm as counsel for all Indemnitees in
connection with any event or circumstance giving rise to claims hereunder except
that if, in the reasonable opinion of an Indemnitee, representation of all
Indemnitees by one firm as counsel would be inappropriate due to the existence
of an actual or potential conflict of interest, the Borrowers shall reimburse
the reasonable fees and charges of no more than the number of additional law
firms as counsel for the various Indemnitees as is necessary to avoid any such
actual or potential conflict of interest), and shall indemnify and hold harmless
each Indemnitee from all fees and time charges and disbursements for attorneys
who may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Parent Borrower or any of
its Subsidiaries) other than such Indemnitee and its Related Parties arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Credit Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Applicable
Issuing Party to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Parent Borrower or any of its Subsidiaries, or any Environmental Liability
related in any way to the Parent Borrower or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Parent Borrower or any of its
Subsidiaries, and regardless of whether any Indemnitee is a party thereto, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined


129



--------------------------------------------------------------------------------





by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Parent Borrower or any of its
Subsidiaries against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Credit Document, if the Parent Borrower
or such Subsidiary has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction. For the
avoidance of doubt, this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Administrators, the Fronting Banks or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the L/C Administrators, the Fronting Banks or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or an Applicable Issuing Party in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent) or an Applicable Issuing Party in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.11(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, each Loan Party shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Administrator or any Fronting Bank, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.


130



--------------------------------------------------------------------------------





10.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, any L/C Administrator, any
Fronting Bank or any Lender, or the Administrative Agent, any L/C Administrator,
any Fronting Bank or any Lender exercises its right of setoff, and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Administrator, such Fronting Bank or such Lender in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender, each L/C
Administrator and each Fronting Bank severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the Applicable Issuing Party under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder (except
as permitted by Section 7.02) without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment or grant of a security
interest, subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Administrators,
the Fronting Banks and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), direct obligations under and participations
in L/C Obligations) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
(i)    Minimum Amounts.


131



--------------------------------------------------------------------------------





(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Tranche A Commitment or Tranche B Commitment and the Loans,
if any, at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or, solely with respect to its Term Loans, an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Parent
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among the Tranche A
Commitments, the Tranche B Commitments or the Term Loans on a non-pro rata
basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Parent Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or, solely with respect to its Term Loans, an Approved
Fund; provided that the Parent Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender or an Affiliate of such Lender; and
(C)    the consent of each Fronting Banks (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment and, if such assignee
could not be an L/C Issuer of a Several Letter of Credit under applicable
regulatory requirements, a Fronting Bank must have agreed (in its sole
discretion) to front for such assignee under Several Letters of Credit.


132



--------------------------------------------------------------------------------





(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and, unless otherwise agreed between the assigning
Lender and such assignee, if any Several Letters of Credit are outstanding, all
such outstanding Several Letters of Credit are either amended or replaced to
give effect to such assignment.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Parent Borrower or any of the Parent Borrower’s Affiliates or Subsidiaries,
or (B) to any Defaulting Lender or any of its Subsidiaries, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Parent Borrower and the Administrative Agent,
the applicable pro rata share of Loans previously requested but not funded by
such Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans, obligations under Several
Letters of Credit and participations in Fronted Letters of Credit in accordance
with its Applicable Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring


133



--------------------------------------------------------------------------------





prior to the effective date of such assignment. Upon request, the Parent
Borrower, ACUS, MI and each other applicable Tranche B Designated Subsidiary
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for Tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and interest amounts) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Parent Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Parent
Borrower or any of the Parent Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s direct obligations in respect of and
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Lenders,
the L/C Administrators and the Fronting Banks shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations set forth therein) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by


134



--------------------------------------------------------------------------------





assignment pursuant to paragraph (b) of this Section 10.06; provided that such
Participant agrees to be subject to the provisions of Sections 3.06 and 10.13 as
if it were an assignee under paragraph (b) of this Section 10.06. Each Lender
that sells a participation agrees, at the Parent Borrower’s request and expense,
to use reasonable efforts to cooperate with the Parent Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.12 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and interest amounts) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Parent Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Parent Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Parent Borrower, to comply with Section 3.01(e) as though it
were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign, or grant a
security interest in, all or any portion of its rights under this Agreement
(including under its Notes, if any) to secure obligations of such Lender,
including any pledge or assignment or grant of a security interest to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment, or grant of a security interest, shall release such Lender from any
of its obligations hereunder or substitute any such pledgee or assignee or
grantee for such Lender as a party hereto.
(g)    Resignation as Fronting Bank and L/C Administrator after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, upon 30 days’ notice to the Parent Borrower and the
Lenders, resign as Fronting Bank and L/C Administrator. In the event of any such
resignation as Fronting Bank and L/C Administrator, the Parent Borrower shall be
entitled to appoint from among the Lenders a successor Fronting


135



--------------------------------------------------------------------------------





Bank and L/C Administrator hereunder; provided, however, that no failure by the
Parent Borrower to appoint any such successor shall affect the resignation of
Bank of America as Fronting Bank and L/C Administrator. If Bank of America
resigns as Fronting Bank and L/C Administrator, it shall retain all the rights,
powers, privileges and duties of a Fronting Bank and L/C Administrator hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as Fronting Bank and L/C Administrator and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). Upon the appointment of a successor Fronting Bank and L/C
Administrator (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring Fronting Bank and L/C
Administrator, and (b) the successor Fronting Bank and L/C Administrator shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession (unless such substitution would
require the consent of the beneficiary and such consent cannot be obtained) or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders, the L/C Administrators and the Fronting Banks
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates, its auditors and
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the NAIC), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.14(c) or (ii) any actual or
prospective counterparty (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to any
Borrower and its obligations, (g) on a confidential basis to (i) any rating
agency in connection with rating a Borrower or its Subsidiaries or the credit
facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the application, issuance, publishing and monitoring
of CUSIP numbers or other market identifiers with respect to the credit
facilities provided hereunder, (h) with the consent of the Parent Borrower or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section 10.07, (y) becomes available to the
Administrative Agent, any Lender, any L/C Administrator, any Fronting Bank or
any of their respective Affiliates on a nonconfidential basis from a source
other than a Borrower or (z) is independently discovered or developed by a party
hereto without utilizing any Information received from a Borrower or violating
the terms of this Section 10.07. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar


136



--------------------------------------------------------------------------------





service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Credit Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
the Parent Borrower or any Subsidiary relating to the Parent Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender, any L/C
Administrator or any Fronting Bank on a nonconfidential basis prior to
disclosure by the Parent Borrower or any Subsidiary, provided that, in the case
of information received from the Parent Borrower or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent, the Lenders, the L/C Administrators and the
Fronting Banks acknowledges that (a) the Information may include material
non-public information concerning the Parent Borrower or a Subsidiary, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Administrator, each Fronting Bank and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such L/C Administrator, such
Fronting Bank or any such Affiliate to or for the credit or the account of any
Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement or any other Credit Document to such
Lender, such L/C Administrator or such Fronting Bank, irrespective of whether or
not such Lender, such L/C Administrator or such Fronting Bank shall have made
any demand under this Agreement or any other Credit Document and although such
obligations of such Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender, such L/C Administrator or such Fronting Bank
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) such
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Administrator, each Fronting Bank and their respective Affiliates under this
Section are in addition to other rights and


137



--------------------------------------------------------------------------------





remedies (including other rights of setoff) that such Lender, such L/C
Administrator, such Fronting Bank or their respective Affiliates may have. Each
Lender, each L/C Administrator and each Fronting Bank each agrees to notify the
applicable Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, each L/C Administrator, each Fronting Bank and each
Lender, regardless of any investigation made by the Administrative Agent, any
L/C Administrator, any Fronting Bank or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.
10.12    Severability. If any provision of this Agreement or the other Credit
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the


138



--------------------------------------------------------------------------------





remaining provisions of this Agreement and the other Credit Documents shall not
be affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Administrators, or the Fronting Banks, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
10.13    Replacement of Lenders. If the Parent Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Parent Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the other Credit Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)    the Parent Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Sections 3.01, 3.04 and 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrowers (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent Borrower to require such assignment and
delegation cease to apply.
Each party hereto agrees that (a) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by the Parent Borrower, the Administrative Agent and the assignee and (b) the
Lender required to make such assignment need


139



--------------------------------------------------------------------------------





not be a party thereto in order for such assignment to be effective and shall be
deemed to have consented to an be bound by the terms thereof; provided that,
following the effectiveness of any such assignment, the other parties to such
assignment agree to execute and deliver such documents necessary to evidence
such assignment as reasonably requested by the applicable Lender, provided,
further that any such documents shall be without recourse to or warranty by the
parties thereto.
Notwithstanding anything in this Section 10.13 to the contrary, (i) any Lender
that acts as an L/C Issuer or Fronting Bank may not be replaced hereunder at any
time it has any Letter of Credit outstanding hereunder unless arrangements
satisfactory to such Lender (including the furnishing of a backstop standby
letter of credit in form and substance, and issued by an issuer, reasonably
satisfactory to such L/C Issuer or Fronting Bank or the depositing of cash
collateral into a cash collateral account in amounts and pursuant to
arrangements reasonably satisfactory to such L/C Issuer or Fronting Bank) have
been made with respect to such outstanding Letter of Credit and (ii) the Lender
that acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 9.06.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY FRONTING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST THE
PARENT BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO


140



--------------------------------------------------------------------------------





THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(d)    SERVICE OF PROCESS. ON OR PRIOR TO THE CLOSING DATE, EACH FOREIGN OBLIGOR
SHALL APPOINT THE SERVICE OF PROCESS AGENT, WITH AN OFFICE ON THE DATE HEREOF AT
80 PINE STREET, NEW YORK, NEW YORK 10005, UNITED STATES, AS ITS AGENT TO RECEIVE
ON ITS BEHALF AND ITS PROPERTY SERVICE OF THE SUMMONS AND COMPLAINTS AND ANY
OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING, PROVIDED
THAT A COPY OF SUCH PROCESS IS ALSO MAILED IN THE MANNER PROVIDED IN SECTION
10.02. SUCH SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH PROCESS
TO THE PARENT BORROWER IN CARE OF THE SERVICE OF PROCESS AGENT AT THE SERVICE OF
PROCESS AGENT’S ABOVE ADDRESS, AND THE PARENT BORROWER AND EACH OTHER FOREIGN
OBLIGOR HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE SERVICE OF PROCESS AGENT
TO ACCEPT SUCH SERVICE ON ITS BEHALF. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
the Parent Borrower and each other Loan Party acknowledges and agrees that: (i)
(A) the arranging and other services regarding this Agreement provided by the
Administrative Agent, the Lenders and the Arranger are arm’s-length


141



--------------------------------------------------------------------------------





commercial transactions between the Parent Borrower, each other Loan Party and
its respective Affiliates, on the one hand, and the Administrative Agent, the
Lenders and the Arranger on the other hand, (B) each of the Parent Borrower and
the other Loan Parties has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the Parent
Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; (ii) (A) each of the Administrative Agent,
each Lender and the Arranger, is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Parent
Borrower, any other Loan Party or any of its respective Affiliates, or any other
Person and (B) neither the Administrative Agent, nor any Lender nor any Arranger
has any obligation to the Parent Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and (iii) the Administrative Agent, the Lenders and the Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Parent Borrower, the other Loan
Parties and their respective Affiliates, and neither the Administrative Agent
nor any Lender nor any Arranger has any obligation to disclose any of such
interests to the Parent Borrower, any other Loan Party or any of their
respective Affiliates. To the fullest extent permitted by law, each of the
Parent Borrower and the other Loan Parties hereby waives and releases any claims
that it may have against the Administrative Agent, the Lenders and the Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined), and the Administrative Agent (for itself and not on behalf of any
Lender), hereby notifies each Loan Party that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and


142



--------------------------------------------------------------------------------





address of such Loan Party and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the Act. Each Loan Party shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
10.19    Time of the Essence. Time is of the essence of the Credit Documents.
10.20    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or under any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Credit Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).
10.21    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Credit Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Credit Document, to the extent such liability is unsecured,
may be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


143



--------------------------------------------------------------------------------





(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
10.22    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
10.23    Amendment and Restatement. This Agreement amends, restates and replaces
in its entirety the Existing Credit Agreement. All rights, benefits,
indebtedness, interest, liabilities and obligations of the parties to the
Existing Credit Agreement are hereby amended, restated, replaced and superseded
in their entirety according to the terms and provisions set forth herein (except
that any provision of the Existing Credit Agreement that by its terms survives
termination of the Existing Credit Agreement shall continue in full force and
effect for the benefit of the applicable parties to the Existing Credit
Agreement). All indebtedness, liabilities and obligations under the Existing
Credit Agreement, including all promissory notes executed by the Borrowers
pursuant thereto, are hereby renewed by this Agreement and the other Credit
Documents executed by the Borrowers pursuant to this Agreement and shall, from
and after the Closing Date, be governed by this Agreement and such other Credit
Documents.
10.24    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Credit Documents and any Supported QFC may
in fact be stated to be governed by the laws of the State of New York and/or of
the United States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party


144



--------------------------------------------------------------------------------





will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the
Credit Documents that might otherwise apply to such Supported QFC or any QFC
Credit Support that may be exercised against such Covered Party are permitted to
be exercised to no greater extent than such Default Rights could be exercised
under the U.S. Special Resolution Regime if the Supported QFC and the Credit
Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.
(b)    As used in this Section 10.23, the following terms have the following
meanings:
(c)    “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
[Signature Pages Follow]




145



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
ARCH CAPITAL GROUP LTD.


By: /s/ François Morin
Name: François Morin
Title: Executive Vice-President, Chief Financial Officer and Treasurer


[Signature Page – Third Amended and Restated Credit Agreement (Arch)]



--------------------------------------------------------------------------------





ARCH REINSURANCE COMPANY


By: /s/ Barry E. Golub
Name: Barry E. Golub
Title: Chief Financial Officer




--------------------------------------------------------------------------------





ARCH REINSURANCE LTD.


By: /s/ Roderick Romeo
Name: Roderick Romeo
Title: Chief Financial Officer




--------------------------------------------------------------------------------





ARCH INSURANCE (UK) LIMITED


By: /s/ Jason Kittinger
Name: Jason Kittinger
Title: Senior Vice-President and Chief Financial Officer




--------------------------------------------------------------------------------





ARCH REINSURANCE COMPANY EUROPE UNDERWRITING DESIGNATED ACTIVITY COMPANY


By: /s/ Michael Hammer
Name: Michael Hammer
Title: President and Chief Executive Officer




--------------------------------------------------------------------------------





ARCH CAPITAL GROUP (U.S.) INC.


By: /s/ Thomas J. Ahern
Name: Thomas J. Ahern
Title: Senior Vice-President and Chief Financial Officer






--------------------------------------------------------------------------------





ARCH U.S. MI HOLDINGS INC.


By: /s/ Thomas H. Jeter
Name: Thomas H. Jeter
Title: Executive Vice-President and Chief Financial Officer




--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Administrative Agent


By: /s/ Ronaldo Naval
Name: Ronaldo Naval
Title: Vice President




--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as L/C Administrator, a Fronting Bank and a Lender
By: /s/ Hema Kishnani
Name: Hema Kishnani
Title: Director




--------------------------------------------------------------------------------





BANK OF MONTREAL, as Lender
By: /s/ Benjamin Mlot
Name: Benjamin Mlot
Title: Director




--------------------------------------------------------------------------------





BARCLAYS BANK PLC
By: /s/ Karla K. Maloof
Name: Karla K. Maloof
Title: Managing Director
Executed In: New York




--------------------------------------------------------------------------------





CREDIT SUISSE AG, NEW YORK BRANCH
By: /s/ Doreen Barr
Name: Doreen Barr
Title: Authorized Signatory




By: /s/ Brady Bingham
Name: Brady Bingham
Title: Authorized Signatory




--------------------------------------------------------------------------------





HSBC Bank USA, N.A.
By: /s/ Teresa Pereyra
Name: Teresa Pereyra
Title: Vice President, Financial Institutions Group




--------------------------------------------------------------------------------





JP MORGAN CHASE BANK, N.A., as a Lender
By: /s/ Karole Dill Barkley
Name: Karole Dill Barkley
Title: Vice President




--------------------------------------------------------------------------------





Lloyds Bank Corporate Markets plc
By: /s/ Kamala Basdeo
Name: Kamala Basdeo
Title: Assistant Vice President
Transaction Execution








By: /s/ Allen McGuire
Name: Allen McGuire
Title: Assistant Vice President
Transaction Execution




--------------------------------------------------------------------------------





ROYAL BANK OF CANADA
By: /s/ Tim Stephens
Name: Tim Stephens
Title: Authorized Signatory




--------------------------------------------------------------------------------





The Bank of New York Mellon
By: /s/ Michael Pensari
Name: Michael Pensari
Title: Director




--------------------------------------------------------------------------------





Wells Fargo Bank, N.A.
By: /s/ William R. Goley
Name: William R. Goley
Title: Managing Director




